Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 1 of 178 PageID #: 1513


                                                                            1


 1                       UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
 2
     - - - - - - - - - - - - - - - -X
 3   UNITED STATES OF AMERICA,      : 17-CR-434 (ARR)
                                    :
 4              Plaintiff,          :
                                    :
 5           -against-              :
                                    :
 6   JOSÉ MIGUEL MELENDEZ-ROJAS,    :
     also known as "Gueramex,"      :
 7   "Gueracasa," and "José         :
     Melendez Perez"; JOSÉ          : United States Courthouse
 8   OSVALDO MELENDEZ-ROJAS,        : Brooklyn, New York
     ROSALIO MELENDEZ-ROJAS, also   :
 9   known as "Leonel," "Wacho,"    :
     and "El Guacho"; FRANCISCO     :
10   MELENDEZ-PEREZ, also known     :
     as "Paco," and "el Mojarra";   :
11   and ABEL ROMERO-MELENDEZ,      :
     also known as "La Borrega"     :
12   and "Borrego"                  :
                                    : Monday, March 2, 2020
13             Defendants.          : 9:30 a.m.
     - - - - - - - - - - - - - - - -X
14

15
              TRANSCRIPT OF CRIMINAL CAUSE FOR JURY SELECTION
16                  BEFORE THE HONORABLE ALLYNE R. ROSS
                   UNITED STATES DISTRICT SENIOR JUDGE
17

18

19                          A P P E A R A N C E S:

20   For the Government:           RICHARD P. DONOGHUE, ESQ.
                                   United States Attorney
21                                 Eastern District of New York
                                   271 Cadman Plaza East
22                                 Brooklyn, New York 11201
                                   BY: ERIN ARGO, ESQ.
23                                      TANYA H. HAJJAR, ESQ.
                                        GILLIAN KASSNER, ESQ.
24                                      Assistant United States Attorneys

25



                             David R. Roy, RPR, CSR, CCR
                                Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 2 of 178 PageID #: 1514


                                                                            2


 1             A   P   P   E   A   R    A   N   C   E   S     (CONTINUED)

 2    For the Defendant                SUSAN G. KELLMAN, ESQ.
      José Miguel                      25 Eighth Avenue
 3    Melendez-Rojas:                  Brooklyn, New York 11217

 4
      For the Defendant                M. GOLUB PLLC
 5    José Osvaldo                     225 Broadway
      Melendez-Rojas:                  Suite 1515
 6                                     New York, New York 10007
                                       BY: MITCHELL A. GOLUB, ESQ.
 7

 8    For the Defendant                THOMAS F.X. DUNN, ESQ.
      Rosalio                          225 Broadway
 9    Melendez-Rojas:                  Suite 1515
                                       New York, New York 10007
10

11    For the Defendant                MICHAEL H. GOLD, ESQ.
      Francisco                        350 Fifth Avenue
12    Melendez-Perez:                  Suite 6800
                                       New York, New York 10118
13

14    For the Defendant                MICHAEL HUESTON, ESQ.
      Abel                             16 Court Street
15    Romero-Melendez:                 Suite 1800
                                       Brooklyn, New York 11241
16
                                                            AND
17
                                       LAW OFFICES OF JACQUELINE E. CISTARO
18                                     11 Broadway
                                       Suite 615
19                                     New York, New York 10004
                                       BY: JACQUELINE E. CISTARO, ESQ.
20

21   Court Reporter:           DAVID R. ROY, RPR
                               225 Cadman Plaza East
22                             Brooklyn, New York 11201
                               (718) 613-2609
23                             drroyofcr@gmail.com

24
     Proceedings recorded by Stenographic machine shorthand,
25   transcript produced by Computer-Assisted Transcription.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 3 of 178 PageID #: 1515


                                     Jury Selection                                 3


 1                     P   R    O    C   E   E   D   I   N    G   S

 2                                       --oo0oo--

 3

 4               (In open court.)

 5               THE COURTROOM DEPUTY:           This is the United States

 6   of America against Francisco Melendez-Perez, et al.,

 7   Docket Number 2017-CR-434.

 8               Counsel, would you please state your name for the

 9   record.

10               MS. ARGO:      Good morning, Your Honor.             Erin Argo,

11   Tanya Hajjar, and Gillian Kassner for the United States.

12               THE COURT:      Good morning.

13               MS. HAJJAR:        Good morning.

14               MS. KELLMAN:       Good morning, Your Honor.           Susan

15   Kellman for José Miguel Melendez-Rojas.                 Good morning,

16   Judge.    My client is present in court, Judge.

17               THE COURT:      Yes.

18               MR. HUESTON:       Good morning, Your Honor.           Michael

19   Hueston and Jacqueline Cistaro for Abel Melendez-Perez.

20               THE COURT:      Good morning.

21               MR. DUNN:      Good morning, Your Honor.             For Rosalio

22   Melendez-Rojas, Thomas Dunn.

23               THE COURT:      Good morning.

24               MR. GOLD:      For Francisco Melendez-Perez, Michael

25   Gold.    Good morning.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 4 of 178 PageID #: 1516


                                   Jury Selection                             4


 1               THE COURT:     Good morning.

 2               MR. GOLUB:     And for José Osvaldo Melendez-Rojas,

 3   Mitchell Golub.     Good morning, Your Honor.

 4               THE COURT:     Good morning.

 5               THE COURTROOM DEPUTY:       Can the interpreters please

 6   raise your right hand?

 7               (The interpreters are sworn.)

 8               THE COURTROOM DEPUTY:       Please state your name for

 9   the record.

10               INTERPRETER TESTINO-BURKE:       Rossana Testino-Burke.

11               THE COURTROOM DEPUTY:       Thank you.

12               INTERPRETER RHODES:      Yes, I do.    Nathan Rhodes.

13   Good morning.

14               THE COURTROOM DEPUTY:       Thank you.

15               INTERPRETER VERASTEGUI:       Maristela Verastegui.

16               THE COURTROOM DEPUTY:       Thank you.

17               THE COURT:     Okay.   We're going to get the jury.

18               (Pause in proceedings.)

19               (Prospective jurors enter the courtroom.)

20               THE COURT:     Just make yourselves comfortable.        It

21   will be a few minutes before everyone gets in here.

22               (Pause in proceedings.)

23               THE COURT:     You can sit in the next row towards

24   the front, if you want.       That one right there.      And both

25   sides of the courtroom also are available for seating.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 5 of 178 PageID #: 1517


                                   Jury Selection                              5


 1               There will be plenty of seats.        The whole other

 2   side of the courtroom is available, too.

 3               This whole area of seating is available if

 4   anybody's feeling crunched.        Just come around the front

 5   and -- yeah.

 6               Yes, please just go -- if you don't see seats

 7   there or in the back row, just go there around to the other

 8   side.    There should be ample room.

 9               And if everyone could just move down a little bit

10   to make more room for everyone to get in, thank you.            I

11   guess that -- either side.

12               Can anybody squeeze in a little bit more?          I mean

13   if someone ends up standing it won't be for very long.              But

14   there really should be enough room.

15               Thank you very much.      We do have to get everyone

16   into the courtroom.       So if you can't squeeze any more, just

17   step forward.     And some of you can stand on the other side,

18   also.    In a very few minutes everyone will be seated because

19   we will be using these rows.        But we need everyone to get

20   into the courtroom, though.        That's essential.     Would anyone

21   be willing to stand on the other side to make sure everybody

22   gets in?

23               Thank you.     Actually, I think it will be all right

24   if you-all stay there.       Would you just -- whoever is

25   standing in that row, if you would just go back.           We thought



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 6 of 178 PageID #: 1518


                                   Jury Selection                              6


 1   there would be more room here.         We just need to get

 2   everybody in the room, but not in those first two rows.

 3   That's fine.     I can tell there's still people out there.

 4               I can tell there's more people out there.          You're

 5   just going to have to come forward.         Everybody has to come

 6   into the courtroom.

 7               Is there anyone who is not in?

 8               PROSPECTIVE JUROR:      Yes.

 9               THE COURT:     You have to get into the courtroom.        I

10   know it's just going to mean a little bit of a scrunch, but

11   it will only be for a few minutes.

12               MR. GOLD:     Judge, maybe they can come and stand in

13   front of the Government table.

14               THE COURT:     Would you please just try to come in

15   and maybe a few of you go over there, if you really can't do

16   it.

17               Can everybody get into the courtroom, please?

18               Is there anyone who is not in the courtroom --

19   yes, there is.

20               Why don't some of you come around and just stand

21   to the side over there.       Come forward.

22               You can come forward and just stand to the side.

23   Okay.    I fear because there's an open door that we have the

24   same problem on that side.

25               Is everybody in?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 7 of 178 PageID #: 1519


                                   Jury Selection                            7


 1               PROSPECTIVE JUROR:      Yes.

 2               THE COURT:     Okay.   Thank you.

 3               Okay.   Just make sure that the last person enters

 4   the courtroom.      That's all I care about.      Okay.    We'll make

 5   you comfortable in a minute, I promise.

 6               Good morning, ladies and gentlemen.

 7               PROSPECTIVE JUROR:      Good morning.

 8               THE COURT:     Is everybody on that side in?

 9               PROSPECTIVE JUROR:      No.

10               THE COURT:     Can everyone hear me?       It's important

11   that everyone can hear me.

12               Can everyone hear me?

13               Is there anyone in the back who can't hear?

14               MR. GOLUB:     People are still outside.

15               THE COURT:     There's some still outside?

16               MR. GOLUB:     Yes.

17               THE COURTROOM DEPUTY:       Do you want them to start

18   sitting up there?

19               THE COURT:     Yes, why don't we -- yes, might as

20   well.

21               Is there anyone still outside?

22               PROSPECTIVE JUROR:      Yes.

23               THE COURT:     Okay.   We're going to fill the jury

24   box.

25               Is everybody on this side in?        Can everyone hear



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 8 of 178 PageID #: 1520


                                   Jury Selection                              8


 1   me?

 2               I see a dark haired lady in the back, can you hear

 3   me?

 4               UNIDENTIFIED FEMALE SPEAKER:        Yes.

 5               THE COURT:     Okay.    Can everybody else out there

 6   hear me?

 7               Is everyone in?

 8               THE COURTROOM DEPUTY:       Everyone's in.

 9               THE COURT:     Great.

10               All right.     Good morning, ladies and gentlemen.        I

11   am Judge Allyne Ross, and as you know, we're here this

12   morning to select a jury.          This will be a jury in a criminal

13   case that will commence immediately after jury selection.

14               We expected it would last longer and that's why

15   there are so many of you, but now we expect it will last

16   approximately two weeks, but to be safe it could spill into

17   the third week, so it's important that you know that.

18               We will sit every weekday from 9:30 to 5:30 or

19   6:00.    Each day we will have a break for lunch of about an

20   hour.    You will have 10- to 15-minute breaks in the morning

21   and in the afternoon.       And if somebody wants to get up and

22   stretch, they can get up and stretch during the course of

23   the trial.     That's not a problem.

24               In addition to a jury of 12 persons, we're also

25   going to select six alternate jurors.          Alternate jurors



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 9 of 178 PageID #: 1521


                                   Jury Selection                           9


 1   basically have the same duties and responsibilities as

 2   regular jurors, but if they were not called to replace a

 3   regular juror prior to time that the jury retires to

 4   deliberate, they will not sit and deliberate with the jury.

 5               Initially, I would like to introduce my Courtroom

 6   Deputy, Dennis LaSalle.       Mr. LaSalle is going to administer

 7   an oath to all of you, because the questions that I will ask

 8   must be answered under oath.        He will then call 40 of you to

 9   sit in the box and by "in the box," I mean those two, three

10   rows in front with tape in the middle.          And then, I will

11   explain how we'll proceed from there.

12               THE COURTROOM DEPUTY:       Can everyone stand and

13   please raise your right hand?

14               (The prospective jurors are sworn.)

15               THE COURTROOM DEPUTY:       Please be seated.

16               Juror Number 1, Michael Miller.

17               THE COURT:     Mr. Miller, yes.

18               THE COURTROOM DEPUTY:       You can have the first

19   seat.

20               THE COURT:     Okay.   These are going to be called

21   Rows 1, the first ten of you up until the white tape, and

22   then Row 2 is the next 12, and then Row 3, and 4.

23               THE COURTROOM DEPUTY:       Juror Number 2, David Fox.

24               Juror Number 3, Belayte Hossain?

25               PROSPECTIVE JUROR:      Hossain?



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 10 of 178 PageID #: 1522


                                    Jury Selection                          10


  1               THE COURTROOM DEPUTY:       Yes.

  2               Juror Number 4, Jennifer Caselli.

  3               THE COURT:     Ms. Caselli?

  4               PROSPECTIVE JUROR:      Yes, ma'am.

  5               THE COURT:     Oh, okay.    You just can't get by.

  6               THE COURTROOM DEPUTY:       Juror Number 5 Dana Ochia.

  7               Juror Number 6, Nicole Kouskalis.

  8               Juror Number 7 Richard Scarponi.

  9               Juror Number 8 Raisul Islam.

10                Juror Number 9 Tracy Arbour.

11                THE COURT:     Could you just move over because we

12    need to get ten of you before the white line.

13                Thank you.

14                THE COURTROOM DEPUTY:       Juror Number 10,

15    Christopher Pondish.

16                Juror Number 11, Kevin Chen.

17                THE COURT:     Could you try to move over so I can

18    tell where that line is?

19                Could anybody move over a little bit more.         I'm

20    sorry.   It's just going to make a difference.

21                THE COURTROOM DEPUTY:       Juror Number 13, David

22    Carsin-Larosa -- Mr. Chen Juror Number 12 --

23                THE COURT:     Juror Number 12.

24                THE COURTROOM DEPUTY:       I'm sorry.     Juror Number 12

25    is Richard Rendell.       I'm sorry.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 11 of 178 PageID #: 1523


                                    Jury Selection                          11


  1               THE COURT:     Mr. Rendell?

  2               Mr. Rendell is going to come before you and then

  3   you'll sit.

  4               THE COURTROOM DEPUTY:       I'm sorry.

  5               THE COURT:     Okay.

  6               THE COURTROOM DEPUTY:       Juror Number 14, Soilana Ma

  7   or May.

  8               Juror Number, 15 Emily Bowes.

  9               Juror Number 16, Claudia E-U-L-A-U.

10                Juror Number 17 Joycelin, Samuel.          Samuel.

11                THE COURT:     Mr. Samuel?

12                THE COURTROOM DEPUTY:       Ms.

13                THE COURT:     Oh, I'm sorry.       Ms. Samuel.   I

14    apologize.

15                THE COURTROOM DEPUTY:       Juror Number, 18 Linda

16    Galbreth.

17                Juror Number 19, Jason Navallo.

18                THE COURT:     We have to make room for one more

19    person in that front row.          I'm sorry.

20                THE COURTROOM DEPUTY:       Juror Number 20, Rosa

21    Flores.

22                Juror Number 21, Deborah Sturkey-Watson.

23                Juror Number 22, Yanina Dubrovskay,

24    D-U-B-R-O-S-K-A-Y-A.

25                Juror Number 23, Kimberly Powell.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 12 of 178 PageID #: 1524


                                    Jury Selection                          12


  1               Juror Number 24, Edward Gibson.

  2               THE COURT:     Gibbons.

  3               THE COURTROOM DEPUTY:       Gibbons, I'm sorry.

  4               Juror Number 25, S-M-L-I-N-E, Menard.

  5               Juror Number 26, Edwin Ortiz.

  6               Juror Number 27, Gregory Hulse.

  7               Juror Number 28, Alexander Morano.

  8               Juror Number 29, Bogdan Grabowski.

  9               Juror Number 30, Jeffrey Lo.

10                Juror Number 31, A-N-H, last name, G-I-A-N-G.

11                Juror Number 32, Brandon Sangster.

12                Juror Number 33, Lisa Anne Sheridan.

13                THE COURT:     Ms. Sheridan?

14                PROSPECTIVE JUROR:      Yes.

15                THE COURT:     Okay.

16                THE COURTROOM DEPUTY:       Juror Number 34, first name

17    K-A-R-A-M-C-H-A-N-D, last name, D-H-A-N-R-A-J.

18                Juror Number, 35 Susan Steinman Kelleher.

19                Juror Number, 36 Melanie Cambria.

20                Juror Number 37, Rajan Abraham.

21                Juror Number 38, Victor Weiss.

22                THE COURT:     If you could move over a little bit

23    because we need to fit 20 more people into that room?

24                THE COURTROOM DEPUTY:       Juror 39, Douglas Sinetar.

25                And Juror Number 40, Jeffrey Goldberg.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 13 of 178 PageID #: 1525


                                    Jury Selection                           13


  1               THE COURT:     Can we make that happen, if everybody

  2   scrunches a little bit more that way?

  3               THE COURTROOM DEPUTY:       If everyone could just fill

  4   in seats, please, if possible.

  5               THE COURT:     Yes, please.    Fill in all the empty

  6   seats and then we're going to get some of you seated by

  7   sitting you in the jury box over there.

  8               THE COURTROOM DEPUTY:       Judge --

  9               THE COURT:     Oh, they won't be able to see the

10    screen.

11                THE COURTROOM DEPUTY:       Yeah.

12                THE COURT:     Well, I'm sorry about this.      At least

13    everybody's in the courtroom.

14                We'll see how quickly we can do it. ^ To here

15                The way I am going to proceed is that I'm going

16    ask a number of general questions of the jurors in the box.

17    And by "the jurors in box," I mean the 40 of you who we've

18    just called and I'll call you by row but I'm splitting the

19    rows in half so it will be 1, 2, 3, 4.

20                If your answer to my question is yes, just raise

21    your hand.    If you do not raise your hand, we will all

22    assume that your answer to the question is no.

23                Now, obviously, all the parties to this suit, both

24    the Government and the defendants, have the right to have

25    this case tried by a fair and a qualified and impartial



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 14 of 178 PageID #: 1526


                                   Jury Selection                           14


  1   jury.    Obviously that's a jury that's responsible and

  2   capable, but it's also a jury that without any fear or favor

  3   or bias or prejudice or sympathy of any form whatsoever will

  4   objectively hear and decide the issues in this case, and

  5   render a judgment based solely on the evidence as it's

  6   presented to you during the trial and on the law as I

  7   instruct it to you at the close of the trial.

  8               Not surprisingly, a juror's qualifications can't

  9   simply be assumed, so in order to determine a juror's

10    qualifications we conduct an inquiry.         The inquiry is called

11    the voir dire.     It's really a very time-honored process, and

12    its purpose is simply to develop the truth about a juror's

13    frame of mind, about a juror's ability to do his or her duty

14    in accordance with the oath that each of you have just

15    taken.

16                Now, you might well ask, will some of these

17    questions invade my privacy.       I suppose in some way the

18    obvious answer to that is yes.        By the same token, I think

19    that all of us can appreciate that there may be certain

20    experiences that are so important or potent or emotional for

21    us that it might be very difficult for us to render a

22    judgment without being affected by those potent experiences.

23                So you can see that the answers that you give to

24    the questions that I ask are going to be very important.

25    They will enable me to determine whether to excuse a juror



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 15 of 178 PageID #: 1527


                                   Jury Selection                             15


  1   for cause and they will also enable counsel to make

  2   intelligent use of their peremptory challenges.

  3               Peremptory challenges are challenges that the law

  4   gives to both sides, to exercise without assigning any

  5   reason whatsoever.

  6               So it is essential that your answers be complete

  7   and be truthful.     Each of you has been sworn.        Each of you

  8   is under an affirmative obligation to listen very carefully

  9   to the questions that I ask and to honestly and

10    conscientiously try to answer the real implications of those

11    questions.

12                Now, obviously none of us wishes to cause anyone

13    any undue embarrassment.       I don't anticipate that I would do

14    that.   But you're the best judges of what you would prefer

15    to discuss in private.      So should that happen, just indicate

16    it to me and we'll over -- we'll come over here to sidebar

17    with counsel and we will discuss it privately there.

18                With respect to the exercise of peremptory

19    challenges I just want to remind you of something I'm sure

20    you already know, which is, if you are excused in no way is

21    this kind of a personal reflection on you.            It simply means

22    that the lawyers in the case, based on their knowledge of

23    the facts of this case and the responses of the other jurors

24    to the voir dire questions, would prefer that another juror

25    sit in your place.      But in no way is it a personal



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 16 of 178 PageID #: 1528


                                   Jury Selection                           16


  1   reflection.

  2               The way I'm going to now proceed is I will ask my

  3   general questions of the jurors in the box.           But I would

  4   like to ask those of you in the back, please listen very

  5   carefully to the questions that I ask.         When I ask them,

  6   answer them to yourselves, and if your answer to the

  7   question is "yes," remember the question, and remember the

  8   answer because chances are very good that one of the jurors

  9   in the box will be excused and you will be called to replace

10    that juror.    And when that happens I'm not going to go back

11    and ask all the questions again.        I'm simply going to ask

12    whether they were any questions to which you had an

13    affirmative response.      If so, what was the question, what

14    was answer.

15                So please pay very close attention to all of the

16    questions and remember those questions to which you had a

17    yes response.

18                First I would like to introduce something about

19    the case and the people involved in the case.          Seated to

20    counsel table toward my left are defendants.          When I call

21    your name, would you please stand.

22                José Miguel Melendez-Rojas, would you please

23    stand.

24                Do any of you know Mr. Melendez-Rojas?

25                Thank you, you may be seated.



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 17 of 178 PageID #: 1529


                                    Jury Selection                           17


  1               José Osvaldo Melendez-Rojas.        Do any of you know

  2   Mr. José Osvaldo Melendez-Rojas?

  3               Okay.   Please be seated.

  4               Rosalio Melendez-Rojas.       Do any of you know this

  5   individual?

  6               Thank you.     You may be seated.

  7               Francisco Melendez-Rojas.

  8               MR. GOLD:     Melendez-Perez, Your Honor.

  9               THE COURT:     Oh, I'm sorry, Melendez-Perez.       Excuse

10    me.

11                Do any of you know Francisco Melendez-Perez?

12                You may be seated.

13                And finally Abel Romeo-Melendez.           Do any of you

14    know Abel Romeo-Melendez?

15                Thank you.     You may be seated.

16                The case against these defendants comes into this

17    court by reason of an indictment, and before I read the

18    indictment to you, I want to clarify.          The indictment is

19    only a charge.      It's the means, or vehicle, by which the

20    Government accuses someone of a crime.          It's voted by a

21    grand jury, which generally hears only the witnesses of

22    the Government, not of the defense.         The Government's

23    witnesses are not subject to any form of cross-examination

24    in the grand jury.       So it is not evidence of guilt of any

25    kind, and you may not draw any inference of guilt from the



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 18 of 178 PageID #: 1530


                                   Jury Selection                           18


  1   fact that the Government has charged a defendant with the

  2   crime.

  3               In general, the indictment charges the defendants

  4   with conspiracy, sex trafficking, alien smuggling, money

  5   laundering, illegal re-entry, and distribution of proceeds

  6   of a prostitution business between 2006 and 2017.

  7               Although it contains multiple counts, not all

  8   defendants are charged in each and every count.           The

  9   indictment is somewhat lengthy, but I consider it important

10    to read it to you almost in its entirety.

11                Count 1 of the indictment charges an alien

12    smuggling conspiracy, specifically that between

13    approximately 2006 and 2017 all defendants, together with

14    others, did knowingly and intentionally conspire, that

15    simply means agreed to encourage and induce one or more

16    aliens to come to, enter and reside in the United States

17    knowing and in reckless disregard of the fact that such

18    coming to entry and residence was and would be in violation

19    of law for the purpose of financial gain in violation of

20    federal law.

21                B, knowing and in reckless regard of the fact that

22    one or more aliens had come to, entered and remained in the

23    United States in violation of the law, to transport and move

24    such alien or aliens within the United States by means of

25    transportation and otherwise, in furtherance of such



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 19 of 178 PageID #: 1531


                                   Jury Selection                           19


  1   violation of law for the purpose of financial gain in

  2   violation of federal law.

  3               And, C, knowingly -- knowing and in reckless

  4   disregard of the fact that one or more aliens had come to,

  5   entered and remained in the United States in violation of

  6   law to conceal, harbor, shield from protection such alien or

  7   aliens in any place, including any building and by any means

  8   of transportation for the purpose of private financial gain

  9   in violation of federal law.

10                Count 2 charges a conspiracy to transport minors

11    and specifically, it charges that between approximately

12    August of 2006 and April of 2014, all defendants, together

13    with others, did knowingly and intentionally conspire to

14    transport one or more individuals who had not attained the

15    age of 18 years in interstate and foreign commerce with the

16    intent that such individuals engage in prostitution,

17    contrary to federal law.

18                Count 3 charges a sex trafficking conspiracy that

19    between approximately January 2009 and July of 2017 all

20    defendants, together with others, did knowingly and

21    intentionally conspire to recruit, entice, harbor,

22    transport, provide, obtain and maintain by any means, one or

23    more persons in and affecting interstate commerce and to

24    benefit financially and by receiving anything of value from

25    participation in a venture that engaged in such acts,



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 20 of 178 PageID #: 1532


                                   Jury Selection                           20


  1   knowing and in reckless disregard of the fact that meet,

  2   one, means of force, threats -- threats of force, fraud,

  3   coercion and a combination of such means would be used to

  4   cause such persons to engage in one or more commercial sex

  5   acts.

  6               And, 2, one or more such persons had not attained

  7   the age of 18 years and would be caused to engage in one or

  8   more commercial sex acts, which offense would be affected by

  9   force, fraud, coercion, and a combination of such means,

10    contrary to federal law.

11                Count 4, charges sex trafficking of a minor who is

12    known as Jane Doe Number 1.       It charges between

13    approximately August of 2006 and March of 2007, the

14    Defendants José Miguel Melendez-Rojas, Abel Romero-Melendez,

15    and Rosalio Melendez-Rojas, together with others, did

16    knowingly and intentionally recruit, entice, harbor,

17    transport, and provide and obtain by any means a person,

18    specifically Jane Doe Number 1, an individual whose identity

19    is known to the grand jury in and affecting interstate and

20    foreign commerce, and did benefit financially and by

21    receiving anything of value from participation in a venture

22    which engaged in such acts.       Knowing that, one, force, fraud

23    and coercion would be used to cause Jane Doe Number 1 to

24    engage in one or more commercial sex acts; and two, Jane Doe

25    1 had not attained the age of 18 years and would be caused



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 21 of 178 PageID #: 1533


                                   Jury Selection                           21


  1   to engage in one or more commercial sex acts, which offense

  2   was affected by means of force, fraud, and coercion.

  3               Count 5 charges sex trafficking of Jane Doe

  4   Number 2.    Specifically between approximately 2007 and June

  5   of 2013, the defendants José Miguel Melendez-Rojas, José

  6   Osvaldo Melendez-Rojas, and Rosalio Melendez-Rojas, together

  7   with others, did knowingly and intentionally recruit,

  8   entice, harbor, transport, provide, and obtain by any means

  9   a person, specifically Jane Doe Number 2, an individual

10    whose identify is known by the grand jury in and affecting

11    interstate and foreign commerce, and did benefit financially

12    and by receiving anything of value from participation in a

13    venture which engaged in such acts knowing that force,

14    fraud, and coercion would be used to cause Jane Doe Number 2

15    to engage in one or more commercial sex acts, which offense

16    was affected by means of force, fraud, and coercion.

17                Count 6 charges sex trafficking of Jane Doe

18    Number 3, specifically in and between approximately April

19    of 2009 and September of 2015, Defendants José Osvaldo

20    Melendez-Rojas, and Rosalio Melendez-Rojas, together with

21    others, did knowingly and intentionally recruit, entice,

22    harbor, transport, provide, obtain and maintain by any means

23    persons, specifically Jane Doe Number 3 whose identity is

24    known to the grand jury in and affecting interstate and

25    foreign commerce and did benefit financially and by



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 22 of 178 PageID #: 1534


                                   Jury Selection                           22


  1   receiving anything of value from participation in a venture

  2   which engaged in such acts, knowing that force, threats of

  3   force, fraud and coercion and a combination of such means

  4   would be used to cause Jane Doe Number 3 to engage in one or

  5   more commercial sex acts, which offense was affected by use

  6   of force, threats of force, fraud, coercion and a

  7   combination of each means.

  8               Count 7 charges alien smuggling of Jane Doe

  9   Number 3, specifically between approximately April 2009 and

10    September of 2015, Defendants José Osvaldo Melendez-Rojas,

11    and Rosalio Melendez-Rojas, together with others, did

12    knowingly and intentionally encourage and induce an alien,

13    specifically Jane Doe Number 3 to come, enter, and reside in

14    the United States knowing and in reckless disregard of the

15    fact that such coming to, entry and residence was and would

16    be in violation of law for the purpose of private financial

17    gain.

18                Count 8, charges sex trafficking of Jane Number 4,

19    specifically that between approximately May of 2011 and

20    February of 2012, the Defendants José Osvaldo

21    Melendez-Rojas, and Francisco Melendez-Perez, together with

22    others, did knowingly and intentionally recruit, entice,

23    harbor, transport, provide, obtain and maintain by any means

24    as person, specifically Jane Doe Number 4, in and affecting

25    interstate and foreign commerce and did benefit financially



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 23 of 178 PageID #: 1535


                                   Jury Selection                           23


  1   and by receiving anything of value from participation in a

  2   venture which engaged in such acts knowing that force,

  3   threats of force, fraud and coercion and a computation of

  4   such means would be used to cause Jane Doe Number 4 to

  5   engage in one or more commercial sex acts, which offense was

  6   affected by means of force, threats of force, fraud,

  7   coercion and a combination of such means.

  8               Count 9 charges alien smuggling of Jane Doe

  9   Number 4 that between approximately May of 2011 and February

10    of 2012, Defendants José Osvaldo Melendez-Rojas, and

11    Francisco Melendez-Perez, together with others, did

12    knowingly and intentionally encourage and induce an alien,

13    specifically Jane Doe Number 4, to come to, enter and reside

14    in the United States knowing and in reckless disregard that

15    such coming to, entry and residence was and would be in

16    violation of law for the purpose of private financial gain.

17                Count 10 charges sex trafficking of a minor who is

18    known as Jane Doe Number 5.       It alleges between

19    approximately July 2010 and April 2014 the same four

20    defendants charged in the prior count, together with others,

21    did knowingly and intentionally recruit, entice, harbor,

22    transport, provide, obtain and maintain by any means a

23    person, specifically Jane Doe Number 5, a person whose

24    identity is known by the grand jury, in and effecting

25    interstate and foreign commerce, did benefit financially and



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 24 of 178 PageID #: 1536


                                   Jury Selection                           24


  1   by receiving anything of value from participation in a

  2   venture which engaged in such acts, knowing that, one,

  3   force, threat of force, fraud, and coercion and a

  4   combination of such means would be used to cause Jane Doe

  5   Number 5 to engage in one or more commercial sex acts and,

  6   two, Jane Doe Number 5 had not attained the age of 18 years

  7   and would be caused to engage in one or more commercial sex

  8   acts which events was effected by means of force, threats of

  9   force, fraud, and coercion and a combination of such means.

10                Count 11 charges transportation of a minor known

11    as Jane Doe Number 5.      Between approximately July 2010 and

12    April 2014, the same four defendants charged in the prior

13    count, together with others, did knowingly and intentionally

14    transport an individual who had not attained the age of 18

15    years, specifically Jane Doe Number 5, in interstate and

16    foreign commerce with the intent that Jane Doe Number 5

17    engage in prostitution.

18                Count 12 charges alien smuggling of Jane Doe

19    Number 5, that between approximately July of 2010 and April

20    of 2014, the same four defendants charged in the prior

21    count, together with others, did knowingly and intentionally

22    encourage and induce an alien, specifically Jane Doe

23    Number 5, to come to, enter and reside in the United States

24    knowing and in reckless disregard of the fact that such

25    coming to, entry and residence was and would be in violation



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 25 of 178 PageID #: 1537


                                   Jury Selection                           25


  1   of law for the purpose of private financial gain.

  2               Count 14 charges alien smuggling of Jane Doe

  3   Number 6.    Between approximately August of 2011 and December

  4   of 2014, Defendants Rosalio Melendez-Rojas and Fabian

  5   Reyes-Rojas -- excuse me -- Defendant Rosalio

  6   Melendez-Rojas, together with others, did knowingly and

  7   intentionally encourage and induce an alien, specifically

  8   Jane Doe Number 6, to come to, enter and reside in the

  9   United States knowing and in reckless disregard of the fact

10    that such coming to, entry and residence was and would be in

11    violation of federal law.

12                (Continued on next page.)

13

14

15

16

17

18

19

20

21

22

23

24

25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 26 of 178 PageID #: 1538


                                   Jury Selection                            26


  1               (In open court.)

  2               THE COURT:    We are almost at the end.

  3               Count 15 charges a money laundering conspiracy:

  4   That between approximately 2006 and July of 2017 Defendants

  5   José Miguel Melendez-Rojas, José Osvaldo Melendez-Rojas,

  6   Rosalio Melendez-Rojas, and Francisco Melendez-Perez, together

  7   with others, did knowingly and intentionally conspire to

  8   conduct one or more financial transactions.

  9               (Pause.)

10                THE COURT:    I'm sorry.     Count 15, which alleges a

11    money laundering conspiracy:        Between approximately 2006 and

12    July of 2017, Defendants José Miguel Melendez-Rojas, José

13    Osvaldo Melendez-Rojas, Rosalio Melendez-Rojas, and Francisco

14    Melendez-Perez, together with others, did knowingly and

15    intentionally conspire to conduct one or more financial

16    transactions in and affecting interstate and foreign commerce,

17    which, in fact, involved the proceeds of one or more specified

18    unlawful activities; that is, sex trafficking and sex

19    trafficking of one or more minors, in violation of federal

20    law, and interstate prostitution, in violation of federal law,

21    knowing that the property involved in the financial

22    transactions would represent the proceeds of some form of

23    unlawful activity.     A, with the intent to promote the carrying

24    on of one or more specified unlawful activities; and B,

25    knowing that the transactions would be designed in whole and



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 27 of 178 PageID #: 1539


                                    Jury Selection                           27


  1   in part to conceal and disguise the nature, the location, the

  2   source, the ownership, and the control of the proceeds of one

  3   or more specified unlawful activities, contrary to federal

  4   law.

  5                Count 16 charges the distribution of proceeds of a

  6   prostitution business.       That between approximately 2006 and

  7   July of 2017, the same four defendants charged in the last

  8   count, together with others, did knowingly and intentionally

  9   use and cause to be used one more facilities in interstate and

10    foreign commerce, specifically, one or more wire transfer

11    services, with the intent to distribute the proceeds of

12    unlawful activity; that is, a business enterprise involving

13    prostitution offenses, in violation of the laws of the state

14    in which they were committed and of the United States, and

15    thereafter did knowingly and intentionally perform, attempt to

16    perform, and cause to be performed an act to distribute the

17    proceeds of such unlawful activity.

18                 Finally, count 18 charges illegal reentry.

19    Specifically, between approximately 2013 and July of 2017, the

20    Defendant Abel Romero-Melendez, an alien who had previously

21    been removed from the United States, did enter and was found

22    in the United States without the Attorney General or the

23    Secretary of the United States Department of Homeland Security

24    having expressly consented to such alien's applying for

25    admission.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 28 of 178 PageID #: 1540


                                   Jury Selection                              28


  1               Now, those are the charges.        The defendants have

  2   pleaded not guilty to the charges, and their not-guilty pleas

  3   raise the fact issues that will be tried in this case.

  4               There are a few other items that are extremely

  5   important for you to understand at this moment, right at the

  6   very beginning.     The first is that the defendants are presumed

  7   to be innocent; and that presumption continues throughout the

  8   entire trial, unless and until the jury is convinced from the

  9   evidence presented that the guilt of a defendant has been

10    established beyond a reasonable doubt.

11                The government bears the burden of proof and must

12    prove a defendant's guilt beyond a reasonable doubt.               That is,

13    it must prove beyond a reasonable doubt every essential

14    element of an offense.      A defendant is not required to prove

15    his innocence or to offer any evidence at all.            He has the

16    absolute right not to testify, and you may not draw any

17    adverse inference, should he choose to exercise that right.

18                So, my first general question to those of you in the

19    box is:   Would any of you have any difficulty for any reason

20    at all in following the general instructions that I have given

21    you thus far?    Okay.

22                Now, I have already introduced the defendants, and I

23    would like to introduce their attorneys.           José Miguel

24    Melendez-Rojas is represented by Susan Kellman.            Would you

25    please stand.



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 29 of 178 PageID #: 1541


                                   Jury Selection                                 29


  1               MS. KELLMAN:    Good morning.

  2               THE COURT:    Do any of you know Ms. Kellman?           Okay.

  3               José Osvaldo Melendez-Rojas is represented by

  4   Mitchell Golub.

  5               MR GOLUB:    Good morning.

  6               THE COURT:    Do any of you know Mr. Golub?            Thank

  7   you.

  8               Rose Melendez-Rojas is represented by Thomas Dunn.

  9               MR. DUNN:    Good morning.

10                THE COURT:    Do any of you know Mr. Dunn?         Okay.

11                Francisco Melendez-Perez is represented by Michael

12    Gold.   Do any of you know Mr. Gold?

13                And, finally, Abel Romero-Melendez is represented by

14    Michael Hueston and Jacqueline Cistaro.

15                MR. HUESTON:    Good morning.

16                THE COURT:    Do any of you know either of these

17    lawyers?    Okay.

18                The government is represented by Assistant United

19    States Attorney Erin Argo and Assistant United States Attorney

20    Tanya Hajjar and Assistant United States Attorney Gillian

21    Kassner, and they will be assisted by Special Agent Patrick

22    Jochum of Homeland Security Investigations and by Paralegal

23    Emily Miller.    Do you know any of these people?

24                Do you know anyone on the staff of the United States

25    Attorney for the Eastern District of New York?            Okay.



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 30 of 178 PageID #: 1542


                                    Jury Selection                               30


  1               Do any of you know anything about this case?

  2               Have you ever heard of anything about this case?

  3               Have any you have read anything about this case?

  4               As of this moment in time, do you have any opinion

  5   at all about this case?

  6               I'm going to read a list of people and places.             You

  7   may hear from some of the people.          You may hear the names.

  8   You may hear of the places during the course of the trial.              If

  9   you think you know any of them, just raise your hand.

10                Blanca.    Karina.    Isabel Rojas.      Ma Ana Perez-Rojas.

11    Maria Isabel Rojas-Torres.        Elizabeth Sanchez-Carreon.

12    Lizbeth Castellanos Bautista.         Guadalupe Melendez-Rojas.

13    Amelia Velasquez-Ramirez.        Nelson.    Engracia Barerra-Lopez.

14    Eleodora Bargas-Renteria.        Estephanie.     Cristina Sanchez

15    Sanchez.    Benjamin Melendez-Rojas.        Duri, D-U-R-I.      Lourdes.

16    Guacho, G-U-A-C-H-O.       Checho, C-H-E-C-H-O.       La Jarocho.

17    Chapparita.     La Flaca.     Chocolates.     Alejandro.    Mojarra.

18    Paco.    Memelas.    Delia.    Daisy.    Veronica.    Maria Rosalba.

19    Diana.    Fabiola M.    Fabiola C.      Magdaleno Melendez-Rojas.

20    El Rifle, R-I-F-L-E.       Pinocho.     Flori Flawers, F-L-A-W-E-R-S.

21    Sanchi.    Rubi.    Cristian.    Curahuesos.     Chano.    Chapurro.

22    Elver.    Maribel Melendez-Perez.        Selena Melendez-Perez.

23    Tiburon.    Bengy.    El Capitan.     Aydali Corona.      Aydali Corona

24    Romero.    Bonita.    Alicia Romero-Melendez.        Katherine.

25    Los Chechas, C-H-E-C-H-A-S.         Fabian Reyes-Rojas.       Saul



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 31 of 178 PageID #: 1543


                                   Jury Selection                                 31


  1   Ponce-Bravo.    Raul Rojas-Campos.       Papucho.

  2               And I'm also going to read a list of places.              If you

  3   are familiar with them, just raise your hand.            Wilcox,

  4   Arizona.    Nogales, Arizona.      Tucson, Arizona.      Douglas,

  5   Arizona.    Naco, Arizona.     Casa Grande, Arizona.       Sasabe,

  6   Arizona.    Falfurrias, Texas.      Weslaco, Texas.

  7               Corona, Queens.     Probably, no?       That's fine.      You

  8   may hear about things that happened in Corona, Queens; and the

  9   important thing to understand about that is that the case

10    should be decided by jurors based on the evidence as they hear

11    it during the testimony rather than based on their own

12    familiarity.    Would anyone who had their hand up have a

13    problem with that?     Okay.

14                Jackson Heights, Queens.       I'm sure there are some of

15    you.   Any of you have a problem?        Okay.

16                Oaxaca, Mexico.     Morelos, Mexico.       Nogales, Mexico.

17    Tenancingo, Mexico.      Quintana Roo, Mexico.       No one.       Okay.

18                Now, I have directed that several witnesses testify

19    at this trial using only their first name.           I have directed

20    these witnesses to so testify because of the nature of certain

21    conduct they may describe and to avoid publicity.             I have no

22    opinion at all concerning whether these witnesses will testify

23    truthfully, and you may not consider my directives to the

24    witnesses in assessing their veracity.

25                So, to determine whether you know these witnesses,



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 32 of 178 PageID #: 1544


                                    Jury Selection                                 32


  1   we will show you a picture of each as I tell you their names.

  2   If you think you know any of them, raise your hand.                 If you

  3   don't now recognize a witness but do so during the trial, just

  4   send me a note telling me that, but do not discuss your

  5   recognition of the witness with your fellow jurors.

  6               (Published.)

  7               THE COURT:     The first is Diana.       Can everyone see

  8   the picture?

  9               THE CLERK:     Could you please stand so you can see

10    the screen.

11                (Published.)

12                THE COURT:     Yes.   I think we will have to move the

13    screen to make sure everybody -- is there anyone who cannot

14    see the picture?      Okay.    If you can't see the picture, just

15    raise your hand, and we will make sure that gets fixed.                Okay.

16                Veronica.     Can everyone see Veronica?

17                Fabiola.     Can everyone see Fabiola?

18                Maria.    Does anyone recognize Maria?

19                Delia.    Can everyone see Delia?

20                And finally Daisy.       Okay.    Anyone recognize Daisy?

21                (Pause.)

22                THE COURT:     We are going to try to make everything

23    easier now that the pictures have been seen.             Fill up the jury

24    box, and we have a bunch of chairs that are going to be

25    brought in.     So everyone will be seated.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 33 of 178 PageID #: 1545


                                    Jury Selection                             33


  1               (Prospective jurors being seated.)

  2               THE COURT:     Excuse me.     Is a juror leaving?

  3               PROSPECTIVE JUROR:       Restroom.

  4               THE COURT:     I'm sorry?

  5               PROSPECTIVE JUROR:       Men's room.

  6               THE COURT:     Does anyone else need to go to the

  7   restroom?    I'm going to let you go, but please remember where

  8   you are sitting, and when you come back sit where you are.

  9               Wait a second.      Don't talk about the case at all.

10    Okay.   And come right back because we are going to wait for

11    you.    All right.    If there is anyone else who needs to go,

12    same thing.     Come right back.

13                (Recess.)

14                THE COURT:     I know I can ask this because I already

15    asked the question.

16                Does anybody think they know any one of the staff of

17    the United States Attorney's Office?           You actually don't even

18    have to come up.      Who is that?     I'm sorry?

19                PROSPECTIVE JUROR:       I know someone up there.       We

20    were former classmates.

21                THE COURT:     Someone over here?

22                INTERN:    I'm an intern, a judicial intern.

23                THE COURT:     He is a judicial intern.        Do you know

24    each other well?

25                PROSPECTIVE JUROR:       Former acquaintance, former



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 34 of 178 PageID #: 1546


                                    Jury Selection                            34


  1   classmates, I guess.

  2                INTERN:   Not very much.

  3                THE COURT:    Do you have any reason to believe that

  4   would affect you in any way if you were picked as a juror.

  5                PROSPECTIVE JUROR:      No.   I knew it was a question

  6   so.

  7                THE COURT:    Thank you.      So you can just go back to

  8   your seat.

  9                Ms. Ma, could we see you at sidebar with counsel,

10    please.

11                 (Continued on the next page.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 35 of 178 PageID #: 1547


                                 Sidebar Conference                          35


  1               (Sidebar conference.)

  2               (Prospective juror enters sidebar.)

  3               PROSPECTIVE JUROR:      I think the guy that's sitting

  4   directly in front of me, it was in Queens, Jackson Heights,

  5   because I grew up in Corona.

  6               THE COURT:    Did you all hear that?

  7               MS. KELLMAN:    No.

  8               THE COURT:    Say it again.

  9               PROSPECTIVE JUROR:      A guy sitting directly across

10    from me.    It was in Corona, Queens, in Jackson Heights, that

11    it occurs to me that I grew up in Corona, Queens.

12                THE COURT:    Do you know him?

13                PROSPECTIVE JUROR:      I like recognize him, but I

14    don't know him.

15                THE COURT:    You have seen him before but you don't

16    know him?

17                PROSPECTIVE JUROR:      Correct.

18                THE COURT:    Would that affect you in any way?

19                PROSPECTIVE JUROR:      I don't know.      I wanted to

20    highlight that.

21                THE COURT:    Well, would it affect you -- well,

22    obviously, nobody can be 100 percent certain of anything, but

23    it's important that anyone won't be affected by something that

24    shouldn't be influenced --

25                MR GOLUB:    Forgive me, Your Honor.        The last person?



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 36 of 178 PageID #: 1548


                                  Sidebar Conference                          36


  1   Which gentleman are you talking about?

  2                PROSPECTIVE JUROR:      Right in front of me.

  3                MR GOLUB:    I'm not quite sure where you were

  4   sitting.

  5                That would be mine.      So talking about José Osvaldo,

  6   the gentleman at the far, far end, the last table?

  7                PROSPECTIVE JUROR:      He is the last one.

  8                MR GOLUB:    Okay.   So it was my client.

  9                THE COURT:    My question is:      Are you confident you

10    wouldn't be affected by the fact that you think you recognize

11    him?

12                 PROSPECTIVE JUROR:      I mean, I guess.

13                 THE COURT:    As in why?     Thank you.     Just go back to

14    your seat.

15                 PROSPECTIVE JUROR:      Okay.

16                 (Prospective juror exits sidebar.)

17                 (End of sidebar conference.)

18                 (Continued on the next page.)

19

20

21

22

23

24

25



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 37 of 178 PageID #: 1549


                                   Jury Selection                               37


  1               (In open court.)

  2               THE COURT:    I'm really addressing the questions now

  3   to those who were -- the 40 of you that I have called.               So if

  4   you have a yes answer to one of my questions, just remember

  5   it, and when you are in the box we will ask you.             Okay.

  6               Have any of you served on a jury before, be it

  7   state, federal, a trial jury, or a grand jury?            If so, please

  8   just raise your hand.

  9               We will start with what I call the first row, which

10    is the first ten of you.       Okay.    The first one is Mr. Fox.

11    What was that?

12                PROSPECTIVE JUROR:      It was a criminal trial, county.

13    It was a number of years ago.

14                THE COURT:    What type of criminal case was it?

15                PROSPECTIVE JUROR:      Some sort of fraud, from what I

16    remember.

17                THE COURT:    Without telling us the result, did you

18    deliberate with the jury and reach a verdict?

19                PROSPECTIVE JUROR:      No.

20                THE COURT:    Okay.    Who is the next person who had

21    their hand up in row one?       We are still on row one.           Yes.

22                Mr. Islam, is that right?

23                PROSPECTIVE JUROR:      Scarponi is the name.

24                THE COURT:    I'm sorry.      Mr. Scarponi.

25                PROSPECTIVE JUROR:      Yes.   I served in a civil suit



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 38 of 178 PageID #: 1550


                                    Jury Selection                               38


  1   about 15 years ago.

  2                THE COURT:    Without telling us the result, did you

  3   deliberate and reach a verdict?

  4                PROSPECTIVE JUROR:      No.

  5                THE COURT:    Would both of you be able to put that

  6   experience entirely aside, if you were to sit as a juror in

  7   this case?

  8                PROSPECTIVE JUROR:      Yes.

  9                THE COURT:    Obviously, the facts are totally

10    different, the law is totally different.            If you sat in a

11    civil case, the burden of proof is even different.              I mean

12    that's a mere preponderance of the evidence.             This is beyond a

13    reasonable doubt.      No problem.

14                 PROSPECTIVE JUROR:      No problem.

15                 THE COURT:    Anybody in the second row?         Okay.   We

16    are going down to --

17                 PROSPECTIVE JUROR:      Pondish.

18                 MR. GOLD:    I think there is someone in the first row

19    still.

20                 THE COURT:    I'm sorry?

21                 MR. GOLD:    I think there is someone in the first

22    row.

23                 MR GOLUB:    There are a few more seats.

24                 THE COURT:    I called out the second row.         That's all

25    right.   I'm sorry.      Go ahead.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 39 of 178 PageID #: 1551


                                    Jury Selection                               39


  1               PROSPECTIVE JUROR:       I was on a civil case.

  2               MR GOLUB:     Please state your name.

  3               PROSPECTIVE JUROR:       Pondish, P-O-N-D-I-S-H.

  4               THE COURT:     You were on a civil case?

  5               PROSPECTIVE JUROR:       Civil case.     They settled.

  6               THE COURT:     Any problem?

  7               PROSPECTIVE JUROR:       No.

  8               THE COURT:     Anyone in the second row?

  9               PROSPECTIVE JUROR:       Yes.   Richard Rendell.         I served

10    on a grand jury in Suffolk County three years ago.

11                THE COURT:     Any problem?

12                PROSPECTIVE JUROR:       No.

13                THE COURT:     Totally different.       That's a mere

14    preponderance of the evidence -- not preponderance.                 It's

15    probable cause, you know that.

16                Anyone else in the second row?          No one else in the

17    second row.     Let's move over to the third row over there.

18                PROSPECTIVE JUROR:       Hi.    I served on a federal case.

19                THE CLERK:     Click the microphone on, please.

20                PROSPECTIVE JUROR:       I served on a federal case about

21    18 years ago.

22                THE COURT:     A federal grand jury?

23                MR GOLUB:     Judge, can we identify her name, please?

24                THE COURT:     Yes.   This is Ms. -- is it

25    Sturkey-Watson, is that correct?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 40 of 178 PageID #: 1552


                                   Jury Selection                               40


  1               PROSPECTIVE JUROR:      Yes.

  2               THE COURT:    You served on a federal grand jury about

  3   ten years ago?

  4               PROSPECTIVE JUROR:      Around eight to ten years ago,

  5   yes.

  6               THE COURT:    Would you have any difficulty putting

  7   that experience aside?

  8               PROSPECTIVE JUROR:      No.

  9               THE COURT:    Anyone else in the third row?            Yes.

10    This is Mr. Gibbons?

11                PROSPECTIVE JUROR:      Yes.

12                THE COURT:    Yes.

13                PROSPECTIVE JUROR:      I served on a criminal case.          It

14    was an armed robbery, and we deliberated.

15                THE COURT:    Would you have any difficulty putting

16    that experience aside?

17                PROSPECTIVE JUROR:      No.

18                THE COURT:    Okay.    Anyone else in the third row with

19    prior jury service?

20                Let's move down to the fourth row.

21                PROSPECTIVE JUROR:      Hi.    This is Jeff Lo.

22                THE COURT:    All right.      Mr. Lo.

23                PROSPECTIVE JUROR:      I served on a criminal case,

24    like eight years ago.

25                THE COURT:    Was that in state or federal court?



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 41 of 178 PageID #: 1553


                                    Jury Selection                              41


  1               PROSPECTIVE JUROR:       I think it was federal court.

  2               THE COURT:     Okay.    What type of case was it?

  3               PROSPECTIVE JUROR:       It was like a shooting.

  4               THE COURT:     A shooting?

  5               PROSPECTIVE JUROR:       Yeah.

  6               THE COURT:     Did you deliberate with the jury and

  7   reach a verdict?

  8               PROSPECTIVE JUROR:       Yes.

  9               THE COURT:     Would you have any difficulty putting

10    the experience aside?

11                PROSPECTIVE JUROR:       Actually, yes.

12                THE COURT:     You don't have to explain.         We are going

13    to excuse you.     You go back to the central jury room.

14                PROSPECTIVE JUROR:       Now?

15                THE COURT:     Yes, right now.

16                PROSPECTIVE JUROR:       Bogdan Grabowski.       I sat on a

17    civil court, and we settled.         That was about 15 years ago.

18                THE COURT:     Any difficulty?

19                PROSPECTIVE JUROR:       No.

20                THE COURT:     Okay.    Next.

21                PROSPECTIVE JUROR:       I served on a jury in

22    California.

23                THE COURT:     Is this Ms. Cambria?

24                PROSPECTIVE JUROR:       Kelleher, Steinman-Kelleher.

25                THE COURT:     I'm sorry.      Steinman-Kelleher?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 42 of 178 PageID #: 1554


                                    Jury Selection                            42


  1               PROSPECTIVE JUROR:       Yes.

  2               THE COURT:     Okay.    You served on a jury in

  3   California?

  4               PROSPECTIVE JUROR:       Yeah.

  5               THE COURT:     Civil or criminal?

  6               PROSPECTIVE JUROR:       I think it was criminal.       It was

  7   so long ago.     It was 1990.

  8               THE COURT:     It was resolved?

  9               PROSPECTIVE JUROR:       It was resolved.

10                THE COURT:     So you didn't deliberate with a jury?

11                PROSPECTIVE JUROR:       No.

12                THE COURT:     Any problem putting that experience

13    aside?

14                PROSPECTIVE JUROR:       None.

15                THE COURT:     Anyone else?      Mr. Goldberg.

16                PROSPECTIVE JUROR:       I served on a criminal case.

17                THE COURT:     Was it state or federal court?

18                PROSPECTIVE JUROR:       Federal.

19                THE COURT:     Criminal.     You said criminal?

20                PROSPECTIVE JUROR:       Criminal.

21                THE COURT:     What type of crime was involved?

22                PROSPECTIVE JUROR:       Armed robbery.

23                THE COURT:     Did you deliberate with the jury?

24                PROSPECTIVE JUROR:       Yes.

25                THE COURT:     Any difficulty putting that aside?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 43 of 178 PageID #: 1555


                                   Jury Selection                                    43


  1               PROSPECTIVE JUROR:      No.

  2               THE COURT:    Anybody else remember?        No.

  3               Moving right along.      You have already heard the

  4   indictment and the nature of the charges in this case.               In

  5   part, they are charges of sex trafficking of minors.

  6               THE CLERK:    Judge, I have to replace Juror number

  7   30.

  8               THE COURT:    Excuse me?

  9               THE CLERK:    Juror number 30 I have to replace.              Is

10    that the one you dismissed?

11                THE COURT:    Oh, we have to replace.        Yes.      Thank

12    you.

13                THE CLERK:    Juror number 30, Joshua Rosen.           Thank

14    you.

15                THE COURT:    Mr. Rosen, did you have any yes answers

16    to any of my questions thus far?

17                PROSPECTIVE JUROR:      No.

18                THE COURT:    As I was starting to indicate, in part

19    the charges in this case are of sex trafficking of minors and

20    adults.   The indictment charges that the defendants forced,

21    defrauded, or coerced minors and adults to work as prostitutes

22    and retained a share of the proceeds.

23                Obviously, I think all of us can agree that such

24    charges allege disturbing crimes.         But, as I have already

25    instructed you, the indictment is a mere charge.              It's only an



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 44 of 178 PageID #: 1556


                                    Jury Selection                                44


  1   accusation.     It is not evidence of any kind.

  2               The defendants have pleaded not guilty to that

  3   indictment.     So we assume that they have the same antipathy to

  4   such criminal conduct as we do.

  5               Moreover, the government bears the burden of proving

  6   the defendants' guilt beyond a reasonable doubt.

  7               And, as jurors, your task and duty is to consider

  8   all of the evidence presented and my instructions on the law,

  9   put aside any feelings you may have that interfere with your

10    objectivity, and reach a fair and dispassionate determination

11    as to whether the government has met its burden of proof as to

12    each element of a crime charged against a defendant.                It is

13    imperative that any strong personal reaction you may have to

14    the nature of the charge not interfere with your ability to be

15    a fair and impartial juror.

16                So, my question is:       Is your personal reaction to

17    these charges so strong that it would interfere with your

18    ability to fairly and impartially decide, based solely on the

19    facts as you hear them during the course of the trial and the

20    law, whether or not the government has proven the elements of

21    a crime against a defendant?

22                Or, put another way:       Would your personal reaction

23    to the type of crime charged prevent you from presuming the

24    defendants' innocence or requiring the government to meet its

25    burden of a defendant's guilt by credible evidence beyond a



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 45 of 178 PageID #: 1557


                                   Jury Selection                              45


  1   reasonable doubt?     Is there anyone who has that problem here?

  2               Okay.   Wait.   Let me see.      Anybody in row one?

  3               That's Ms. Kouskalis, is that you?          We will excuse

  4   you.

  5               Anybody else in row one?

  6               Turning to row two, I see two people right off the

  7   bat.   Mr. Navallo and Ms. Flores.         We excuse you.     And,

  8   Ms. Galbreth, we excuse you and --

  9               MR GOLUB:    Someone over here, judge.

10                THE COURT:    Oh.    That is Mr. Chen?

11                PROSPECTIVE JUROR:      Yes.    Sorry.

12                THE COURT:    We will excuse you.

13                And Mr. Rendell, we will excuse you.

14                MS. ARGO:    Your Honor, may we have a brief sidebar?

15                THE COURT:    Yes.

16                (Continued on the next page.)

17

18

19

20

21

22

23

24

25



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 46 of 178 PageID #: 1558


                                 Sidebar Conference                          46


  1               (Sidebar conference.)

  2               MS. ARGO:    Your Honor, we do have a large jury

  3   pool, which is great, but we would ask that -- and our

  4   experience in most other jury selections is -- if someone

  5   raises their hand and says they possibly have an issue, that

  6   perhaps we inquire further.

  7               THE COURT:    I would, honestly, but this is such an

  8   explosive issue that I just -- I think we will be here for

  9   days if we do that.      I have read jury selections where judges

10    did that, and I think it was a waste of time.

11                If it gets bad, I will change.

12                MS. ARGO:    The only concern, truly, that I have, I

13    think that the government shares, is that what happens is that

14    once jurors see that it's quite easy to get off of the jury --

15                THE COURT:    That's the reality.       This is a question

16    that I don't want to take any chances with.           So let's try it.

17                MS. ARGO:    Okay.

18                MR GOLUB:    Can we also identify the numbers as we

19    are going along?

20                THE COURT:    Yes.

21                (End of sidebar conference.)

22                (Continued on the next page.)

23

24

25



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 47 of 178 PageID #: 1559


                                    Jury Selection                              47


  1               (In open court.)

  2               MS. KELLMAN:     Judge, were the last three, 12, 18,

  3   and 19, that Your Honor just excused?

  4               THE COURT:     18, Ms. Galbreth; 19 is Mr. Navallo; 20

  5   is Ms. Flores.

  6               MS. KELLMAN:     And 12 is still?

  7               THE COURT:     And 6, Ms. Kouskalis, was excused.

  8               MS. KELLMAN:     Thank you, Your Honor.

  9               THE COURT:     I just want you to -- I'm going to call

10    on you all; and, if your answer to that question is yes, I'm

11    going to excuse you because we don't want anyone sitting on

12    the jury who cannot be dispassionate.           I mean, as I said, the

13    defendants have pleaded not guilty.           We assume they feel

14    exactly the same way we do.

15                So my only question really is:          Do you feel so

16    strongly about the nature of those crimes that you would

17    automatically assume a defendant was guilty?             That's really

18    the question.

19                So anyone else?      Yes?    We have Mr. Samuel.        No.

20    I'm -- yes.     No.   That's Ms. Samuel.       I'm sorry.

21                What is your name?

22                PROSPECTIVE JUROR:       Eulau, E-U-L-A-U.

23                THE COURT:     Mr. Eulau, you are excused.

24                PROSPECTIVE JUROR:       Yes.

25                MR GOLUB:     That was 16, correct, Your Honor?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 48 of 178 PageID #: 1560


                                   Jury Selection                              48


  1               THE CLERK:    Yes.

  2               THE COURT:    Yes, that's number 16.

  3               Anybody else in the first row or second row?           I'm

  4   not in the third row yet or the fourth row.           No one else in

  5   the first or second row.       Okay.

  6               Turning to the third row, Ms. Sturkey-Watson, is

  7   your hand up?

  8               PROSPECTIVE JUROR:      No.

  9               THE COURT:    I'm sorry.      It's the person next to you.

10                Ms. Dubrovskaya, number 22, is your hand up?

11                PROSPECTIVE JUROR:      Yes.

12                THE COURT:    We will excuse you.

13                And, Ms. Powell, your hand is up?

14                PROSPECTIVE JUROR:      Yes.

15                THE COURT:    We will excuse you.

16                And Mr. Gibbons, your hand is up.          We will excuse

17    you.

18                And Ms. Menard, your hand is up.         We will excuse

19    you.

20                PROSPECTIVE JUROR:      Yes.

21                THE COURT:    You are excused.      Do you have your hand

22    up?

23                PROSPECTIVE JUROR:      Yes.

24                THE COURT:    Do you feel you cannot be a fair juror

25    in this case?



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 49 of 178 PageID #: 1561


                                    Jury Selection                              49


  1                PROSPECTIVE JUROR:      No.

  2                THE COURT:    Okay.    We will excuse you.       Is that

  3   Mr. Hulse?

  4                PROSPECTIVE JUROR:      Yes.

  5                THE COURT:    We will excuse you.

  6                Mr. Morano?

  7                PROSPECTIVE JUROR:      Yes.

  8                THE COURT:    We will excuse you.

  9                Mr. Grabowski, we will excuse you.

10                 PROSPECTIVE JUROR:      Your Honor, I think --

11                 THE CLERK:    You skipped one, judge.

12                 THE COURT:    Oh, not Mr. Grabowski.        You are

13    Mr. Rosen?

14                 PROSPECTIVE JUROR:      Yeah.

15                 THE CLERK:    Rosen.

16                 THE COURT:    Mr. Rosen, that's number 30.         We will

17    excuse you.

18                 In the fourth row we have Mr. Giang, is that right?

19    I'm sorry.    That's Ms. Giang.

20                 This is Mr. -- what is your name?

21                 PROSPECTIVE JUROR:      Grabowski.

22                 THE COURT:    Grabowski.      We will excuse you.

23                 Ms. Giang, we will excuse you.

24                 I'm sorry.    Who else had their hand up?

25                 Mr. Dhanraj, number 34, we will excuse you.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 50 of 178 PageID #: 1562


                                   Jury Selection                            50


  1               Mr. Abraham?

  2               PROSPECTIVE JUROR:      Yes.

  3               THE COURT:    We will excuse you.

  4               Mr. Weiss, we will excuse you.

  5               Mr. Sinetar, we will excuse you.         Okay.

  6               Quite a number of jurors to replace.          I think we are

  7   starting with number six, Dennis.

  8               THE CLERK:    Juror number 6, Kevin Morris.

  9               THE COURT:    Number 11.

10                THE CLERK:    Juror number 11, Joseph Vitale.

11                THE COURT:    Number 12.

12                THE CLERK:    Juror number 12, Gil Hizon.

13                THE COURT:    Number 16.

14                THE CLERK:    Juror number 16, Felipe Osorio Diaz.

15                THE COURT:    Number 18.

16                THE CLERK:    Juror number 18, Norris Nonkin.

17                THE COURT:    Number 19.

18                THE CLERK:    Juror number 19, Veronica Rodriguez.

19                THE COURT:    Number 20.

20                THE CLERK:    Juror number, 20 Francisca Yearwood.

21                THE COURT:    Number 22.

22                THE CLERK:    Juror number 22, Dominick Albino.

23                THE COURT:    Number 23.

24                THE CLERK:    Juror number 23, Kumar Patel Bharat,

25    B-H-A-R-A-T.



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 51 of 178 PageID #: 1563


                                   Jury Selection                            51


  1               PROSPECTIVE JUROR:      Yes.

  2               THE COURT:    Number 24.

  3               THE CLERK:    Juror number 24, Piper MacLeod, MacLeod.

  4               THE COURT:    Number 25.

  5               THE CLERK:    Juror number 25, Shawn O'Carroll.

  6               (Continued on the next page.)

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                   Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 52 of 178 PageID #: 1564


                                      Jury Selection                         52


  1   (Continuing.)

  2                THE COURT:    Number 27.

  3                THE COURTROOM DEPUTY:       Juror Number 27, Cheryl Lee.

  4                THE COURT:    Number 28.

  5                THE COURTROOM DEPUTY:       Juror Number 28, Sharmin

  6   Sultana.

  7                THE COURT:    Number 29.

  8                THE COURTROOM DEPUTY:       Juror Number 29, Eric Brand.

  9                THE COURT:    Number 30.

10                 THE COURTROOM DEPUTY:       Juror Number 30, Jessica

11    Chan.

12                 THE COURT:    Number 31.

13                 THE COURTROOM DEPUTY:       Number 31, Hau Mui Ho.

14                 THE COURT:    Number 34.

15                 THE COURTROOM DEPUTY:       Juror Number 34, Daisy

16    Salvador.

17                 THE COURT:    Number 37.

18                 THE COURTROOM DEPUTY:       Juror Number 37, Timothy

19    Armstrong.

20                 THE COURT:    Number 38.

21                 THE COURTROOM DEPUTY:       Juror Number 38, Rahman

22    Jeffers.

23                 THE COURT:    Number 39.

24                 THE COURTROOM DEPUTY:       Juror Number 39, Raquel

25    Grant-Lewis.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 53 of 178 PageID #: 1565


                                     Jury Selection                          53


  1               THE COURT:    Okay.   So if we can get a microphone to

  2   Mr. Morris.    Mr. Morris is Juror Number 6.

  3               Mr. Morris, did you have any "yes" answers to any of

  4   my questions?

  5               THE PROSPECTIVE JUROR:       No, ma'am.

  6               THE COURT:    Okay.   Thank you.

  7               Let's move it down to Mr. Vitale, Juror Number 11.

  8               THE COURTROOM DEPUTY:       Juror Number 11.

  9               THE COURT:    Did you have any "yes" answers?

10                THE PROSPECTIVE JUROR:       Yes.

11                THE COURT:    Which question?

12                THE PROSPECTIVE JUROR:       I was on a civil case.

13                THE COURT:    You served as a juror on a civil case?

14                THE PROSPECTIVE JUROR:       And criminal.

15                THE COURT:    What type of criminal case was it?

16                THE PROSPECTIVE JUROR:       I think a murder.

17                THE COURT:    I'm sorry?

18                THE PROSPECTIVE JUROR:       Murder.

19                THE COURT:    A murder case.

20                Did you deliberate and reach a verdict in the

21    criminal case?

22                THE PROSPECTIVE JUROR:       Yes.

23                THE COURT:    And did you do the same in the civil

24    case?

25                THE PROSPECTIVE JUROR:       Yes.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 54 of 178 PageID #: 1566


                                     Jury Selection                            54


  1               THE COURT:    Would you have any difficulty putting

  2   those experiences aside?

  3               THE PROSPECTIVE JUROR:       Yeah, I have difficult.

  4               THE COURT:    You would have difficulty?

  5               THE PROSPECTIVE JUROR:       Yes.

  6               THE COURT:    Okay.   We'll excuse you.

  7               Moving it along -- just go back to the separate jury

  8   room -- Mr. Hizon?

  9               THE PROSPECTIVE JUROR:       Yes.    This case is

10    related -- it happens long time ago in our country in the

11    Philippines, so I know what will be the verdict.

12                THE COURT:    And do you have a lot of emotional

13    feelings --

14                THE PROSPECTIVE JUROR:       Yes.

15                THE COURT:    -- that you think would interfere with

16    your ability to sit as a juror?

17                THE PROSPECTIVE JUROR:       Yes.

18                THE COURT:    We'll excuse you.

19                We have to send it down to Mr. Osorio Diaz.

20                THE PROSPECTIVE JUROR:       Hi.    Yes.   I have "yes" to

21    two questions.

22                THE COURT:    Which ones?

23                THE PROSPECTIVE JUROR:       The one about serving in the

24    jury.   I served in a state grand jury three years ago.

25                THE COURT:    Okay.   Will you have any difficulty


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 55 of 178 PageID #: 1567


                                     Jury Selection                          55


  1   putting that aside?

  2               THE PROSPECTIVE JUROR:       No.

  3               And the second one was about emotions about the

  4   case.    I do have some emotions.

  5               THE COURT:    Do you think you cannot sit as a juror

  6   in this case?

  7               THE PROSPECTIVE JUROR:       No.

  8               THE COURT:    Okay.   We'll excuse you.

  9               Let's send it down to Mr. Nonkin, Number 18.

10                THE PROSPECTIVE JUROR:       Nonkin, N-O-N-K-I-N, Nonkin.

11                THE COURT:    Nonkin.    I have this mixed up.

12                Ms. Rodriguez and -- okay, Mr. Nonkin.

13                THE PROSPECTIVE JUROR:       I've served on juries.     I've

14    served on a civil case -- it was settled before we

15    deliberated -- and two criminal cases, a case of robbery and

16    selling stolen goods, and a case of real estate fraud.

17                THE COURT:    Okay.   Did you deliberate --

18                THE PROSPECTIVE JUROR:       We deliberated on those two

19    cases.

20                THE COURT:    You did deliberate.

21                THE PROSPECTIVE JUROR:       Yes.

22                THE COURT:    Would you have any difficulty putting

23    those experiences aside?

24                THE PROSPECTIVE JUROR:       No.

25                THE COURT:    Thank you.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 56 of 178 PageID #: 1568


                                     Jury Selection                          56


  1               Ms. Rodriguez?

  2               THE PROSPECTIVE JUROR:       I didn't have any "yes"

  3   answers.

  4               THE COURT:    Okay.

  5               And Ms. Yearwood?

  6               THE PROSPECTIVE JUROR:       I think I have some strong

  7   emotions.

  8               THE COURT:    You don't think you could sit on this

  9   case?

10                THE PROSPECTIVE JUROR:       Yes.

11                THE COURT:    Okay.   We will excuse you.

12                Let's go to -- would you hand it down to Juror

13    Number 22, Mr. Albino?

14                THE PROSPECTIVE JUROR:       Albino.

15                THE COURT:    Albino, I'm sorry.

16                THE PROSPECTIVE JUROR:       I have no "yes" answers.

17                THE COURT:    Okay.   Thank you.

18                Mr. Patel?

19                THE PROSPECTIVE JUROR:       I have no "yes" answers.

20                THE COURT:    Okay.   Ms. MacLeod?

21                THE PROSPECTIVE JUROR:       I have a "yes" answer to

22    personal reaction.

23                THE COURT:    Okay.   We'll excuse you.

24                Mr. Carol.

25                THE PROSPECTIVE JUROR:       O'Carroll.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 57 of 178 PageID #: 1569


                                     Jury Selection                          57


  1               I have a "yes."

  2               THE COURT:    Which one?

  3               THE PROSPECTIVE JUROR:       Emotionally.

  4               THE COURT:    Okay.   We'll excuse you.

  5               Ms. Lee.

  6               THE PROSPECTIVE JUROR:       I had a "yes" for I was on a

  7   civil case.

  8               THE COURT:    Okay.

  9               THE PROSPECTIVE JUROR:       But it was settled.

10                THE COURT:    Any problem?

11                THE PROSPECTIVE JUROR:       No, no problem.

12                THE COURT:    Any other "yes" answers?

13                THE PROSPECTIVE JUROR:       No.

14                THE COURT:    Ms. Sultana?

15                THE PROSPECTIVE JUROR:       No.

16                THE COURT:    No problems, okay.

17                THE PROSPECTIVE JUROR:       No.

18                THE COURT:    Okay.   Mr. Brand?

19                THE PROSPECTIVE JUROR:       Yes, ma'am.    I have just my

20    personal reaction.

21                THE COURT:    Okay.   We'll excuse you.

22                Ms. Chan?

23                THE PROSPECTIVE JUROR:       Yes, I have personal emotion

24    to the question.

25                THE COURT:    Okay.   We'll excuse you.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 58 of 178 PageID #: 1570


                                      Jury Selection                         58


  1               Ms. Ho?

  2               THE PROSPECTIVE JUROR:        Yes.    I have emotional

  3   personal.

  4               THE COURT:    Okay.    We'll excuse you.

  5               Ms. Salvador?

  6               THE PROSPECTIVE JUROR:        Just "yes" to grand jury.

  7               THE COURT:    Okay.    Any difficulty putting that

  8   aside?

  9               THE PROSPECTIVE JUROR:        No.

10                THE COURT:    Okay.    Mr. Armstrong?

11                THE PROSPECTIVE JUROR:        Yes.

12                THE COURT:    Mr. Armstrong is 37.

13                THE PROSPECTIVE JUROR:        Personal reaction.

14                THE COURT:    Personal reaction, we'll excuse you.

15                No. 38, Mr. Jeffers?

16                THE PROSPECTIVE JUROR:        "Yes" to the civil case

17    serving.

18                THE COURT:    Okay.    Can you put that experience

19    aside?

20                THE PROSPECTIVE JUROR:        Yes.

21                THE COURT:    Okay.    Any other "yes" answers?

22                THE PROSPECTIVE JUROR:        No.

23                THE COURT:    Okay.    Ms. Grant-Lewis?

24                THE PROSPECTIVE JUROR:        I'm good.

25                THE COURT:    You're good?       No problems.   Good.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 59 of 178 PageID #: 1571


                                     Jury Selection                          59


  1   Great.

  2               Okay.   Let's replace the jurors we lost.        We didn't

  3   lose any of the first ten.        We are going right to Juror 11.

  4               THE COURTROOM DEPUTY:       Juror 11, S-A-D-I-Q.    Last

  5   name is M-A-S-H-R-I-Q-I.      First and last name.

  6               THE COURT:    Okay.    Juror Number 12.

  7               THE COURTROOM DEPUTY:       Juror Number 12, first name

  8   is N-A-D-I-I-A.     Last name is S-V-I-T-L-Y-N-E-T-S.

  9               THE COURT:    Okay.    Juror Number 16.

10                THE COURTROOM DEPUTY:       Juror Number 16, Richard

11    Condon.

12                THE COURT:    Juror Number 20.

13                THE COURTROOM DEPUTY:       Juror Number 20, Christine

14    Tomelden.

15                THE COURT:    Okay.    That's Juror Number 20.

16                THE COURTROOM DEPUTY:       Juror Number 20.    I'm sorry.

17    Yes.

18                THE COURT:    Juror Number 24.

19                THE COURTROOM DEPUTY:       Juror Number 24, Merilee

20    Johnson.

21                THE COURT:    Juror Number 25.

22                THE COURTROOM DEPUTY:       Juror Number 25, Jason

23    Banrey.

24                THE PROSPECTIVE JUROR:       Here.

25                THE COURT:    Juror Number 29.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 60 of 178 PageID #: 1572


                                     Jury Selection                          60


  1               THE COURTROOM DEPUTY:       Juror Number 29, Bibi Ali.

  2               THE COURT:    Juror Number 30.

  3               THE COURTROOM DEPUTY:       Juror Number 30, David

  4   Nguyen.

  5               THE COURT:    Juror Number 31.

  6               THE COURTROOM DEPUTY:       Juror Number 31, Clare

  7   Cunningham-Vasquez.

  8               THE COURT:    Juror Number 37.

  9               THE COURTROOM DEPUTY:       Juror Number 37, Ishvani

10    Sultan.   That's it.

11                THE COURT:    That's it.     Great.      Okay.

12                So let me start with Juror Number 11, Mr. Mashriqi;

13    is that correct?

14                THE PROSPECTIVE JUROR:       Yes.

15                THE COURT:    Did you have any "yes" answers to any of

16    my questions?

17                THE PROSPECTIVE JUROR:       Yes, yes.     Personal reason.

18                THE COURT:    Okay.   We'll excuse you.

19                THE PROSPECTIVE JUROR:       Thank you.

20                THE COURT:    Ms. -- would you pronounce that?

21                THE PROSPECTIVE JUROR:       Nguyen.

22                Yes, I have two "yes."       I am not fluent in English

23    and --

24                THE COURT:    You have a problem speaking English?

25                THE PROSPECTIVE JUROR:       Understand.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 61 of 178 PageID #: 1573


                                      Jury Selection                            61


  1                THE COURT:    We understand.        Go back to the central

  2   jury room.

  3                THE PROSPECTIVE JUROR:       Okay.

  4                THE COURT:    Mr. Condon, Juror Number 16.

  5                THE PROSPECTIVE JUROR:       Yeah, personal reaction.

  6                THE COURT:    Ms. Tomelden, Juror Number 20.

  7                THE PROSPECTIVE JUROR:       No, ma'am.

  8                THE COURT:    None?

  9                THE PROSPECTIVE JUROR:       None.

10                 THE COURT:    Okay.   Great.

11                 Let's see.    Ms. Johnson, Juror Number 24.

12                 Would somebody send back a microphone?

13                 MR. GOLUB:    What number?

14                 MR. DUNN:    Twenty-four.

15                 MR. GOLUB:    Thank you.

16                 THE COURT:    Ms. Johnson, is that right?

17                 THE PROSPECTIVE JUROR:       Personal reaction.

18                 THE COURT:    Okay.   That's Juror Number 24.      We're

19    excusing Ms. Johnson.

20                 Juror Number 25, Mr. Banrey.

21                 THE PROSPECTIVE JUROR:       No.

22                 THE COURT:    No problem.      Great.

23                 Juror Number 29, Ms. Ali?

24                 THE PROSPECTIVE JUROR:       I have three "yes":    Corona,

25    Jackson Heights, and personal.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 62 of 178 PageID #: 1574


                                     Jury Selection                           62


  1               THE COURT:    Personal, too.        All right.   Excused.

  2               Juror Number 30.      This is Mr. Nguyen.

  3               THE PROSPECTIVE JUROR:       Yes, I have personal

  4   reaction.

  5               THE COURT:    Personal reaction?

  6               THE PROSPECTIVE JUROR:       Yes.

  7               THE COURT:    Okay.   Excused.

  8               Juror Number 31, Cunningham-Vasquez.

  9               THE PROSPECTIVE JUROR:       Personal reaction.

10                THE COURT:    Okay.   You're excused.

11                Thirty-seven, Ms. Sultan.

12                THE PROSPECTIVE JUROR:       Personal reaction, yes.

13                THE COURT:    Okay.   You're excused.

14                All right.    Let's replace those jurors starting with

15    11.

16                THE COURTROOM DEPUTY:       Eleven or 12?

17                THE COURT:    Eleven.

18                THE COURTROOM DEPUTY:       Juror Number 11, Catherine

19    Alvear.

20                THE COURT:    Juror Number 12.

21                THE COURTROOM DEPUTY:       Juror Number 12, Michael

22    Amparo.

23                THE COURT:    Juror Number 16.

24                THE COURTROOM DEPUTY:       Juror Number 16, Suzanne

25    Esposito.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 63 of 178 PageID #: 1575


                                     Jury Selection                          63


  1               THE COURT:    Juror Number 24.

  2               THE COURTROOM DEPUTY:       Juror Number 24, Rebecca

  3   Gibbs.

  4               THE COURT:    Juror Number 29.

  5               THE COURTROOM DEPUTY:       Juror Number 29, Julia Page.

  6               THE COURT:    Julia Page.      Good.

  7               Juror Number 30.

  8               THE COURTROOM DEPUTY:       Juror Number 30, David

  9   Tirado.

10                THE COURT:    Juror Number 31.

11                THE COURTROOM DEPUTY:       Juror Number 31, Tanaya

12    Hooks.

13                THE COURT:    Juror Number 37.

14                THE COURTROOM DEPUTY:       Juror Number 37 is Gloria

15    Aklipi.   That's A-K-L-I-P-I.

16                THE COURT:    Okay.   So could someone give the

17    microphone to Juror Number 11, Ms. Alvear.

18                THE PROSPECTIVE JUROR:       Yes.    I'm here.   I have it.

19                THE COURT:    Did you have any "yes" answers?

20                THE PROSPECTIVE JUROR:       Yes.    Just to location,

21    so --

22                THE COURT:    Which location was it?

23                THE PROSPECTIVE JUROR:       Jackson Heights, Queens, and

24    Corona.

25                THE COURT:    Any problem?


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 64 of 178 PageID #: 1576


                                     Jury Selection                          64


  1               THE PROSPECTIVE JUROR:       No.    That's it.

  2               THE COURT:    Okay.   Mr. Amparo, did you have any

  3   "yes" answers?

  4               THE PROSPECTIVE JUROR:       Yes.    The personal reaction.

  5               THE COURT:    Okay.   We'll excuse you.

  6               Mr. Esposito, Juror Number 16.

  7               THE PROSPECTIVE JUROR:       Ms.

  8               THE COURT:    Ms. Esposito, I'm sorry.

  9               THE PROSPECTIVE JUROR:       Strong personal reaction.

10                THE COURT:    Okay.   We'll excuse you.

11                THE COURTROOM DEPUTY:       Thank you.

12                THE COURT:    Juror Number 24, Ms. Gibbs.

13                THE PROSPECTIVE JUROR:       Yes.    Strong personal

14    reaction.

15                THE COURT:    Okay.   We'll excuse you.

16                Juror Number 29, Ms. Page.

17                THE COURTROOM DEPUTY:       Excuse me one second, Judge.

18    Miss?   Second row, Number 37.       Right next to -- can I have

19    your name please?

20                THE PROSPECTIVE JUROR:       Gloria Aklipi.

21                THE COURT:    You are going to be Number 37.

22                THE COURTROOM DEPUTY:       No.     I think 37 --

23                THE PROSPECTIVE JUROR:       I was 37.

24                THE COURTROOM DEPUTY:       You were 37, right?

25                THE PROSPECTIVE JUROR:       Yeah.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 65 of 178 PageID #: 1577


                                     Jury Selection                          65


  1               THE CLERK:    What number?

  2               THE COURTROOM DEPUTY:       No.     She's not excused.

  3               What's your name?

  4               THE PROSPECTIVE JUROR:       I'm Hooks.

  5               THE COURT:    Hooks?

  6               THE PROSPECTIVE JUROR:       Yes.

  7               THE COURTROOM DEPUTY:       Hooks is 31.

  8               THE PROSPECTIVE JUROR:       I'm sorry.

  9               THE COURT:    I'm sorry, it really is important that

10    we get you in the right seat or we never know who we are

11    talking to.

12                So I excused Ms. Gibbs, I spoke with Ms. Page.           Did

13    I speak with Ms. Page?

14                THE COURTROOM DEPUTY:       No.

15                THE PROSPECTIVE JUROR:       I have no "yes" answers.

16                THE COURT:    No problems?

17                THE PROSPECTIVE JUROR:       No.

18                THE COURT:    Okay.

19                Mr. Tirado?

20                THE PROSPECTIVE JUROR:       "Yes" to personal reaction.

21                THE COURT:    Okay.    Excused.

22                Ms. Hooks?

23                THE PROSPECTIVE JUROR:       "Yes" to personal reaction.

24                THE COURT:    Excused.

25                Ms. Aklipi?


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 66 of 178 PageID #: 1578


                                     Jury Selection                          66


  1               THE PROSPECTIVE JUROR:       Yes, right here.

  2               "Yes" to personal reaction.

  3               THE COURT:    Okay.   Excused.

  4               Okay.   Let's replace those jurors.       I guess we're

  5   starting with Number 12.

  6               THE COURTROOM DEPUTY:       Juror Number 12, Tamar Samir.

  7               THE PROSPECTIVE JUROR:       Yeah.

  8               THE COURT:    Juror Number 16.

  9               THE COURTROOM DEPUTY:       Juror Number 16 Anna -- I

10    will spell the last name.       T-S-U-I.

11                THE COURT:    Juror Number 24.

12                THE COURTROOM DEPUTY:       Juror Number 24, Robert

13    Cannon.

14                THE COURT:    Juror 30.

15                THE COURTROOM DEPUTY:       Juror 30, Ezra Wan.

16                THE COURT:    Juror 31.

17                THE COURTROOM DEPUTY:       Juror Number 31, Joseph

18    Marcus.

19                THE COURT:    Juror Number 37.

20                THE COURTROOM DEPUTY:       Juror Number 37.    First name

21    is A-N-I-L-K-U-M-A-R.      Last name is D-A-R-J-I.      Second row,

22    sir.

23                THE COURT:    Okay.   That's everyone.

24                So would you please hand the microphone to Juror

25    Number 12, Ms. Samir?


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 67 of 178 PageID #: 1579


                                     Jury Selection                           67


  1               THE PROSPECTIVE JUROR:       Yes.    I have it.

  2               THE COURT:    Okay.   Any "yes" answers?

  3               THE PROSPECTIVE JUROR:       "Yes" to serving on a civil

  4   case that was settled.

  5               THE COURT:    Any difficulty?

  6               THE PROSPECTIVE JUROR:       No.    And "yes" to personal

  7   reaction to this.

  8               THE COURT:    Okay.   There's a difficulty there.

  9   Okay.   You're excused.

10                Ms. Tsui?

11                THE PROSPECTIVE JUROR:       Yes.

12                THE COURT:    Did you have any "yes" answers?

13                THE PROSPECTIVE JUROR:       No.    Personal reaction.

14                THE COURT:    You do have a personal reaction problem?

15                THE PROSPECTIVE JUROR:       Yes.    Yes.

16                THE COURT:    Okay.   We'll excuse you.

17                Mr. Cannon, Number 24.

18                THE PROSPECTIVE JUROR:       Yes.    Personal.

19                THE COURT:    Personal reaction, okay.

20                Mr. Wan, Number 30?

21                THE PROSPECTIVE JUROR:       Yes.    Personal reaction.

22                THE COURT:    You're excused.

23                THE PROSPECTIVE JUROR:       Thank you.

24                THE COURT:    Mr. Marcus?

25                THE PROSPECTIVE JUROR:       Yes.    Personal reaction.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 68 of 178 PageID #: 1580


                                      Jury Selection                              68


  1                THE COURT:    You're excused.

  2                Mr. Darji?

  3                THE PROSPECTIVE JUROR:       Yes.    I have some language

  4   problem.

  5                THE COURT:    Language difficulty?

  6                THE PROSPECTIVE JUROR:       Yeah.

  7                THE COURT:    We'll excuse you.          You just go back to

  8   the central jury room.

  9                We'll replace the jurors, so we are starting with

10    Number 12.

11                 THE COURTROOM DEPUTY:       Juror Number 12, Yeon Kim

12    So -- Yeon Kim.

13                 THE COURT:    Ms. Kim, okay.

14                 Juror Number 16.

15                 THE COURTROOM DEPUTY:       Juror Number 16, Shakeina

16    Carlton.

17                 THE COURT:    Juror Number 24.

18                 THE COURTROOM DEPUTY:       Juror Number 24, Annie

19    Wilson.

20                 THE COURT:    Juror Number 30.

21                 THE COURTROOM DEPUTY:       Juror Number 30, Mandy Li or

22    Li, I don't know.

23                 THE COURT:    Juror Number 31.

24                 THE COURTROOM DEPUTY:       Juror Number 31, Bernice

25    Pfluger.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 69 of 178 PageID #: 1581


                                     Jury Selection                          69


  1               THE COURT:    Juror Number 37.

  2               THE COURTROOM DEPUTY:       Juror Number 37, Mezana

  3   Moshin?

  4               THE PROSPECTIVE JUROR:       Here.

  5               THE COURT:    Okay.   So would you please hand the

  6   microphone to Ms. Kim.

  7               THE PROSPECTIVE JUROR:       Yes.    I have "yes" answer to

  8   personal emotion.

  9               THE COURT:    Did you have any "yes" answers?

10                THE PROSPECTIVE JUROR:       Yes.

11                THE COURT:    To which one?

12                THE PROSPECTIVE JUROR:       To personal emotion.

13                THE COURT:    Okay.   We'll excuse you.

14                Ms. Carlton?

15                THE PROSPECTIVE JUROR:       "Yes" to personal reaction.

16                THE COURT:    Okay.   You are excused.

17                Ms. Wilson is Juror Number 24.

18                THE PROSPECTIVE JUROR:       No.

19                THE COURT:    Okay.   You didn't have any "yes" answers

20    to anything?

21                THE PROSPECTIVE JUROR:       No.

22                THE COURT:    Okay.   Ms. Li, Juror Number 30.

23                THE PROSPECTIVE JUROR:       Yes.

24                THE COURT:    Ms. Lee, did you have any "yes" answers

25    to any of my questions?


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 70 of 178 PageID #: 1582


                                     Jury Selection                           70


  1               THE PROSPECTIVE JUROR:       Yes.

  2               THE COURT:    Which one?

  3               THE PROSPECTIVE JUROR:       Personal reactions.

  4               THE COURT:    Okay.   You are excused.

  5               Ms. Pfluger?

  6               THE PROSPECTIVE JUROR:       Yes.

  7               THE COURT:    Did you have any "yes" answers?

  8               THE PROSPECTIVE JUROR:       Yes.    I served in criminal

  9   court, state.

10                THE COURT:    What type of crime was it?

11                THE PROSPECTIVE JUROR:       Drug bust.

12                THE COURT:    Did you deliberate with the jury and

13    reach a verdict?

14                THE PROSPECTIVE JUROR:       No.

15                THE COURT:    Any difficulty putting the experience

16    aside?

17                THE PROSPECTIVE JUROR:       No.

18                THE COURT:    Ms. Mohsin.

19                THE PROSPECTIVE JUROR:       Yes.

20                THE COURT:    That's number 37.

21                THE PROSPECTIVE JUROR:       Personal.

22                THE COURT:    Personal, okay.       You are excused.

23                So let's replace starting with Juror Number -- I'm

24    sorry, there's somebody else with their hand up.           Yes, that is

25    Mr. Hossain?


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 71 of 178 PageID #: 1583


                                     Jury Selection                            71


  1               THE PROSPECTIVE JUROR:       Yes.

  2               THE COURT:    We need a microphone down here.

  3               THE PROSPECTIVE JUROR:       I think I came, like, couple

  4   of year ago and I step out because I was self-employed, so

  5   today I have a personal --

  6               THE COURT:    I'm sorry.     I can't hear you.        Could you

  7   repeat that?

  8               THE PROSPECTIVE JUROR:       I came, like, a couple of

  9   year ago, so I was self-employed, so that's why I was not into

10    here so they say you can step out.

11                THE COURTROOM DEPUTY:       He came a couple years ago

12    and --

13                THE PROSPECTIVE JUROR:       I was self-employed, so I

14    step out.

15                THE COURTROOM DEPUTY:       He was self-employed.

16                THE PROSPECTIVE JUROR:       They say you can't go for

17    it, so you can come for next time.

18                THE COURTROOM DEPUTY:       Say it again.

19                THE COURT:    Mr. Hossain, are you saying it would be

20    a hardship for you to sit on this jury?

21                THE PROSPECTIVE JUROR:       Yeah, so I have a

22    personal --

23                THE COURT:    Okay.   I'm going to address that, but

24    for now, we'll just let you go.

25                THE PROSPECTIVE JUROR:       Okay.       Thank you.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 72 of 178 PageID #: 1584


                                       Jury Selection                        72


  1               But let me simply explain when we get to that

  2   question, it's going to be a question of significant hardship

  3   because it's --

  4               THE COURTROOM DEPUTY:        Did you dismiss him?

  5               THE COURT:    Yes, I did dismiss him.      Let's replace

  6   Mr. Hossain.

  7               MS. ARGO:    Your Honor, may we have just another

  8   brief sidebar?

  9               THE COURT:    Yes.

10                (Sidebar.)

11                (Continued on next page.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 73 of 178 PageID #: 1585


                                        Sidebar                              73


  1             (Sidebar conference held on the record out of the

  2   hearing of the jury.)

  3               MS. ARGO:    Your Honor, the issue is, it seems like

  4   people are just saying they have a personal reaction rather

  5   than saying they can't be fair and impartial jurors.

  6               THE COURT:    Okay.   I will emphasize that.

  7               MS. ARGO:    I think maybe if you repeat that a few

  8   times.

  9               MS. HAJJAR:    And your next question is going to

10    elicit the most -- I'm afraid that everyone we just put in

11    those first rows are going to say that they have a strong

12    personal reaction to the next question which Your Honor notes

13    five other things which elicits personal reactions in almost

14    every single person, and I'm worried that the jurors are so

15    primed to say "personal reaction."          Indeed the juror that just

16    said I have a hardship was about to say "I have a personal,"

17    because knowing that that phrase is what's going to get them

18    out and so that's our --

19                THE COURT:    Okay.   We are getting pretty close on

20    what I would consider to be the worst crimes, so --

21                MS. ARGO:    I think perhaps Your Honor would consider

22    that the question be:      "Even if you do have a personal

23    reaction" --

24                THE COURT:    I will.    I'll do that.

25                MS. ARGO:    -- "can you still put that aside and be


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 74 of 178 PageID #: 1586


                                        Sidebar                              74


  1   fair and impartial?"

  2               THE COURT:    I will do that.       That's fine.

  3               MS. ARGO:    Thank you, Your Honor.

  4               (Sidebar end.)

  5               (Continued on following page.)

  6

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 75 of 178 PageID #: 1587


                                     Jury Selection                          75


  1               (In open court.)

  2               THE COURT:    I just want you to understand, because

  3   I'm going to be more specific as we go on, just saying

  4   "personal reaction" doesn't really mean anything because

  5   obviously we all have personal reactions, which is the way I

  6   started the question.      The question is, can you put aside any

  7   feelings you may have about simply the nature of a crime that

  8   someone is accused of when that person has pleaded "I'm not

  9   guilty" and the Government is required to prove it beyond a

10    reasonable doubt.     So just saying you find something

11    personally distasteful is not enough, and I think I started

12    there with this question, maybe you forgot it, but that's not

13    enough because it's distasteful to all of us.          It's

14    distasteful to the defendants who pleaded not guilty.           They're

15    presumed to be innocent.      Okay.

16                So do you understand that question now?

17                THE PROSPECTIVE JURORS:        Yes.

18                THE COURT:    Has this clarified it for anyone?        Okay.

19                We are replacing Mr. Hossain.

20                THE COURTROOM DEPUTY:       Juror Number 3.

21                THE COURT:    Number 3.

22                THE COURTROOM DEPUTY:       Juror Number 3, Christopher

23    Snow.

24                THE COURT:    Mr. Snow, did you have any "yes" answers

25    to any of my questions?


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 76 of 178 PageID #: 1588


                                     Jury Selection                           76


  1               THE PROSPECTIVE JUROR:       Yes.

  2               THE COURT:    Which ones?

  3               THE PROSPECTIVE JUROR:       I can't put aside my

  4   personal judgment.

  5               THE COURT:    You can't put your personal judgments

  6   aside even though you know that the defendants pleaded not

  7   guilty?

  8               THE PROSPECTIVE JUROR:       Yes.

  9               THE COURT:    We are not saying, do you believe in

10    trafficking.

11                THE PROSPECTIVE JUROR:       I know.

12                THE COURT:    Okay.   You are excused.

13                THE COURTROOM DEPUTY:       Juror Number 3, John Young.

14                THE COURT:    Mr. Young, did you have any "yes"

15    answers to any of my questions?

16                THE PROSPECTIVE JUROR:       Yes, I do.      I have a

17    personal reaction to it.      I cannot put it aside.         I

18    understand.

19                THE COURT:    We are always going to have that

20    personal reaction because we all have that personal reaction,

21    but that's not going to be the issue.           The issue in the case

22    is that there are very specific crimes that are charged.

23                THE PROSPECTIVE JUROR:       Yeah.       My father was a

24    police officer working nights in midtown for a bunch of years.

25    I've heard a ton of stories from him, and I've seen where this


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 77 of 178 PageID #: 1589


                                      Jury Selection                         77


  1   goes.

  2                THE COURT:    Okay.   I'm not going to make you sit on

  3   this jury, obviously, and we will ask a question about law

  4   enforcement later, but this is a serious case, and it's an

  5   important case.      It's important to the defendants; it's

  6   important to the Government.         The Court just needs to have

  7   jurors that can be relied on to use their intelligence and not

  8   function blindly, so if you can't do that, please go back to

  9   the central jury room.

10                 Would you please replace Mr. Young.

11                 THE COURTROOM DEPUTY:       Sure.

12                 Juror Number 3, Emilia Leon.

13                 THE COURT:    Ms. Leon, did you have any "yes"

14    answers?

15                 THE PROSPECTIVE JUROR:       I have no problem.

16                 THE COURT:    Okay.   Thank you.

17                 Okay.   We must replace Juror Number 12.

18                 THE COURTROOM DEPUTY:       Juror Number 12, Peter

19    Butchen.

20                 THE COURT:    Mr. Butchen?

21                 We will just go ahead and replace these people.

22    Number 16.

23                 THE COURTROOM DEPUTY:       Sure.

24                 Juror Number 16, Stephanie Mazarakis.

25                 THE COURT:    Juror Number 30.


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 78 of 178 PageID #: 1590


                                      Jury Selection                         78


  1                THE COURTROOM DEPUTY:       Juror Number 30, Najah

  2   Morris.

  3                THE COURT:    Juror Number 37.

  4                THE COURTROOM DEPUTY:       Juror Number 37, Roberto

  5   Bonelli, B-O-N-E-L-L-I.

  6                THE COURT:    So we are going back to Mr. Butchen,

  7   Number 12.

  8                THE PROSPECTIVE JUROR:       Right.

  9                THE COURT:    Okay.   Any "yes" answers to any of my

10    questions?

11                 THE PROSPECTIVE JUROR:       Yes.    I don't think I can be

12    impartial in this, truthfully.         It sounds complicated, there's

13    a lot to keep straight.       I have trouble keeping stuff like

14    that all in my head.

15                 THE COURT:    Let me explain something.

16                 THE PROSPECTIVE JUROR:       Yeah.

17                 THE COURT:    It sounded really complicated when I

18    read the indictment, but it's my job and the job of the

19    lawyers to make sure that everything is sorted out and made

20    absolutely clear before a juror is called upon to do anything.

21    Obviously, if they don't understand it, they won't be able to

22    decide it, so that's what the trial is about.           Don't worry

23    about that.    I just want to tell you all --

24                 THE PROSPECTIVE JUROR:       I'm worried about it.

25                 THE COURT:    -- it sounded like a very complicated


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 79 of 178 PageID #: 1591


                                     Jury Selection                           79


  1   indictment.

  2               THE PROSPECTIVE JUROR:       If my wife's not next to me,

  3   I can't keep track of stuff.

  4               THE COURT:    You can't keep track of stuff.       You

  5   don't want to serve, I know, so we'll excuse you.

  6               Ms. Mazarakis, Number 16.

  7               THE PROSPECTIVE JUROR:       Yes.    Very strong opinion.

  8               THE COURT:    Again, is this something that's so

  9   strong that you just can't look at evidence and make a

10    decision about something?

11                THE PROSPECTIVE JUROR:       Absolutely.   I'm a school

12    teacher and I deal with the population of the adolescent teens

13    and it's --

14                THE COURT:    I'm not going to ask you to explain

15    yourself.    If you feel that you can't do it, you can't do

16    it --

17                THE PROSPECTIVE JUROR:       Thank you.

18                THE COURT:    -- so I'll excuse you.

19                Mr. Morris, are you the next one, Number 30?

20                I'm sorry, who did I miss?

21                THE COURTROOM DEPUTY:       Najah.

22                THE PROSPECTIVE JUROR:       Yes --

23                MR. GOLUB:    What number?

24                THE PROSPECTIVE JUROR:       Thirty.

25                THE COURTROOM DEPUTY:       Thirty.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 80 of 178 PageID #: 1592


                                     Jury Selection                          80


  1               THE COURT:    Number 30.

  2               THE COURTROOM DEPUTY:       Najah Morris.

  3               THE PROSPECTIVE JUROR:       Morris, yes.

  4               I have a strong reaction to it.

  5               THE COURT:    And it's the kind of strong reaction

  6   that even knowing that somebody has pleaded not guilty and the

  7   only question is, did the Government prove guilt beyond a

  8   reasonable doubt of very specific elements of specific crimes

  9   that I will explain to you, you still think you can't do it?

10                THE PROSPECTIVE JUROR:       Yes.

11                THE COURT:    Okay.   You are excused.

12                Mr. Bonelli, Number 37, is that the next one?

13                THE COURTROOM DEPUTY:       Yes.

14                THE PROSPECTIVE JUROR:       Yes, Your Honor, I actually

15    have -- I cannot remain dispassionate on this particular

16    issue, and I think that's going to be a problem.

17                THE COURT:    Well, nobody is dispassionate about the

18    crimes that are charged.      None of us --

19                THE PROSPECTIVE JUROR:       I think it would run

20    contrary to my beliefs.      I'm an immigrant -- a legal

21    immigrant, so I have certain opinions about illegal

22    immigration.

23                THE COURT:    Okay.   You are excused.

24                Let's replace him.      Number 12.

25                THE COURTROOM DEPUTY:       Number 12, Shalayua Spencer.


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 81 of 178 PageID #: 1593


                                       Jury Selection                        81


  1               THE COURT:    No. 16.

  2               THE COURTROOM DEPUTY:        Number 16, Jasira Matos.

  3               THE COURT:    Number 30.

  4               THE COURTROOM DEPUTY:        Number 30, Manish Koirala.

  5               THE COURT:    Number 37.

  6               THE COURTROOM DEPUTY:        Number 37, Delores Swearing.

  7               THE COURT:    Ms. Spencer, Number 12.

  8               THE PROSPECTIVE JUROR:         Yes.   I have a "yes" answer.

  9   I sat in 2012 on a federal case.

10                THE COURT:    What type of crime was it?

11                THE PROSPECTIVE JUROR:         Terrorist -- they were

12    trying to blow up JFK.

13                THE COURT:    Okay.

14                THE PROSPECTIVE JUROR:         Terrorism.

15                MR. HUESTON:    Judge, can we have a sidebar?

16                THE COURT:    Yes.

17                (Sidebar.)

18                (Continued on next page.)

19

20

21

22

23

24

25


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 82 of 178 PageID #: 1594


                                          Sidebar                             82


  1               (Sidebar conference held on the record out of the

  2   hearing of the jury.)

  3                MR. HUESTON:    Judge, there were two JFK terrorist

  4   trials, I was in the second one, so I may not have

  5   participated in the one that she's talking about.

  6                THE COURT:    Right.

  7                MR. HUESTON:    I just think we need to make an

  8   inquiry about that.

  9                THE COURT:    How do I --

10                 MS. KELLMAN:    One was in front of Judge Dearie,

11    right?

12                 MR. HUESTON:    They were both in front of Judge

13    Irizarry.

14                 THE COURT:    Is there another way to distinguish

15    them?

16                 MR. HUESTON:    Mine was a sole defendant.      The other

17    one had multiple defendants.

18                 THE COURT:    Okay.

19                 MS. ARGO:    Wouldn't she have identified you when you

20    stood up?

21                 MR. HUESTON:    She may not have remembered.      It was

22    2012.

23                 THE COURT:    We will find out the answer --

24                 MS. KELLMAN:    What was the difference in the years?

25    One was 2012 and --


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 83 of 178 PageID #: 1595


                                        Sidebar                              83


  1               MR. HUESTON:    One was 2011 and the other one was

  2   2012.

  3               THE COURT:    Okay.   One defendant versus --

  4               MR. HUESTON:    There was only one defendant in my

  5   case.

  6               THE COURT:    Okay.

  7               (Sidebar end.)

  8               (Continued on following page.)

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 84 of 178 PageID #: 1596


                                        Jury Selection                            84


  1                (In open court.)

  2                THE COURT:    Ms. Spencer, how many defendants were in

  3   that case?    Was it a bunch of defendants?

  4                THE PROSPECTIVE JUROR:         Yes.   It was a few, yes.

  5                THE COURT:    It was a number of defendants.           Okay.

  6   That's fine.

  7                Anything else?

  8                THE PROSPECTIVE JUROR:         No.

  9                THE COURT:    Okay.     Ms. Matos?

10                 THE PROSPECTIVE JUROR:         No.

11                 THE COURT:    No "yes" answers?

12                 THE PROSPECTIVE JUROR:         No "yes" answers.

13                 THE COURT:    Okay.

14                 THE PROSPECTIVE JUROR:         Manish?

15                 THE COURT:    Yes.

16                 THE PROSPECTIVE JUROR:         No "yes" answers.

17                 THE COURT:    Koirala?

18                 THE PROSPECTIVE JUROR:         Yes, that's right.

19                 No "yes" answers.

20                 THE COURT:    No "yes" answers.           Wonderful.

21                 Ms. Swearing?

22                 THE PROSPECTIVE JUROR:         None, Your Honor.

23                 THE COURT:    Okay.     We got through that.

24                 All right.    I suspect with the last question, we may

25    have resolved the next question, but we'll see.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 85 of 178 PageID #: 1597


                                     Jury Selection                          85


  1               As you know from the indictment, in addition to the

  2   charges that we have been talking about, which was sex

  3   trafficking charges, there are also charges of alien

  4   smuggling, money laundering, illegal entry, and distributing

  5   the proceeds of prostitution.

  6               Are any of you so disturbed by the nature of these

  7   charges that you couldn't put that reaction aside, listen to

  8   the evidence, listen to the law, and make up your mind as to

  9   whether or not the Government proved the guilt of a defendant

10    with respect to a particular charge beyond a reasonable doubt?

11                Okay.   I also expect that witnesses in this case

12    will testify that they have been raped, emotionally and

13    physically beaten and abused, sexually assaulted, and forced

14    to have abortions.

15                Are any of you so uncomfortable at the prospect of

16    hearing -- just hearing such testimony -- that it would be

17    difficult for you to listen to the evidence, judge the

18    evidence fairly and impartially, and determine whether the

19    Government has met its burden of proving each element of a

20    crime charged beyond a reasonable doubt?

21                Okay.   That's Ms. Ochia.       Let's talk at sidebar.

22                (Sidebar.)

23                (Continued on next page.)

24

25


                               Denise Parisi, RPR, CRR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 86 of 178 PageID #: 1598


                                         Sidebar                             86


  1               (Sidebar conference held on the record out of the

  2   hearing of the jury.)

  3                THE COURT:    That's fine.      You sit.   We'll stand

  4   around you.

  5                What is it?

  6                THE PROSPECTIVE JUROR:       I don't think that

  7   emotional -- I could sit and listen to the sexual --

  8                THE COURT:    You couldn't listen to someone testify

  9   to that?

10                 THE PROSPECTIVE JUROR:       Not describing what has

11    occurred.    Emotionally, I --

12                 THE COURT:    Well, we don't know if they're telling

13    the truth or not.

14                 THE PROSPECTIVE JUROR:       But it has an impact.    I

15    think that my -- my emotions would obstruct my ability to --

16    not only to listen but to make --

17                 THE COURT:    We will excuse you.

18                 THE PROSPECTIVE JUROR:       -- make a sound decision.

19                 THE COURT:    We'll excuse you.

20                 (Sidebar end.)

21                 (Continued on following page.)

22

23

24

25


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 87 of 178 PageID #: 1599


                                    Jury Selection                          87


  1               THE COURT:     Does anyone else have a yes answer to

  2   that question?

  3               (Prospective jury panel indicates.)

  4               THE COURT:     Okay.   I see a hand up over there.

  5   That's Mr. Nonkin -- oh, I'm sorry, Ms. Rodriguez.

  6               I want to emphasize here that, of course, what I

  7   told you, is not good.       Now, we all have that reaction.       But

  8   the job of a juror is to listen to the evidence and to see

  9   who is telling the truth and who's not telling the truth.

10    And make a determination as to whether or not, given the

11    Government's burden, it's proved beyond a reasonable doubt

12    that the defendant is guilty of specific crimes, that a

13    defendant is guilty of a specific crime that has specific

14    elements.    And that's the question.

15                Would you have a problem with that?

16                PROSPECTIVE JUROR:      Yes.

17                THE COURT:     Speak out loud.

18                PROSPECTIVE JUROR:      I work with patients --

19                THE COURT:     The mic.   Send the mic down.

20                MR. GOLUB:     Can you identify the person?

21                PROSPECTIVE JUROR:      I work with patients who deal

22    with this on a daily basis and it's already very emotionally

23    stressful.

24                THE COURT:     I understand.    Well, let's excuse you.

25                Is there anyone else in the first or second row?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 88 of 178 PageID #: 1600


                                    Jury Selection                          88


  1               Anyone in the third or fourth row with a yes

  2   answer to the last question.

  3               (No visual response from prospective jury panel.)

  4               THE COURT:     Okay.

  5               MR. GOLUB:     Judge, you have somebody in the first

  6   one.

  7               THE COURT:     Oh, I'm sorry.      Where is that?

  8               PROSPECTIVE JUROR:      Over here.

  9               THE COURT:     One, two, three, four -- Ms. Caselli.

10                PROSPECTIVE JUROR:      Yes.

11                THE COURT:     You had a yes answer to that question?

12                PROSPECTIVE JUROR:      Yes.     I personally been

13    through something like that.

14                THE COURT:     Okay.   We'll excuse you.

15                PROSPECTIVE JUROR:      Thank you.

16                (Juror exits the courtroom.)

17                THE COURT:     Anyone else with a yes answer?

18                (No visual response from prospective jury panel.)

19                THE COURT:     Okay.   Let's replace -- we'll start

20    with Juror Number 4.

21                THE COURTROOM DEPUTY:       Juror Number 4, Paula Moe.

22                THE COURT:     What number?

23                THE COURTROOM DEPUTY:       103.

24                THE COURT:     And juror?

25                THE COURTROOM DEPUTY:       5.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 89 of 178 PageID #: 1601


                                      Jury Selection                          89


  1               THE COURT:     I'm sorry?

  2               THE COURTROOM DEPUTY:       5.

  3               THE COURT:     5.

  4               THE COURTROOM DEPUTY:       Yes.

  5               THE COURT:     Thank you.    Okay.   What's the next

  6   one?

  7               THE COURTROOM DEPUTY:       Juror Number 5, Amanda

  8   Mills.

  9               And Number 19, Judge.

10                THE COURT:     Okay.

11                THE COURTROOM DEPUTY:       Number 19, no.

12                THE COURT:     19 has their hand up?

13                THE COURTROOM DEPUTY:       No, 19 was dismissed.

14                THE COURT:     Oh, 19 was dismissed.       Oh, yes, Juror

15    Number 19.

16                THE COURTROOM DEPUTY:       Juror Number 19, Dana

17    Lumetta, L-U-M-E-T-T-A.         Okay.

18                THE COURT:     Okay.    Let's start with Ms. Moe.

19                PROSPECTIVE JUROR:       I have a problem with

20    personal.

21                THE COURT:     Okay.    Do you remember what I said

22    about a personal reaction?         We have all got personal

23    reactions.    You couldn't be fair, is that what you're

24    saying?

25                PROSPECTIVE JUROR:       I can't do it.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 90 of 178 PageID #: 1602


                                    Jury Selection                          90


  1               THE COURT:     Okay.   You're excused.

  2               (Juror exits the courtroom.)

  3               Ms. Mills?

  4               PROSPECTIVE JUROR:      I consult on these cases

  5   professionally, so I think it's overload.

  6               THE COURT:     Well, I can appreciate that you have

  7   some familiarity with the issue.         The question is, would you

  8   be able to, you know, and understanding that you're

  9   sensitive to it, let me assume all of us are sensitive.

10                PROSPECTIVE JUROR:      Yes, yeah, I'm not so much

11    sensitivity to it as much as it's self-care.           It's not

12    overloading myself with kind of information and I do it

13    almost daily.

14                THE COURT:     Well, that doesn't necessarily mean

15    that you can't be fair.       I mean, we don't -- we assume, and

16    the defendants are innocent.

17                PROSPECTIVE JUROR:      Absolutely.

18                THE COURT:     So my question to you is:     Can you

19    presume the defendants innocent unless and until the

20    Government proves guilt beyond a reasonable doubt of very

21    specific elements and specific crimes?

22                PROSPECTIVE JUROR:      I don't think that I can do it

23    healthy -- in a healthy way.

24                THE COURT:     You don't think you could do it?

25                PROSPECTIVE JUROR:      (Shaking head negatively.)



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 91 of 178 PageID #: 1603


                                    Jury Selection                          91


  1               THE COURT:     Okay.   We'll excuse you.

  2               (Juror exits courtroom.)

  3               THE COURT:     And Ms. Lumetta, Number 19?

  4               PROSPECTIVE JUROR:      All nos from me, nothing.

  5               THE COURT:     All nos, wonderful.

  6               Okay.   And is that the last one we did?

  7               THE COURTROOM DEPUTY:       Yes.

  8               THE COURT:     Okay.   So let's replace 3 and 4 -- no

  9   I'm sorry, 4 and 5.

10                THE COURTROOM DEPUTY:       Juror Number 4, Amanda

11    Belfi.

12                And Juror Number 5, Jennifer Daley.

13                Ms. Daley.

14                THE COURT:     Yes, I think you have to switch seats.

15                Okay.   Ms. Belfi, did you have any yes answers?

16                PROSPECTIVE JUROR:      Personal.

17                THE COURT:     Okay.   Again, we know we all have

18    personal reactions here.        There's no doubt about that, we

19    ought to have our personal reactions, but that's not a

20    juror's job.

21                So the question is really can you simply do your

22    job of listening to the evidence and making a determination

23    as to whether or not the Government proved every single

24    element of a crime beyond a reasonable doubt against a

25    specific defendant?       That's all I'm is asking.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 92 of 178 PageID #: 1604


                                    Jury Selection                          92


  1               PROSPECTIVE JUROR:      Probably not because I have a

  2   liability.

  3               THE COURT:     I'm sorry?

  4               PROSPECTIVE JUROR:      I probably can't.

  5               THE COURT:     You probably can or you probably

  6   can't?

  7               PROSPECTIVE JUROR:      Can't.

  8               THE COURT:     Okay.   You're excused.

  9               (Juror exits courtroom.)

10                THE COURT:     Ms. Daley?

11                PROSPECTIVE JUROR:      I'm okay.

12                THE COURT:     You're okay.

13                PROSPECTIVE JUROR: (Witness nodding head

14    affirmatively.)

15                THE COURT:     All right.     You didn't have any yes

16    answers to any of the questions?

17                PROSPECTIVE JUROR:      No.

18                THE COURT:     Okay.   Thank you.

19                Let's replace Ms. Belfi.

20                THE COURTROOM DEPUTY:       Juror Number 4, Naveed

21    Iqbal.

22                (Pause in proceedings.)

23                THE COURT:     The court reporter is reminding me, I

24    can see it when you shake your head no, but he can't put it

25    down in the record.       So we have to say yes or no to things.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 93 of 178 PageID #: 1605


                                    Jury Selection                          93


  1               Okay.   So Mr. Iqbal, did you have any yes answers

  2   to any of my questions?

  3               PROSPECTIVE JUROR:      Yes.   The problem is I cannot

  4   understand fully.

  5               THE COURT:     The English language.

  6               PROSPECTIVE JUROR:      Yes.

  7               THE COURT:     We'll excuse you.

  8               PROSPECTIVE JUROR:      Thank you.

  9               (Juror exits courtroom.)

10                THE COURTROOM DEPUTY:       Juror Number 4, Susan

11    Spears.    Susan Spears, S-P-E-A-R-S.

12                THE COURT:     Is Susan Spears here?

13                THE COURTROOM DEPUTY:       Spears.

14                Should I go to the next one, Judge?

15                Go to the next one?

16                THE COURT:     Go to the next one.

17                THE COURTROOM DEPUTY:       Juror Number 4, Kevin

18    Castillion.

19                THE COURT:     Mr. Castillion, did you have any yes

20    answers to any of my questions?

21                PROSPECTIVE JUROR:      No, I did not.

22                THE COURT:     Thank you.

23                Okay.   I expect that, I'm sure you do by now, too,

24    this case will involve testimony about prostitution and that

25    witnesses will testify that they have been involved in



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 94 of 178 PageID #: 1606


                                    Jury Selection                             94


  1   prostitution.       Would you disbelieve a person's testimony

  2   simply because that person had had some involvement in some

  3   way with prostitution?

  4               Okay.    Do any of you believe that prostitution

  5   should be legalized?

  6               (Prospective jury panel indicates.)

  7               THE COURT:     Have any of you --

  8               MR. GOLUB:     We have raised hands.

  9               THE COURT:     I'm sorry, someone has their hand up,

10    okay.   That's -- someone on the second row.            Let me see who

11    that is again.

12                MS. KELLMAN:     Number 33, Judge.

13                THE COURT:     33.

14                THE COURTROOM DEPUTY:       33.

15                THE COURT:     Thank you very much.        Ms. Sheridan.

16                PROSPECTIVE JUROR:      Yes.

17                THE COURT:     My question really is:       Will that --

18    do you believe that it should be legalized?

19                PROSPECTIVE JUROR:      I do, yes.

20                THE COURT:     Okay.   Will that belief interfere with

21    you ability to listen to the evidence with an open mind and

22    evaluate the case based on the law as I instruct it to you?

23                PROSPECTIVE JUROR:      No.

24                THE COURT:     No?

25                PROSPECTIVE JUROR:      No.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 95 of 178 PageID #: 1607


                                    Jury Selection                          95


  1               THE COURT:     Okay.   Have you or anyone close to you

  2   ever worked with, solicited or known someone who worked in

  3   prostitution?     And by worked with, I include in a position

  4   such as a social worker.

  5               Anyone?

  6               (No visual response from prospective jury panel.)

  7               THE COURT:     Okay.   Do any of you feel that the

  8   laws of this country governing sexual exploitation are

  9   unfair, that they're too lax or they're too strict.

10                (No visual response from prospective jury panel.)

11                THE COURT:     Okay.   Have any of you or anyone very

12    close to you ever lobbied for or against laws relating to

13    domestic violence, abortion, sexual abuse, sex trafficking,

14    prostitution, or sex crimes against minors?

15                (No visual response from prospective jury panel.)

16                THE COURT:     Anyone who has lobbied?

17                (No visual response from prospective jury panel.)

18                THE COURT:     Okay.   Have anyone -- have any of you

19    or anyone close to you ever been a complainant, a victim, a

20    witness or a defendant in an offense or proceeding involving

21    sexual abuse or sex exploitation?

22                (Prospective jury panel indicates.)

23                THE COURT:     Let's have a sidebar.

24                (Continued on the next page.)

25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 96 of 178 PageID #: 1608


                                 Sidebar Conference                         96


  1               (The following occurred at sidebar.)

  2               THE COURT:     Okay.   This is Juror Number 29,

  3   Ms. Page.

  4               (Prospective juror approaches.)

  5               THE COURT:     Okay.   Go ahead, Ms. Page.

  6               PROSPECTIVE JUROR:      I was a victim of an abuse

  7   crime when I was a minor.

  8               THE COURT:     Okay.   Do you think that would affect

  9   you if you were to sat as a juror?

10                PROSPECTIVE JUROR:      I don't.

11                THE COURT:     Thank you.

12                (Continued on next page.)

13

14

15

16

17

18

19

20

21

22

23

24

25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 97 of 178 PageID #: 1609


                                    Jury Selection                          97


  1               (Sidebar ends; in open court.)

  2               THE COURT:     Anyone else with a yes answer to that

  3   question.

  4               (No visual response from prospective jury panel.)

  5               THE COURT:     Do you hold any opinion about the sex

  6   industry, for example, pornography, escort services, or

  7   brothels that would make it difficult for you to function as

  8   an impartial juror in this case?

  9               (No visual response from prospective jury panel.)

10                THE COURT:     Okay.   Have you ever known anyone who

11    you believe was falsely accused of sexual misconduct?

12                (No visual response from prospective jury panel.)

13                THE COURT:     Okay.   Have you or anyone close to you

14    ever had an interaction or involvement with United States

15    Immigration Authorities?

16                (Prospective jury panel indicates.)

17                THE COURT:     Sidebar.

18                (Continued on next page.)

19

20

21

22

23

24

25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 98 of 178 PageID #: 1610


                                 Sidebar Conference                         98


  1               (The following occurred at sidebar.)

  2               THE COURT:     Bring my list.

  3               (Prospective juror approaches.)

  4               THE COURT:     You are Number 1?

  5               PROSPECTIVE JUROR:      Number 1, yes.

  6               THE COURT:     Okay.

  7               PROSPECTIVE JUROR:      Yes, Number 1.

  8               THE COURT:     So everybody knows who Number 1,

  9   right?

10                What happened?

11                PROSPECTIVE JUROR:      Well, my wife was an

12    immigrant.    She immigrated to this country.          Her mother

13    brought her here.

14                THE COURT:     Okay.

15                PROSPECTIVE JUROR:      And I guess when I married

16    her, we went through the process of getting her

17    nationalized.

18                THE COURT:     Right.

19                PROSPECTIVE JUROR:      So that my interaction with

20    Immigration.

21                THE COURT:     So were you satisfied with the

22    interaction?

23                PROSPECTIVE JUROR:      Yes.

24                THE COURT:     Good.

25                PROSPECTIVE JUROR:      So I'm good.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 99 of 178 PageID #: 1611


                                 Sidebar Conference                         99


  1               THE COURT:     Yes.

  2               (Prospective juror exits.)

  3               THE COURT:     Is there anyone else with a yes answer

  4   to that question?

  5               (Prospective juror approaches.)

  6               MR. HUESTON:     There's one more coming.

  7               Two?

  8               THE COURT:     She's coming.

  9               So we're going to do it one at a time.         If you

10    could just sort of line up?

11                You can step up.

12                (Prospective juror approaches.)

13                THE COURT:     Good.

14                PROSPECTIVE JUROR:      Hi.

15                THE COURT:     Hi.

16                PROSPECTIVE JUROR:      One of my friends --

17                THE COURT:     I'm sorry.     If you can tell us your

18    number and your name.

19                PROSPECTIVE JUROR:      Oh, I don't know my number.      I

20    think I'm 14, so I'm off.

21                MR. GOLUB:     Yes, you are Number 14.

22                THE COURT:     Okay.   Go ahead.

23                PROSPECTIVE JUROR:      My best friend, both her

24    parents are illegal immigration from Ecuador, and they

25    practically raised me.       They're look my godparents.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 100 of 178 PageID #: 1612


                                 Sidebar Conference                        100


  1               THE COURT:     Okay.   So I take it you've had a good

  2    experience --

  3               PROSPECTIVE JUROR:      Yes.

  4               THE COURT:     -- no problem?

  5               PROSPECTIVE JUROR:      No.

  6               THE COURT:     Okay.

  7               PROSPECTIVE JUROR:      I just have a question for a

  8    previous question.

  9               THE COURT:     Okay.

 10               PROSPECTIVE JUROR:      You ask if somebody was

 11    related or, like, somebody we know who was engaged to me,

 12    but I don't know if you meant lawful.

 13               Did that --

 14               THE COURT:     Oh, I haven't asked you a lawsuit

 15    enforcement question yet.

 16               PROSPECTIVE JUROR:      Oh, okay.    Thank you.

 17               (Prospective juror exits.)

 18               MR. GOLUB:     She said legal or illegal immigrants?

 19               MR. GOLD:     Illegal, I think.

 20               MR. GOLUB:     Illegal, but she had --

 21               MR. DUNN:     I thought she said legal --

 22               THE COURTROOM DEPUTY:       That's what I thought she

 23    said, legal.

 24               THE COURT:     What was her name?

 25               THE COURTROOM DEPUTY:       Her name was Ms. Ma, Number



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 101 of 178 PageID #: 1613


                                  Sidebar Conference                       101


  1    14.

  2                THE COURT:     Ms. Ma, could you come back for a

  3    minute?    I'm sorry.

  4                MR. GOLUB:     With the background noise, it's hard

  5    to hear.

  6                MR. GOLD:     Yeah, I thought she --

  7                (Prospective juror approaches.)

  8                THE COURT:     I'm sorry.    Did you say "legal or

  9    illegal"?

 10                PROSPECTIVE JUROR:      Illegal.

 11                THE COURT:     Illegal?

 12                PROSPECTIVE JUROR:      Yeah.

 13                THE COURT:     All right.    And they raised you?

 14                PROSPECTIVE JUROR:      (Nodding head affirmatively.)

 15                THE COURT:     Okay.

 16                PROSPECTIVE JUROR:      They're like my godparents.

 17                THE COURT:     And do you have any sentiments about

 18    immigration, immigration authorities as a result of that?

 19                PROSPECTIVE JUROR:      I mean, they've had a lot of

 20    challenges.    They've been tried to become legal for 25 years

 21    now, and they have not been successful, so...

 22                THE COURT:     Do you think that would affect you --

 23                PROSPECTIVE JUROR:      Probably.

 24                THE COURT:     -- if you were to sit as a juror --

 25    probably?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 102 of 178 PageID #: 1614


                                 Sidebar Conference                         102


  1               PROSPECTIVE JUROR:       (Nodding head affirmatively.)

  2               THE COURT:     We'll excuse you.

  3               PROSPECTIVE JUROR:       So do I leave now?

  4               THE COURT:     Yes.

  5               (Prospective juror exits.)

  6               MR. HUESTON:     We have two more.

  7               THE COURT:     Is there someone else coming?

  8               THE COURTROOM DEPUTY:       Yes.

  9               THE COURT:     Thank you.

 10               (Prospective juror approaches.)

 11               THE COURT:     This is who?

 12               PROSPECTIVE JUROR:       Hi, Number 15.    I don't want

 13    this --

 14               THE COURT:     Ms. Bowes?

 15               PROSPECTIVE JUROR:       Yes.

 16               THE COURT:     Is that right?

 17               PROSPECTIVE JUROR:       Yes.

 18               I'm not sure if this pertains to legal or illegal

 19    immigration or immigration in general, but my husband is a

 20    green card resident.

 21               THE COURT:     Uh-huh.   Is there anything about his

 22    interaction with the immigration authorities that you think

 23    would affect you if you were to sit as a juror in this case?

 24               PROSPECTIVE JUROR:       No.

 25               THE COURT:     Okay.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 103 of 178 PageID #: 1615


                                 Sidebar Conference                        103


  1               (Prospective juror exits.)

  2               THE COURT:     Yes.

  3               MR. GOLUB:     Number 37?

  4               (Prospective juror approaches.)

  5               PROSPECTIVE JUROR:      Hi.   My ex-husband was

  6    arrested when visited in Missouri by INS.         He had a case

  7    pending.

  8               THE COURT:     Okay.

  9               PROSPECTIVE JUROR:      I had to go through some

 10    hassles to prove that the case was pending, but all went

 11    well.

 12               THE COURT:     Okay.   Well, let me ask you:     Is there

 13    anything about your feeling or about his experience that you

 14    think would affect you if you were to sit -- let me put it

 15    this way, nobody can be 100 percent sure of anything --

 16               PROSPECTIVE JUROR:      Right.

 17               THE COURT:     -- in this world.

 18               PROSPECTIVE JUROR:      Right.

 19               THE COURT:     But it's important that any juror not

 20    be influenced --

 21               PROSPECTIVE JUROR:      No.

 22               THE COURT:     -- by something that they shouldn't be

 23    influenced by?

 24               PROSPECTIVE JUROR:      Right.

 25               I'm going to hold the prosecutors to a high burden



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 104 of 178 PageID #: 1616


                                 Sidebar Conference                        104


  1    of proof because I think it's a very tough political time

  2    for immigrants, and so, yeah, I think I could be impartial

  3    but you're going to have to do your job.

  4               THE COURT:     Well, we do hold the prosecutors to

  5    their burden of proof, but was don't hold them to a hirer

  6    burden of proof in one kind of case than another kind of

  7    case.

  8               PROSPECTIVE JUROR:      Got it.

  9               THE COURT:     The standard is beyond a reasonable

 10    doubt no matter what.

 11               PROSPECTIVE JUROR:      Okay.

 12               THE COURT:     So if you're saying you couldn't do

 13    it, tell us.    If you're saying you could do it, tell us.

 14               PROSPECTIVE JUROR:      Yes, I can do it.

 15               THE COURT:     You could do it?

 16               PROSPECTIVE JUROR:      Yes.

 17               (Prospective juror exits.)

 18               THE COURT:     Okay.   Anything else?

 19               MS. KELLMAN:     That was 37, Judge.

 20               MR. GOLUB:     Yes, that was 33, Ms. Sheridan?

 21               PROSPECTIVE JUROR:      I think that's 33.     That's

 22    Ms. Sheridan.    Thank you for remembering.

 23               MR. GOLUB:     It was 33, I apologize.

 24               MR. GOLD:     Erin, do you want to exercise your

 25    peremptory now?     We're here already.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 105 of 178 PageID #: 1617


                                 Sidebar Conference                        105


  1               THE COURT:     34 -- 33 is Sheridan.

  2               (Continued on the next page.)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 106 of 178 PageID #: 1618


                                    Jury Selection                         106


  1               (Sidebar ends; in open court.)

  2               THE COURT:     We're almost at the end here, so I

  3    don't want anyone to leave the courtroom.         If we have to

  4    have another bathroom break, we'll do it, but it will take

  5    10 or 15 minutes and we're almost at the end.          Okay?   We

  6    need to replace Ms. Ma, Number 14.

  7               THE COURTROOM DEPUTY:       Okay.   Juror Number 14,

  8    Vladimir Alphonse.

  9               THE COURT:     Actually it's right there.

 10               PROSPECTIVE JUROR:      14.

 11               THE COURT:     Mr. Alphonse, did you have any yes

 12    answers to any of my questions thus far?

 13               PROSPECTIVE JUROR:      Yes, the personal reaction.

 14               THE COURT:     Are you saying that you cannot, you

 15    know, again, I can say it all over again, which is that we

 16    all have personal reactions to some of the things I've been

 17    saying or many of the things I have been saying and you

 18    should.   The only question is can you do your job as a

 19    juror?

 20               PROSPECTIVE JUROR:      No, I can't.

 21               THE COURT:     Okay.   Excused.

 22               (Juror exits courtroom.)

 23               THE COURTROOM DEPUTY:       Juror Number 14, Miguel

 24    Altagarcia.

 25               THE COURT:     Mr. Altagarcia, did you have any yes



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 107 of 178 PageID #: 1619


                                    Jury Selection                         107


  1    answers to any of my questions?

  2               PROSPECTIVE JUROR:      It's Altagracia.     No, I don't.

  3               THE COURT:     Altagracia, which ones?

  4               PROSPECTIVE JUROR:      No, none.

  5               THE COURT:     No yes answers?

  6               PROSPECTIVE JUROR:      No.

  7               THE COURT:     Okay.

  8               Do any of you believe that people who entered the

  9    United States illegally are not entitled to be protected by

 10    laws of the United States?

 11               (No visual response from prospective jury panel.)

 12               THE COURT:     Have any of you religious, moral or

 13    other beliefs that will interfere with your ability to

 14    render a guilty verdict or a not guilty verdict?

 15               The question is simply can you listen to the

 16    evidence and the law and make up your mind?

 17               (No visual response from prospective jury panel.)

 18               THE COURT:     Okay.   Are any of you or anyone very

 19    close to you in law enforcement and by "law enforcement" I

 20    mean a police officer, a federal agent like an FBI agent, a

 21    agent of the Department of Homeland Security, an agent of

 22    the Department of Justice, a prosecuting attorney, et

 23    cetera, and we'll do this one row at a time because there

 24    may be a lot.

 25               First row, anyone in the first row with anyone



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 108 of 178 PageID #: 1620


                                    Jury Selection                         108


  1    close to them in law enforcement?

  2               Yes, Mr. Fox?

  3               PROSPECTIVE JUROR:      I have a very close friend in

  4    the Department of Justice.

  5               THE COURT:     Okay.   And the thing to understand

  6    about law enforcement is simply that at least in the first

  7    instance, every witness who takes the witness stand is

  8    entitled to the same amount or degree of believability.           And

  9    the fact that somebody's in law enforcement doesn't mean

 10    that you can automatically accord their testimony any more

 11    believability than anyone else.

 12               The jurors will listen to the testimony of all the

 13    witnesses and the jurors will make up their mind as to who

 14    is telling the truth.

 15               Would you have difficult with that instruction?

 16               PROSPECTIVE JUROR:      No.

 17               THE COURT:     Okay.   Anyone else in the first row?

 18               (No visual response from prospective jury panel.)

 19               THE COURT:     No?

 20               Anyone in the second row?

 21               (Prospective jury panel indicates.)

 22               THE COURT:     Okay.   Ms. Alvear?

 23               PROSPECTIVE JUROR:      Yes.

 24               THE COURT:     Okay.

 25               PROSPECTIVE JUROR:      I do have a family member in



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 109 of 178 PageID #: 1621


                                    Jury Selection                          109


  1    the police force, but I would have no issue.

  2               THE COURT:     No problem?

  3               PROSPECTIVE JUROR:      Yeah, no.

  4               THE COURT:     And, Ms. Spencer, you had your hand

  5    up?

  6               PROSPECTIVE JUROR:      Yes.    My aunt is an

  7    investigator and I was in the police academy in 2004.

  8               THE COURT:     Any difficulty?

  9               PROSPECTIVE JUROR:      No.

 10               THE COURT:     In this case else in that row.

 11               (No visual response from prospective jury panel.)

 12               THE COURT:     Okay.   Let's go to the third row

 13    anyone in the third row.

 14               (No visual response from prospective jury panel.)

 15               THE COURT:     Fourth row?     Okay.   There's -- well,

 16    as long as everybody gets to answer the question.

 17               PROSPECTIVE JUROR:      My ex-husband was NYPD.

 18               THE COURT:     Okay.   This is Pfluger, Bernice.

 19               Would you have any difficulty with my instruction?

 20               PROSPECTIVE JUROR:      No.

 21               THE COURT:     Okay.   Anyone else?

 22    Ms. Steinman-Kelleher?

 23               PROSPECTIVE JUROR:      Yes.

 24               THE COURT:     Number 35?

 25               PROSPECTIVE JUROR:      35, yeah.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 110 of 178 PageID #: 1622


                                    Jury Selection                         110


  1               My husband's an attorney but --

  2               THE COURT:     I'm going ask that question.

  3               PROSPECTIVE JUROR:      Yeah.

  4               THE COURT:     What type of law does he practice?

  5               PROSPECTIVE JUROR:      Defense attorney.

  6               THE COURT:     A defense attorney?

  7               PROSPECTIVE JUROR:      Uh-huh.

  8               THE COURT:     The important thing here is that a

  9    juror decides this case based on the law as I instruct it to

 10    them.   And not on anything they may know or believe they may

 11    know as a result of their own education or the fact that

 12    someone close to them is in law.

 13               Would you have any difficulty doing that?

 14               PROSPECTIVE JUROR:      Not at all.

 15               THE COURT:     Okay.   Anybody else?

 16               (No visual response from prospective jury panel.)

 17               THE COURT:     Okay.   We'll do these at sidebar, too,

 18    but met me go through the question with you.

 19               Apart from those of you who have already answered

 20    the question in another form, and there are a few of you who

 21    did, have any of you ever been arrested or involved in a

 22    criminal case or investigation as a complainant, a witness,

 23    or a defendant?

 24               Anyone in the first row?

 25               (No visual response from prospective jury panel.)



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 111 of 178 PageID #: 1623


                                    Jury Selection                         111


  1               THE COURT:     Anyone in the second row?

  2               (No visual response from prospective jury panel.)

  3               THE COURT:     In the third row?

  4               (Prospective jury panel indicates.)

  5               THE COURT:     Okay.   That is -- I'm sorry.

  6    Mr. Morano --

  7               PROSPECTIVE JUROR:      No.

  8               THE COURT:     This is Mr. Nonkin, right?

  9               PROSPECTIVE JUROR:      Yes.

 10               THE COURT:     Let's talk at sidebar.

 11               (Continued on the next page.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 112 of 178 PageID #: 1624


                                 Sidebar Conference                         112


  1               (The following occurred at sidebar.)

  2               (Prospective juror approaches.)

  3               THE COURT:     Okay.

  4               PROSPECTIVE JUROR:      I was arrested for assault.

  5               THE COURT:     Okay.

  6               PROSPECTIVE JUROR:      The charges were dismissed.

  7               THE COURT:     And the charges were dismissed?

  8               PROSPECTIVE JUROR:      Yes.

  9               THE COURT:     Is there anything about that

 10    experience that you had that you think would affect you in

 11    any way if you were to sit as a juror in this case?

 12               PROSPECTIVE JUROR:      No.

 13               THE COURT:     Okay.   Thank you.

 14               (Prospective juror exits.)

 15               THE COURT:     All right.     Is there anybody else who

 16    answered yes to that question?

 17               (Prospective jury panel indicates.)

 18               THE COURT:     Wait.   We have one more.     It's going

 19    to someone in the third row.

 20               MR. GOLUB:     What number is this gentleman?

 21               (Prospective juror approaches.)

 22               PROSPECTIVE JUROR:      Yeah.   When I was a --

 23               THE COURT:     I'm sorry.     Could you just --

 24               PROSPECTIVE JUROR:      My name is a Jason Banrey.

 25               THE COURT:     Mr. Banrey is Number 25?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 113 of 178 PageID #: 1625


                                  Sidebar Conference                       113


  1                PROSPECTIVE JUROR:      Yes.

  2                THE COURT:     Okay.    Go ahead.

  3                PROSPECTIVE JUROR:      When I was 14, I was

  4    arrested -- well, 16, arrested for suspected burglary.

  5                THE COURT:     Okay.

  6                PROSPECTIVE JUROR:      Not -- I wasn't convicted of

  7    anything.    It was --

  8                THE COURT:     It was dropped?

  9                PROSPECTIVE JUROR:      Yeah.   Everything was dropped,

 10    yes.

 11                THE COURT:     Okay.    Is this anything about that

 12    experience that you feel would affect you if you were to sit

 13    as a juror in this case?

 14                PROSPECTIVE JUROR:      No.

 15                THE COURT:     Great.

 16                PROSPECTIVE JUROR:      No.

 17                THE COURT:     Thank you.

 18                (Prospective juror exits.)

 19                THE COURT:     Is there anybody else with a "yes"

 20    answer?

 21                (No visual response from prospective jury panel.)

 22                THE COURT:     Okay.

 23                MS. KELLMAN:     I just didn't hear him.

 24                THE COURT:     Oh, I'm sorry.    He said he was

 25    arrested back in a burglary, but the charges were dismissed.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 114 of 178 PageID #: 1626


                                 Sidebar Conference                        114


  1               MS. KELLMAN:     Okay.

  2               (Continued on next page.)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 115 of 178 PageID #: 1627


                                    Jury Selection                         115


  1               (Sidebar ends; in open court.)

  2               THE COURT:     Have any of you ever had a dispute

  3    with or a claim against the United States Government?

  4               (No visual response from prospective jury panel.)

  5               THE COURT:     Apart from the person who answered the

  6    question, are any of you lawyers or do you work with

  7    lawyers?

  8               (Prospective jury panel indicates.)

  9               THE COURT:     Okay.

 10               Let's see, these are people in the fourth row --

 11    oh, yes, yes, Mr. Norkin?

 12               PROSPECTIVE JUROR:       Nonkin.

 13               THE COURT:     Nonkin.   Sorry.

 14               PROSPECTIVE JUROR:       I work with lawyers on my job.

 15    I don't think it would influence me hearing the evidence.

 16               THE COURTROOM DEPUTY:       I'm sorry, Judge, the

 17    interpreter can't hear.

 18               Could you use the microphone, please.

 19               THE COURT:     Mr. Nonkin said he works with lawyers

 20    in his job and he --

 21               PROSPECTIVE JUROR:       I work with lawyers at my job.

 22    I don't think it would influence me in hearing the evidence

 23    and listening to your instruction.

 24               THE COURT:     Thank you very much.

 25               Anybody else?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 116 of 178 PageID #: 1628


                                     Jury Selection                        116


  1                (Prospective jury panel indicates.)

  2                THE COURT:     Yes, maybe if we could hand -- this is

  3    going to be someone in the -- Ms. Pfluger?

  4                PROSPECTIVE JUROR:      Yes.   I work at a law firm.

  5                THE COURT:     What type of firm?

  6                PROSPECTIVE JUROR:      I think it's primarily

  7    business.

  8                THE COURT:     Business?

  9                Any difficulty?

 10                PROSPECTIVE JUROR:      Not at all.

 11                THE COURT:     Okay.   And somebody next to you not

 12    Mr. Sang or -- Ms. Sheridan, did you have you hand up?

 13                PROSPECTIVE JUROR:      No.

 14                THE COURT:     Anybody else?

 15                PROSPECTIVE JUROR:      I did.

 16                THE COURT:     Somebody who has --

 17                PROSPECTIVE JUROR:      Yeah, I work with lawyers but

 18    I don't think it would affect my judgment in this case in

 19    any way.    Manish.

 20                THE COURT:     Number 30.

 21                PROSPECTIVE JUROR:      Yes.

 22                THE COURT:     Koirala.

 23                PROSPECTIVE JUROR:      Yeah, Number 30.

 24                THE COURT:     Yes?

 25                PROSPECTIVE JUROR:      Yes, I work at a real estate



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 117 of 178 PageID #: 1629


                                     Jury Selection                        117


  1    law firm.

  2                THE COURT:     Okay.

  3                PROSPECTIVE JUROR:      It won't affect me.

  4                THE COURT:     Number 33?

  5                PROSPECTIVE JUROR:      32.

  6                THE COURT:     32, I'm sorry.    Mr. Sanster?

  7                PROSPECTIVE JUROR:      Mr. Sangster.

  8                THE COURT:     Okay.   No problem?

  9                PROSPECTIVE JUROR:      No problem.

 10                THE COURT:     And Ms. Salvador?

 11                PROSPECTIVE JUROR:      I work at a law firm, but no

 12    problems.

 13                THE COURT:     Okay.   And are you a lawyer or no?

 14                PROSPECTIVE JUROR:      No, financial department.

 15                THE COURT:     Okay.   Anybody else?

 16                (No visual response from prospective jury panel.)

 17                THE COURT:     Yes?

 18                (Prospective jury panel indicates.)

 19                THE COURT:     (Indicating).    Yes, Mr. --

 20                PROSPECTIVE JUROR:      I have multiple siblings who

 21    are attorneys.

 22                THE COURT:     Okay.   Mr. Goldberg?

 23                PROSPECTIVE JUROR:      Yes.

 24                THE COURT:     Number 40.

 25                Any difficult y?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 118 of 178 PageID #: 1630


                                    Jury Selection                         118


  1               PROSPECTIVE JUROR:      No.   May I bring up something

  2    somewhat unrelated to the question, Your Honor?

  3               THE COURT:     You may.    Do you want do it at

  4    sidebar?

  5               PROSPECTIVE JUROR:      No, it's not necessary.

  6               THE COURT:     Okay.

  7               PROSPECTIVE JUROR:      I don't -- I have under oath

  8    answered everything truthfully, but if there are not more

  9    frequent bathroom breaks, I will not be a good juror.

 10               THE COURT:     We're going to have a bathroom break

 11    right now.    And I will give you the bathroom breaks you

 12    need.   We're going to do the same thing.        Come back when

 13    you're done.

 14               Don't talk about the case.

 15               (Recess taken.)

 16               THE COURT:     Ladies and gentlemen, I do want to let

 17    you know we are almost done.         And if we have to break for

 18    lunch, you'd have to come back after lunch.           This way we can

 19    get it done, you know.      I think I only have a couple more

 20    general questions and then two or three questions of each of

 21    you.

 22               Did anyone not hear me?

 23               THE JURY:     Yes.

 24               THE COURT:     Okay.   What I said is I know it's

 25    getting late and I know you're hungry, I am, too.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 119 of 178 PageID #: 1631


                                      Jury Selection                        119


  1               But we are almost done.       If I broke for lunch now,

  2    you would have to come back in an hour and you'd be almost,

  3    you know, there would be almost nothing left to do by the

  4    time you got back.      So I prefer to proceed and just get it

  5    done.   I think it will get done very quickly.         Is that all

  6    right with you?

  7               THE JURY:     Yes.

  8               THE COURT:     Okay.    Is everybody out of the ladies'

  9    room or men's room?

 10               THE COURTROOM DEPUTY:       I don't know, you'll have

 11    to come with me.     I'll check.

 12               PROSPECTIVE JUROR:       Okay.

 13               (Pause in proceedings.)

 14               THE COURT:     I think the box is full, am I right?

 15               Would you look your left and to your right.          Is

 16    there anybody missing?

 17               THE JURY:     No.

 18               THE COURT:     Okay.    We really are right at the end.

 19               Do any of you have any impediment or physical

 20    ailment which you believe would interfere with your jury

 21    service?   And by that, I'm referring to any impairment of

 22    your hearing or your vision, and physical problem that makes

 23    it difficult for you to sit, understanding we'll get up and

 24    stretch and we'll have as many bathroom breaks as we need.

 25    Any of you have any limitation on your ability to speak in



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 120 of 178 PageID #: 1632


                                     Jury Selection                        120


  1    and read the English Language that might interfere with your

  2    jury service?

  3                (No visual response from prospective jury panel.)

  4                THE COURT:     Are any of you fluent in the Spanish

  5    language?

  6                (Prospective jury panel indicates.)

  7                THE COURT:     Okay.   I'm just going to talk to you

  8    for a moment.    There are a number of witnesses who are going

  9    to testify in Spanish with the assistance of a court

 10    certified Spanish interpreter.         And it's important that all

 11    of the jurors understand the testimony as it is translated

 12    for you by the interpreter and not base the testimony on

 13    your own interpretation or share it with fellow jurors.

 14                Are any of you unable to do that who are fluent?

 15                (No visual response from prospective jury panel.)

 16                THE COURT:     Okay.   Of course, all persons are

 17    entitled to equal treatment under the law, regardless of

 18    race, national origin, ethnic background, immigration

 19    status, sex, or age.

 20                Would anyone have any difficulty following that

 21    instruction?

 22                (No visual response from prospective jury panel.)

 23                THE COURT:     There's no right or wrong answer to

 24    the next question, but if you think your answer is yes for

 25    any reason, just raise your hand.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 121 of 178 PageID #: 1633


                                     Jury Selection                        121


  1                If you were an Assistant United States Attorney

  2    representing the Government or if you were counsel

  3    representing one of the defendants, do you know of any

  4    reason why you would not be content to have this case tried

  5    by a juror in your current frame of mind?

  6                (No visual response from prospective jury panel.)

  7                THE COURT:     Okay.   Now I've already told you about

  8    the length of the trial, the anticipated two-week trial.            It

  9    is possible that it will spill over into the third week.

 10    I've also told you about the trial day --

 11                THE COURTROOM DEPUTY:       I think Mr. Castillion has

 12    an issue.

 13                THE COURT:     I'm sorry oh, okay.     That is.

 14                THE COURTROOM DEPUTY:       Juror Number 4.

 15                THE COURT:     Juror Number 4.

 16                THE COURTROOM DEPUTY:       Yes.

 17                THE COURT:     Mr. Castillion, do you have a

 18    question?

 19                PROSPECTIVE JUROR:      Yes.   It was about the length

 20    of the case.    It was more so just the fact that I managed to

 21    get off today, but I wasn't sure if it would be, like,

 22    possible for me to continue for the two weeks and/or

 23    possible extension of two weeks.

 24                THE COURT:     What do you do?

 25                PROSPECTIVE JUROR:      I work at Target as a



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 122 of 178 PageID #: 1634


                                     Jury Selection                        122


  1    part-time employee.

  2                THE COURT:     I'm sorry.

  3                PROSPECTIVE JUROR:      I work at Target as a

  4    part-time employee.

  5                THE COURT:     Well, let me tell you that all

  6    employers give some period of time for jury service and you

  7    also get paid for the jury service.         I know it's not a

  8    two-day trial.    It's not a long trial.

  9                So the question really is, do you think this is a

 10    significant hardship for you?

 11                PROSPECTIVE JUROR:      I wouldn't know if I would be

 12    able to give forewarning and/or like be able to with such

 13    short notice.

 14                THE COURT:     I'm sorry, could you --

 15                PROSPECTIVE JUROR:      I don't know if I would be

 16    able to give forewarning and they would accept the first,

 17    you know, in such a short amount of time.          Because I'm going

 18    to have to call later.

 19                THE COURTROOM DEPUTY:       His job.

 20                THE COURT:     They told you to call them later in

 21    the week?

 22                PROSPECTIVE JUROR:      No.   I would have to call them

 23    as if, like as soon as I got out of here to alert them as to

 24    the extension of the length of the case.

 25                THE COURT:     I'm not sure that's going to



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 123 of 178 PageID #: 1635


                                     Jury Selection                        123


  1    constitute a significant hardship.         Particularly large

  2    companies are generally --

  3                PROSPECTIVE JUROR:      I understand.

  4                THE COURT:     They're required by law to give you a

  5    certain amount of time.       But this is -- I mean, this is not

  6    like a -- you know, a four-week trial, a six-week trial

  7    where hardship is really a paramount issue.

  8                Anybody else?

  9                Let's see, you are talking about two people.         This

 10    is?

 11                PROSPECTIVE JUROR:      Jason Banrey, Juror Number 25.

 12                THE COURT:     Mr. Banrey.

 13                PROSPECTIVE JUROR:      Yes.

 14                THE COURT:     Okay?

 15                PROSPECTIVE JUROR:      I'm a Commissioner for the

 16    City of New York and the Department of Transportation

 17    overseeing large -- large and small critical safety

 18    projects.    Not too sure if that constitutes as a --

 19                THE COURT:     I tell you what, the reality is, it

 20    makes a great juror.

 21                PROSPECTIVE JUROR:      No, I just wanted to say that.

 22                THE COURT:     I appreciate that.

 23                Everybody here has significant responsibilities in

 24    their life, so --

 25                PROSPECTIVE JUROR:      And I have a trip, it's



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 124 of 178 PageID #: 1636


                                    Jury Selection                         124


  1    recreational in a couple weeks but --

  2               THE COURT:     But it's not in the next two weeks or

  3    two and a half weeks?

  4               PROSPECTIVE JUROR:      No it's not.

  5               THE COURT:     Okay.

  6               PROSPECTIVE JUROR:      It's in less than three weeks.

  7               THE COURT:     That shouldn't be a problem.

  8               PROSPECTIVE JUROR:      Yeah.

  9               THE COURT:     Okay.

 10               PROSPECTIVE JUROR:      Just wanted to state that.

 11               THE COURT:     And that's fine.     And somebody else,

 12    Mr. Ortiz?

 13               PROSPECTIVE JUROR:      So I'm a student at Hunter

 14    College and right now it's midterm season and I would miss

 15    all my midterms if I were to partake in this trial?

 16               THE COURT:     You would miss your midterms?

 17               PROSPECTIVE JUROR:      All of them.

 18               THE COURT:     You're excused.

 19               That's a significant hardship.

 20               (Juror exits courtroom.)

 21               THE COURT:     Could you please replace Mr. Ortiz.

 22               THE COURTROOM DEPUTY:       Juror Number 26, Magdie

 23    Edouard.

 24               THE COURT:     Mr. Edouard, did you have any yes

 25    answers to any of my questions?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 125 of 178 PageID #: 1637


                                    Jury Selection                         125


  1               PROSPECTIVE JUROR:      Yes.    I work as a teacher at a

  2    small private school, children with autism, so I'm not sure

  3    if I'm able to take the whole two weeks off.

  4               THE COURT:     I'm hard-pressed to say -- are you the

  5    only -- I assume there are a number of teachers at the

  6    school there, right?

  7               PROSPECTIVE JUROR:      Yes.

  8               THE COURT:     And when people are sick, they're

  9    replaced by substitutes?

 10               PROSPECTIVE JUROR:      No, there are no substitute,

 11    just staff that are already there.         Most of them have to

 12    take shorter lunches so to stay with the students.

 13               THE COURT:     I understand.

 14               But I feel reasonably confident that they'll be

 15    able to go on?

 16               PROSPECTIVE JUROR:      Yeah.

 17               THE COURT:     Okay.

 18               Anyone else?

 19               (No visual response from prospective jury panel.)

 20               THE COURT:     Okay.   If you would hand the

 21    microphone to Juror Number 1.       Mr. Miller, I have just a

 22    couple questions to ask each of you individually.

 23               Mr. Miller, are you employed?

 24               PROSPECTIVE JUROR:      Yes.

 25               THE COURT:     What do you do?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 126 of 178 PageID #: 1638


                                     Jury Selection                        126


  1                PROSPECTIVE JUROR:       I'm employed by the City of

  2    New York.    I work for New York City Emergency Management.

  3                THE COURT:     Okay.    Are you married?

  4                PROSPECTIVE JUROR:       Yes.

  5                THE COURT:     Is you wife working?

  6                PROSPECTIVE JUROR:       Yes.

  7                THE COURT:     What does she do?

  8                PROSPECTIVE JUROR:       She works for Starbucks.

  9                THE COURT:     Okay.    Is there anyone at home who is

 10    employed other than you and your wife?

 11                PROSPECTIVE JUROR:       No.

 12                THE COURT:     Okay.    And what are you major news

 13    sources that you rely on?          Is it papers or websites or TV or

 14    radio shows?

 15                PROSPECTIVE JUROR:       The New York Times,

 16    Washington Post, CNN.

 17                THE COURT:     Great.    Thank you.

 18                If you just hand it to Mr. Fox.

 19                Mr. Fox, are you working?

 20                PROSPECTIVE JUROR:       Yes, I am.

 21                THE COURT:     What do you do?

 22                PROSPECTIVE JUROR:       I'm a director of operations

 23    for a nonprofit editorial company.

 24                THE COURT:     Okay.    Are you married?

 25                PROSPECTIVE JUROR:       I'm widowed.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 127 of 178 PageID #: 1639


                                    Jury Selection                         127


  1               THE COURT:     Okay.   Is there anyone else at home

  2    who is working now?

  3               PROSPECTIVE JUROR:      Two children.

  4               THE COURT:     And what are they doing?

  5               PROSPECTIVE JUROR:      One is an auto mechanic, the

  6    other is a home health aide.

  7               THE COURT:     Okay.   And can you tell us where you

  8    typically get your news?

  9               PROSPECTIVE JUROR:      The Times, the Internet, a lot

 10    of television.

 11               THE COURT:     Okay.

 12               PROSPECTIVE JUROR:      CNN.

 13               THE COURT:     Okay.   That's fine.

 14               Thank you.     Ms. Leon.    Are you working?

 15               PROSPECTIVE JUROR:      Yes.

 16               THE COURT:     What do you do?

 17               PROSPECTIVE JUROR:      I'm a home attendant with a

 18    private client so I -- I work for her, but --

 19               THE COURT:     Are you married?

 20               PROSPECTIVE JUROR:      I just lost my fiancé.      I just

 21    lost my fiancé.

 22               THE COURT:     Oh, I'm so sorry.

 23               PROSPECTIVE JUROR:      Thank you.

 24               THE COURT:     Is there anyone else in the household

 25    where you are now who is working?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 128 of 178 PageID #: 1640


                                     Jury Selection                        128


  1                PROSPECTIVE JUROR:      No.    I live by myself.

  2                THE COURT:     Okay.   How -- where do you get your

  3    news from generally?

  4                PROSPECTIVE JUROR:      Just only the TV and I'm being

  5    honest with you, so many more bad news than good news to

  6    hear, so sometimes I just watch only sports.

  7                THE COURT:     I understand.

  8                PROSPECTIVE JUROR:      I'm sorry.

  9                THE COURT:     It's very honest answer.

 10                PROSPECTIVE JUROR:      I'm sorry.

 11                THE COURT:     Okay.

 12                Mr. Castillion.

 13                PROSPECTIVE JUROR:      Yes.

 14                THE COURT:     What do you do?

 15                PROSPECTIVE JUROR:      I work as a part-time employee

 16    at Target.

 17                THE COURT:     That's right.

 18                Are you married?

 19                PROSPECTIVE JUROR:      No.

 20                THE COURT:     Is there anyone else at home who is

 21    employed?

 22                PROSPECTIVE JUROR:      Mother and my roommate.

 23                THE COURT:     And what do they do?

 24                PROSPECTIVE JUROR:      My mother works as a medical

 25    assistant and my roommate works roommate works at



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 129 of 178 PageID #: 1641


                                     Jury Selection                        129


  1    Footlocker.

  2                THE COURT:     Okay.   Where do you get your news

  3    from?

  4                PROSPECTIVE JUROR:      Mostly the Internet.

  5                THE COURT:     Okay.   Ms. Daley, are you employed?

  6                PROSPECTIVE JUROR:      Yes, I am.

  7                THE COURT:     What do you do?

  8                PROSPECTIVE JUROR:      I work for Cerebral Palsy of

  9    New York State, change of constructive partnership, but

 10    unlimited.    I'm a pro bono coordinator.

 11                THE COURT:     Okay.   Are you married?

 12                PROSPECTIVE JUROR:      Yes.

 13                THE COURT:     What -- is your husband employed?

 14                PROSPECTIVE JUROR:      No.    He's self-employed.

 15                THE COURT:     He's self-employed.     What type of work

 16    does he do?

 17                PROSPECTIVE JUROR:      Real estate.

 18                THE COURT:     Okay.   Is anyone else at home working?

 19                PROSPECTIVE JUROR:      Not currently.

 20                THE COURT:     I'm sorry.

 21                PROSPECTIVE JUROR:      Not currently.

 22                THE COURT:     Not now.

 23                Okay.   And where do you get your news from, if

 24    anywhere?

 25                PROSPECTIVE JUROR:      Multimedia, everything.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 130 of 178 PageID #: 1642


                                    Jury Selection                         130


  1               THE COURT:     Everything?

  2               PROSPECTIVE JUROR:      Yes.

  3               THE COURT:     The web, the newspaper?

  4               PROSPECTIVE JUROR:      Yes.

  5               THE COURT:     Okay.

  6               PROSPECTIVE JUROR:      All over.

  7               THE COURT:     Okay.   Mr. Morris.

  8               PROSPECTIVE JUROR:      Yes.

  9               THE COURT:     What do you do?

 10               PROSPECTIVE JUROR:      I'm a cook for a nursing home

 11    in Brooklyn.

 12               THE COURT:     Are you married?

 13               PROSPECTIVE JUROR:      No, ma'am.

 14               THE COURT:     Is there anyone else --

 15               PROSPECTIVE JUROR:      No, ma'am.

 16               THE COURT:     -- at home who works?       Okay.

 17               And where do you get your news?

 18               PROSPECTIVE JUROR:      Channel 2 news.

 19               THE COURT:     Let's see, Mr. Scarponi?

 20               PROSPECTIVE JUROR:      Yes.   I work for the

 21    Long Island Railroad.

 22               THE COURT:     Okay.   Are you married?

 23               PROSPECTIVE JUROR:      Yes.

 24               THE COURT:     And is your wife working?

 25               PROSPECTIVE JUROR:      No.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 131 of 178 PageID #: 1643


                                     Jury Selection                        131


  1                THE COURT:     Okay.   Has she ever worked outside the

  2    home?

  3                PROSPECTIVE JUROR:      Yes.

  4                THE COURT:     Well, what did she do then?

  5                PROSPECTIVE JUROR:      She worked for Hard Chair,

  6    which is for like the mentally disabled.

  7                THE COURT:     Okay.   Is there anyone else at home

  8    now who works?

  9                PROSPECTIVE JUROR:      No.

 10                THE COURT:     And your news sources are what?

 11                PROSPECTIVE JUROR:      The Post the Times and

 12    whichever I can catch on TV.

 13                THE COURT:     Okay.   Mr. Islam.

 14                PROSPECTIVE JUROR:      Yes.

 15                THE COURT:     Are you working?

 16                PROSPECTIVE JUROR:      Yes.

 17                THE COURT:     What do you do.

 18                PROSPECTIVE JUROR:      I work with a Metro North

 19    railroad.

 20                THE COURT:     Metro North railroad.       What do you do

 21    for the railroad?

 22                PROSPECTIVE JUROR:      I'm an assistant director of

 23    the communication department.

 24                THE COURT:     Are you married?

 25                PROSPECTIVE JUROR:      Yes.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 132 of 178 PageID #: 1644


                                    Jury Selection                         132


  1               THE COURT:     Is your wife workings?

  2               PROSPECTIVE JUROR:      Not currently.

  3               THE COURT:     What did she do before?

  4               PROSPECTIVE JUROR:      She was a programmer.

  5               THE COURT:     Okay.    Anyone else at home who is

  6    working now?

  7               PROSPECTIVE JUROR:      No.

  8               THE COURT:     And your news sources are?

  9               PROSPECTIVE JUROR:      Mostly Internet.

 10               THE COURT:     Okay.

 11               Ms. Arbour?

 12               PROSPECTIVE JUROR:      Hello.

 13               THE COURT:     Hello.   Are you employed?

 14               PROSPECTIVE JUROR:      Yes.

 15               THE COURT:     Okay.

 16               PROSPECTIVE JUROR:      I'm an event manager.

 17               THE COURT:     Okay.    Are you married?

 18               PROSPECTIVE JUROR:      Yes.

 19               THE COURT:     Is your husband working?

 20               PROSPECTIVE JUROR:      Yes.

 21               THE COURT:     As?

 22               PROSPECTIVE JUROR:      He's a banker.

 23               THE COURT:     Okay.    And anyone else at home who is

 24    working?

 25               PROSPECTIVE JUROR:      No.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 133 of 178 PageID #: 1645


                                    Jury Selection                         133


  1               THE COURT:     Okay.    Where do you get your news

  2    from?

  3               PROSPECTIVE JUROR:      Internet, TV.

  4               THE COURT:     Okay.

  5               Mr. Rondish?

  6               PROSPECTIVE JUROR:      It's Pondish, Your Honor.

  7               THE COURT:     Pondish.   Oh, I'm sorry.     I even wrote

  8    it right, I just read it wrong.        I apologize.

  9               PROSPECTIVE JUROR:      I'm retired.

 10               THE COURT:     What did you use to do?

 11               PROSPECTIVE JUROR:      I was in higher education,

 12    faculty administration and consultant.

 13               THE COURT:     Okay.    Are you married?

 14               PROSPECTIVE JUROR:      I am.

 15               THE COURT:     And --

 16               PROSPECTIVE JUROR:      My wife is a deputy general

 17    counsel for NYCPOT.

 18               THE COURT:     Okay.    And is there anyone else at

 19    home who works?

 20               PROSPECTIVE JUROR:      My dog is currently

 21    unemployed.

 22               THE COURT:     I'm so sorry to hear that.

 23               Where do you get your news from?

 24               PROSPECTIVE JUROR:      Oh, I'm sorry.

 25               The Post, Fox News.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 134 of 178 PageID #: 1646


                                    Jury Selection                           134


  1               THE COURT:     Okay.

  2               Ms. Alvear?

  3               PROSPECTIVE JUROR:       Yes.   I am employed.    I work

  4    as a part-time sales associate at Pandora jewelry.           What was

  5    the next question?

  6               THE COURT:     Are you married?

  7               PROSPECTIVE JUROR:       I wish, but no.

  8               THE COURT:     Is there anyone else at home now who

  9    works?

 10               PROSPECTIVE JUROR:       Yes.   Mostly my family, all

 11    like my mother and father.

 12               THE COURT:     What do they do?

 13               PROSPECTIVE JUROR:       Sibling, sister-in-law, uncle.

 14               THE COURT:     Okay.   Big family.

 15               PROSPECTIVE JUROR:       Yes.

 16               THE COURT:     Tell me what they do.

 17               PROSPECTIVE JUROR:       My mother is a home aide

 18    assistant.    My father works as a truck driver working for

 19    Staples.

 20               THE COURT:     Uh-huh.

 21               PROSPECTIVE JUROR:       My brother is a security guard

 22    at a building in, like, the city.

 23               THE COURT:     That's okay.

 24               PROSPECTIVE JUROR:       And my brother -- my other

 25    brother also works with my father as his helper.            My



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 135 of 178 PageID #: 1647


                                     Jury Selection                           135


  1    sister-in-law works at a jewelry franchise.            I forgot what

  2    she does.

  3                THE COURT:     Where do you get your news from?

  4                PROSPECTIVE JUROR:      Usually the Internet or

  5    newspaper.

  6                THE COURT:     Okay.   Ms. Spencer?

  7                PROSPECTIVE JUROR:      I currently work.     I'm an

  8    operations supervisor at 1G.        We're a fashion company.

  9                THE COURT:     Are you married?

 10                PROSPECTIVE JUROR:      No.

 11                (Continued on the next page.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 136 of 178 PageID #: 1648


                                    Jury Selection                            136


  1               (In open court.)

  2               THE COURT:     Anyone else at home who works?

  3               PROSPECTIVE JUROR:       No.    I live alone.

  4               THE COURT:     Where do you get your news?

  5               PROSPECTIVE JUROR:       PIX-11, social media.

  6               THE COURT:     Okay.    Mr. Carsin-Larrosa?

  7               PROSPECTIVE JUROR:       Good afternoon, Your Honor.

  8   Yes, I'm a driver for Uber, Lyft, and Via in the city.

  9               THE COURT:     Are you married?

 10               PROSPECTIVE JUROR:       I do.

 11               THE COURT:     Is your wife -- I do?

 12               PROSPECTIVE JUROR:       Your Honor, I'm married.       I

 13   don't know the second question.          I'm sorry.

 14               THE COURT:     Is your wife working?

 15               PROSPECTIVE JUROR:       Yes.    She is an accountant.

 16               THE COURT:     Okay.    Is there anyone else at home who

 17   is employed?

 18               PROSPECTIVE JUROR:       No.

 19               THE COURT:     And where do you get your news from.

 20               PROSPECTIVE JUROR:       In my phone by CNN and FOX.

 21               THE COURT:     Okay.    Mr. Altagracia.

 22               PROSPECTIVE JUROR:       Senior production design for a

 23   small design studio.

 24               THE COURT:     Uh-huh.

 25               PROSPECTIVE JUROR:       Married.    My spouse works for



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 137 of 178 PageID #: 1649


                                    Jury Selection                          137


  1   Cornell University.

  2               THE COURT:     Anyone else at home working?

  3               PROSPECTIVE JUROR:       No.

  4               THE COURT:     Where do you get your news?

  5               PROSPECTIVE JUROR:       Online and TV.

  6               THE COURT:     Ms. Bowes.

  7               PROSPECTIVE JUROR:       Hi.    I'm currently unemployed.

  8               THE COURT:     Have you worked?

  9               PROSPECTIVE JUROR:       I have.    I worked in child care

 10   previously and also retail.

 11               THE COURT:     Are you married?

 12               PROSPECTIVE JUROR:       I am.

 13               THE COURT:     Does your husband work?

 14               PROSPECTIVE JUROR:       Yes.    He works in investment

 15   banking.

 16               THE COURT:     Okay.    Anyone else at home who is

 17   working now?

 18               PROSPECTIVE JUROR:       No.

 19               THE COURT:     Where do you get your news?

 20               PROSPECTIVE JUROR:       The Skimmer Newsletter.

 21               THE COURT:     Okay.    Ms. Matos.

 22               PROSPECTIVE JUROR:       Yes.    Receptionist.     Not

 23   married.    No one else at home is working, and TV and internet.

 24               THE COURT:     Okay.    Thank you.     Ms. Samuel.

 25               PROSPECTIVE JUROR:       Retired, general psyche and



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 138 of 178 PageID #: 1650


                                    Jury Selection                            138


  1   midwifery.    My husband is also retired.

  2                THE COURT:    What did he do?

  3                PROSPECTIVE JUROR:      Autobody repair.      Nobody else at

  4   home.

  5                THE COURT:    Where do you get your news?

  6                PROSPECTIVE JUROR:      Generally, CBS, Channel 7, CNN.

  7                THE COURT:    Okay.    Mr. Nonkin.

  8                PROSPECTIVE JUROR:      Yes.   I am not married.       I work

  9   as the administrative assistant in the New York City

 10   Department of Health and Mental Hygiene.            My news sources are

 11   I read The New York Times, I watch MSNBC.

 12                THE COURT:    I take it there is no one else at home

 13   who works.

 14                PROSPECTIVE JUROR:      Correct.

 15                THE COURT:    Okay.    Ms. Lumetta.

 16                PROSPECTIVE JUROR:      I work as a digital marketing

 17   specialist for an investment firm.          I'm married.      My husband

 18   works at the United Nations, and I get my news from The Times

 19   and like the major news websites.

 20                THE COURT:    Okay.    Thank you.     Ms. Tomelden.

 21                PROSPECTIVE JUROR:      Hi.    I'm retired a year ago.

 22                THE COURT:    What did you do?

 23                PROSPECTIVE JUROR:      I used to do billing in Katz

 24   Media Group, a division of iHeartRadio.            I live alone.

 25                THE COURT:    Where do you get your news?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 139 of 178 PageID #: 1651


                                    Jury Selection                              139


  1                PROSPECTIVE JUROR:      TV, FOX News, CNN, and

  2   newspaper, Internet.

  3                THE COURT:    Okay.    Thank you.

  4                Can we send one down to Ms. Sturkey-Watson.

  5                PROSPECTIVE JUROR:      Hi.    I'm a retired paralegal.

  6   I'm married.     My husband works for the New York City Transit

  7   Authority as a structural maintainer.           I have two daughters,

  8   and they basically -- one is a home care provider, a day care

  9   provider, and the other one is a medical assistant.                 I get my

 10   news from CNN and the Internet.

 11                THE COURT:    Thank you.      Mr. Albo.

 12                PROSPECTIVE JUROR:      Albino.

 13                THE COURT:    Albino.

 14                PROSPECTIVE JUROR:      I'm sorry.     I'm a security

 15   officer for Bank of America.         I currently live with my brother

 16   and my fiancee.      He is an EMT, and my girl works for

 17   Walgreens.

 18                THE COURT:    Where do you get your news?

 19                PROSPECTIVE JUROR:      Social media.

 20                THE COURT:    Mr. Patel.

 21                PROSPECTIVE JUROR:      Hi.    Candy store owner, and

 22   married.

 23                THE COURT:    You are married?

 24                PROSPECTIVE JUROR:      Yes.

 25                THE COURT:    Is your wife working?



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 140 of 178 PageID #: 1652


                                     Jury Selection                            140


  1               PROSPECTIVE JUROR:        No.    She is a housewife.

  2               THE COURT:      Anyone else at home who works?

  3               PROSPECTIVE JUROR:        My two kids.     One of them, he

  4   works with some company welding; and my daughter is a lab

  5   technician, and she works North Shore Hospital.

  6               THE COURT:      Where do you get your news?

  7               PROSPECTIVE JUROR:        From the people at 1010 News.

  8   It's on all day in the store.

  9               THE COURT:      I didn't hear.

 10               PROSPECTIVE JUROR:        I get the news from the people

 11   because all day have the radio running and have the news.

 12               THE COURT:      You have to hold it right in front of

 13   you.   Okay.

 14               PROSPECTIVE JUROR:        I get my news from the people --

 15               THE COURT:      From the people?

 16               PROSPECTIVE JUROR:        Radio running all day and the

 17   news about what happened in the city and what is that, and

 18   also I like 1010 Radio.

 19               THE COURT:      1010 Radio, got it.

 20               Ms. Wilson.      Are you working?

 21               PROSPECTIVE JUROR:        Yes.

 22               THE COURT:      What do you do?

 23               PROSPECTIVE JUROR:        I'm a secretary for the New York

 24   City Housing Authority.

 25               THE COURT:      Okay.    Are you married?



                     Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 141 of 178 PageID #: 1653


                                    Jury Selection                           141


  1               PROSPECTIVE JUROR:       I'm widowed.

  2               THE COURT:     What did your husband do?

  3               PROSPECTIVE JUROR:       He worked for the New York City

  4   Transit Authority.

  5               THE COURT:     Okay.    Is there anyone else at home who

  6   is employed now?

  7               PROSPECTIVE JUROR:       My grandson.

  8               THE COURT:     What does he do?

  9               PROSPECTIVE JUROR:       He is a teacher.

 10               THE COURT:     Where do you get your news?

 11               PROSPECTIVE JUROR:       Mainly my mother and the

 12   internet.

 13               THE COURT:     Okay.    Mr. Banrey.

 14               PROSPECTIVE JUROR:       Full-time employed, Commissioner

 15   for New York City Department of Transportation.             I'm single.

 16   And I get my news through NPR, New York Times, 1010 WINS, and

 17   a plethora of local and daily publications in Queens and

 18   Brooklyn.

 19               THE COURT:     Okay.    Thank you.     Mr. Edouard.

 20               PROSPECTIVE JUROR:       I am single.     I work as a

 21   teacher.    My mother works as an occupational therapist.           I get

 22   my news from the internet, News 12, CNN.

 23               THE COURT:     Thank you.     Ms. Lee.

 24               PROSPECTIVE JUROR:       Hi I'm a -- I currently work for

 25   the New York City Department for the Aging.            I'm the elder



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 142 of 178 PageID #: 1654


                                    Jury Selection                            142


  1   coordinator.     I'm a licensed social worker.         I get my news

  2   from PBS, CBS, and -- what else?           What was the other question?

  3   Oh, I'm single.

  4               THE COURT:     There is no one else at home who is

  5   working?

  6               PROSPECTIVE JUROR:       No.    I'm a caregiver also for my

  7   mother, who is 90.

  8               THE COURT:     Okay.

  9               PROSPECTIVE JUROR:       Hi.

 10               THE COURT:     Ms. Sultana.

 11               PROSPECTIVE JUROR:       I'm married.     I'm a housewife.

 12   I have two child.      One child, she go to the second grade, and

 13   second one is three years.         My husband work is Uber driver.

 14               THE COURT:     Where do you get your news from?

 15               PROSPECTIVE JUROR:       Internet, TV.

 16               THE COURT:     Have you ever worked outside of the

 17   home?

 18               PROSPECTIVE JUROR:       Yeah.

 19               THE COURT:     What did you do then?        Nothing?    Can you

 20   recall?

 21               (Pause.)

 22               THE COURT:     Is it something that you want to talk to

 23   me about at sidebar?

 24               PROSPECTIVE JUROR:       No.

 25               (Pause.)



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 143 of 178 PageID #: 1655


                                    Jury Selection                            143


  1               THE COURT:     Do you remember what you -- maybe you

  2   misunderstood me.      Were you ever employed outside of your

  3   home?    I know you are a housewife now.

  4               PROSPECTIVE JUROR:       Yes, I'm a housewife.

  5               THE COURT:     Yes, but before were you ever employed?

  6               PROSPECTIVE JUROR:       No, I'm not working outside.

  7               THE COURT:     Right, but did you ever work outside?

  8               PROSPECTIVE JUROR:       No.

  9               THE COURT:     Okay.    Ms. Page.

 10               PROSPECTIVE JUROR:       I work at an advertising firm.

 11   My husband works at the UN.         No other adults working at home.

 12               THE COURT:     News?

 13               PROSPECTIVE JUROR:       The Times.

 14               THE COURT:     Okay.    Mr. Koirala.

 15               PROSPECTIVE JUROR:       Koirala.      I work as an analyst

 16   with a bank, and I'm married.         My wife, she is not working at

 17   the moment.     She used to work for an IT firm.          And my news

 18   sources are Wall Street Journal and New York Times.

 19               THE COURT:     Okay.    Ms. Tsui.

 20               PROSPECTIVE JUROR:       Yes.    I work at a law firm.      I'm

 21   divorced.    I live with my sister.         She works at a

 22   not-for-profit organization, and I get my news from her,

 23   coworkers, you know, local news.

 24               THE COURT:     Okay.    Mr. Sangster.

 25               PROSPECTIVE JUROR:       Yes.    Hi.   I work at a law firm



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 144 of 178 PageID #: 1656


                                    Jury Selection                            144


  1   as an administrative assistant.          I'm currently single, and I

  2   live with my mom.      She currently doesn't work, and I get my

  3   news from local news, international news, papers like The

  4   Times and Daily News.

  5               THE COURT:     Great.    Thank you.     Ms. Sheridan.

  6               PROSPECTIVE JUROR:       Hi.   I work as a clothing

  7   designer during the day, and I am an editor at night.               I have

  8   two jobs.    I am a single mom, and my son is a documentary film

  9   maker, and I get my news from The Times and The Washington

 10   Post and The Guardian.

 11               THE COURT:     Thank you.      Ms. Sultan.

 12               PROSPECTIVE JUROR:       Accounts payable at a law firm.

 13   My husband does inside sales.         No one else at home working,

 14   and social media.

 15               THE COURT:     Ms. Steinman-Kelleher.

 16               PROSPECTIVE JUROR:       Currently I'm not working --

 17   well, I'm a substitute teacher currently.            I was a preschool

 18   teacher before.      I'm a mom and homemaker.        My husband is an

 19   attorney.    I get my news from The Times, Post, PBS, CNN,

 20   magazines, whatever is readable I will read.

 21               THE COURT:     Are you married?

 22               PROSPECTIVE JUROR:       I'm married.     My husband is an

 23   attorney.

 24               THE COURT:     Is an attorney?

 25               PROSPECTIVE JUROR:       Yeah.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 145 of 178 PageID #: 1657


                                    Jury Selection                           145


  1               THE COURT:     Thank you.      Ms. Cambria.

  2               PROSPECTIVE JUROR:       I'm a New York City Public

  3   School teacher.      I live at home.       I'm not married.     My father

  4   is an engineer.      My little brother works at Target part time.

  5   He is a student.      I get my news from TV outlets and TV

  6   networks and social media, I guess.

  7               THE COURT:     Okay.    Thank you.     Ms. Swearing.

  8               PROSPECTIVE JUROR:       Preventive medicine medical

  9   technician.     My husband, retired cabinet maker.

 10               THE COURT:     And your news?

 11               PROSPECTIVE JUROR:       Oh, CNN.    That's it.

 12               THE COURT:     CNN.    Okay.    Mr. Jeffers.

 13               PROSPECTIVE JUROR:       I work at a GYN facility as a

 14   sterilization technician.         Currently going through a divorce.

 15   What's the other question?

 16               THE COURT:     Anyone else at home who works.

 17               PROSPECTIVE JUROR:       No, no.

 18               THE COURT:     Where do you get your news?

 19               PROSPECTIVE JUROR:       At the internet.

 20               THE COURT:     Okay.    Ms. Grant-Lewis.

 21               PROSPECTIVE JUROR:       I'm unemployed.      I live with my

 22   mom.

 23               THE COURT:     What did you do before?        Have you ever

 24   worked?

 25               PROSPECTIVE JUROR:       No.    But right now I'm in the



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 146 of 178 PageID #: 1658


                                    Jury Selection                          146


  1   process of being a marine.

  2               THE COURT:     A marine?

  3               PROSPECTIVE JUROR:       Yeah.

  4               THE COURT:     Oh, okay.

  5               PROSPECTIVE JUROR:       So, yeah, I live with my mom;

  6   and my mom, she works for the city.           She drives the city

  7   buses, MTA.     And I get my news from social media.

  8               THE COURT:     Okay.    And Goldberg.

  9               PROSPECTIVE JUROR:       Sorry.    I'm a marketing

 10   director, and I get my news from the Wall Street Journal and

 11   PBS.   I'm single, I'm not married, and there is no one else

 12   living with me.

 13               THE COURT:     I guess that's everything.

 14               Counsel, may I see you at sidebar?

 15               (Continued on the next page.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 147 of 178 PageID #: 1659


                                  Sidebar Conference                        147


  1               (Sidebar conference.)

  2               THE COURT:     Any challenges for cause?

  3               MR GOLUB:     No.

  4               THE COURT:     Any follow-ups?

  5               MS. KELLMAN:     Well, judge, a lot of people just said

  6   they got their news from the internet, didn't give us any idea

  7   of what kinds of sources.

  8               THE COURT:     You really want to keep them here?

  9               MS. KELLMAN:     I think we know so little about them.

 10   Maybe I'm the only one that feels that way.

 11               MR. GOLD:     The only thing I would ask, Your Honor,

 12   is if we consider asking them about the ages of any children

 13   they might have.

 14               THE COURT:     No, I'm not asking about the ages of the

 15   children.

 16               MS. KELLMAN:     The ones that weren't working have

 17   little kids.

 18               THE COURT:     I'm sorry.     They are going to revolt in

 19   a minute.

 20               MR GOLUB:     After you excuse them then, do we take

 21   lunch, and we will do these challenges this afternoon at some

 22   point?

 23               THE COURT:     I would rather -- I don't want to keep

 24   these several hundred people here.

 25               MS. KELLMAN:     How do we discuss any of this with our



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 148 of 178 PageID #: 1660


                                  Sidebar Conference                          148


  1   clients?    We need an interpreter.

  2               THE COURT:     You can go into another room.

  3               MS. KELLMAN:     With our clients?

  4               MR GOLUB:     It's very hard working with them.         I

  5   think they need to go at this point.           If they have to come

  6   back, they have to come back.         We need time to meet with our

  7   clients.    We need to eat.      We have things to do.        It's already

  8   2 o'clock it's been a long day.

  9               MR. HUESTON:     The only thing I would add, if we can

 10   get together and decide what our peremptories are, I think, it

 11   will be more efficient.

 12               THE COURT:     I know it will be more efficient.         I'm

 13   just going to be asking an extra 150 people to come back after

 14   lunch.

 15               MS. HAJJAR:     Your Honor, one proposal could be --

 16   and I don't know if this will work.           We are striking it to a

 17   panel of 28, and then each of us are striking and narrowing

 18   down to three alternates.        It's possible for the 40 that are

 19   in the box to return after lunch.

 20               THE COURT:     That's not a problem, but I think we

 21   maybe ought to ask a number of -- I don't know what's going to

 22   happen.

 23               MS. KELLMAN:     We could ask the next ten.

 24               THE COURT:     We will ask the next ten to stay.

 25               MS. KELLMAN:     That should cover it.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 149 of 178 PageID #: 1661


                                    Jury Selection                          149


  1               (End of sidebar conference.)

  2               (Continued on the next page.)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 150 of 178 PageID #: 1662


                                    Jury Selection                           150


  1               (In open court.)

  2               THE COURT:     Ladies and gentlemen, we are now down

  3   to one piece left, but I know you have been sitting here

  4   forever.    So what I'm going to do is break for lunch.

  5               I request the 40 of you in the box to come back, and

  6   I am going to request the following to just raise your hand so

  7   I know you are here, and to come back.

  8               Christine Barbieri.

  9               PROSPECTIVE JUROR:       Here.

 10               THE COURT:     Okay.    Would you come back, please.

 11               Elizabeth Mandelbaum, please come back.

 12               Sandra Mohamed-Marshall.

 13               PROSPECTIVE JUROR:       Here.

 14               THE COURT:     Please come back.

 15               Maria Fiorillo.

 16               PROSPECTIVE JUROR:       Here.

 17               THE COURT:     Please come back.

 18               Dayanara Roman-Blanquicet, please come back.

 19               Sean Hettenbach.

 20               PROSPECTIVE JUROR:       Here.

 21               THE COURT:     Please come back.

 22               Christina Park.

 23               PROSPECTIVE JUROR:       Here.

 24               THE COURT:     Please come back.

 25               Micheline Corney.       Oh, yes.    Thank you.     Please come



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 151 of 178 PageID #: 1663


                                    Jury Selection                                151


  1   back.

  2                Joseph Drescher.

  3                PROSPECTIVE JUROR:      Here.

  4                THE COURT:    Would you come back also?

  5                PROSPECTIVE JUROR:      Yes.

  6                THE COURT:    The rest of you, I thank you very much

  7   for your patience.      You are excused.       I'm not going to ask you

  8   to come back, but we will see -- you know what I'm wondering.

  9   Maybe we should finish it in my courtroom.

 10                THE CLERK:    You could.     Yes.

 11                Meet Dennis, the 40 of you in the box and the 11 or

 12   12 of you I have asked to come back, meet Dennis in the

 13   Central Jury Room in one hour, and he will bring you up to the

 14   courtroom.    So we will be out of this big courtroom.              Okay.

 15                Have a good lunch.

 16                PROSPECTIVE JUROR:      Where is the Central Jury Room?

 17                THE CLERK:    The Central Jury Room is where you came

 18   from.

 19                THE COURT:    The rest of you, go back to the Central

 20   Jury Room and report.

 21                PROSPECTIVE JUROR:      Am I coming back?       You said my

 22   name, and you didn't say come back.

 23                THE COURT:    Are you one of the --

 24                PROSPECTIVE JUROR:      I was the last person.

 25                THE CLERK:    Yes, you come back.



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 152 of 178 PageID #: 1664


                                    Jury Selection                          152


  1               THE COURT:     Don't talk about the case.

  2               (Prospective jurors exit.)

  3               (Lunch recess.)

  4               (Continued on the next page.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                    Michele Nardone, CSR, CRR - Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 153 of 178 PageID #: 1665


                                         Jury Selection                                 153


  1             A   F   T   E   R    N   O    O    N      S   E    S    S   I   O   N

  2                                          --oo0oo--

  3

  4                 THE COURT:        Okay.       We're going to get the jury.

  5                 (Pause in proceedings.)

  6                 (Prospective jurors enter the courtroom.)

  7                 THE COURTROOM DEPUTY:              Juror Number 1 will be

  8    sitting here.        Number 1.

  9                 THE COURT:        Mr. Miller?       Can we have Mr. Miller?

 10                 THE COURTROOM DEPUTY:              He should be coming in,

 11    Judge.

 12                 THE COURT:        Okay.

 13                 THE COURTROOM DEPUTY:              Mr. Miller?

 14                 THE COURT:        Still coming?

 15                 PROSPECTIVE JUROR:            6.

 16                 THE COURTROOM DEPUTY:              You're 6?       If you could

 17    just sit right there.

 18                 PROSPECTIVE JUROR:            (Complies.)

 19                 THE COURTROOM DEPUTY:              Mr. Miller?

 20                 THE COURT:        Mr. Miller, yeah.

 21                 Mr. Fox is 2.

 22                 Ms. Leon is 3.

 23                 Mr. Castillion is 4.

 24                 Ms. Daily is 5.

 25                 THE COURTROOM DEPUTY:              Ms. Who?



                                    David R. Roy, RPR, CSR, CCR
                                       Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 154 of 178 PageID #: 1666


                                    Jury Selection                         154


  1               THE COURT:     Ms. Daily?

  2               THE COURTROOM DEPUTY:       Can everyone come inside,

  3    please?

  4               THE COURT:     Mr. Morris is 6.     We have that.

  5               Mr. Scarponi is 7.

  6               Mr. Islam is 8.

  7               Ms. Arbour is 9.

  8               Mr. Pondish is 10.

  9               Ms. Alvear is 11.

 10               Ms. Spencer is 12.

 11               Carsin-Larossa is 13.

 12               Mr. Altagarcia is 14.

 13               Ms. Bowes is 15.

 14               Ms. Matos is 16.

 15               Ms. Samuel is 17.

 16               Mr. Nonkin is 18.

 17               Ms. La Met that is 19.

 18               Ms. Tomelden is 20.

 19               THE COURTROOM DEPUTY:       One second, Judge.

 20               THE COURT:     Okay.

 21               (Pause in proceedings.)

 22               THE COURT:     Ms. Sturkey-Watson is 21.

 23               Mr. Albino is Number 22.

 24               Mr. Patel is Number 23.

 25               Ms. Wilson is Number 24.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 155 of 178 PageID #: 1667


                                       Jury Selection                      155


  1               Okay.    Mr. Banrey is Number 25.

  2               THE COURTROOM DEPUTY:          Number 25.

  3               THE COURT:        Mr. Edward is Number 26.

  4               Ms. Lee is Number 27.

  5               Ms. Sultana is Number 28.

  6               Ms. Page is Number 29.

  7               Mr. Koirala is Number 30.

  8               Ms. Pfluger is 31.

  9               Mr. Sangster is 32.

 10               Ms. Sheridan is 33.

 11               Ms. Salvador is 34.

 12               Ms. Steinman-Kelleher is 35.

 13               Mr. Cambria is 36.

 14               THE COURTROOM DEPUTY:          Judge, one second.

 15               THE COURT:        Ms. Swearing is 37.

 16               Mr. Jeffers is 38.

 17               Ms. Grant-Lewis is 39.

 18               And Mr. Goldberg is 40.

 19               THE COURTROOM DEPUTY:          Mr. who?

 20               THE COURT:        Mr. Goldberg.

 21               THE COURTROOM DEPUTY:          I don't know.

 22               Everyone have a seat back here, please.

 23               THE COURT:        We're going to have to find

 24    Mr. Goldberg.      Okay?

 25               (Pause in proceedings.)



                                  David R. Roy, RPR, CSR, CCR
                                     Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 156 of 178 PageID #: 1668


                                    Jury Selection                         156


  1               THE COURT:     Good.

  2               Okay.   Counsel come to the sidebar.

  3               (Continued on the next page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 157 of 178 PageID #: 1669


                                  Sidebar Conference                       157


  1                (The following occurred at sidebar.)

  2                THE COURT:     Okay.   Mr. Patel, Number 23, came up

  3    to Dennis with a stack of papers and said he had a whole lot

  4    of medical problems.

  5                MS. KELLMAN:     Okay.

  6                THE COURT:     I think perhaps I better question him

  7    at sidebar.

  8                MS. KELLMAN:     Yeah.

  9                THE COURT:     Mr. Patel, can we see you, please.

 10                (Prospective juror approaches.)

 11                (Prospective juror approaches.)

 12                PROSPECTIVE JUROR:       Hi.

 13                THE COURT:     Mr. Patel, I gather you have some

 14    problems.    What is that?

 15                PROSPECTIVE JUROR:       Okay.    January I got some

 16    problem -- symptoms in my neck.            I got an appointment coming

 17    from my doctor to get it through the process.           My insurance

 18    hasn't gone through.       He sent me to the doctor and they

 19    haven't made any decision yet.         And I know -- and I'm not

 20    sure --

 21                THE COURT:     Well, are you saying that you're

 22    waiting for the insurance companies --

 23                PROSPECTIVE JUROR:       To tell the doctors.

 24                THE COURT:     -- to inform the doctor?

 25                PROSPECTIVE JUROR:       Yeah, to look at that thing.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 158 of 178 PageID #: 1670


                                  Sidebar Conference                        158


  1    So I don't know --

  2                THE COURT:     How long have you been waiting?

  3                PROSPECTIVE JUROR:      I had in January to -- well

  4    back and forth and back and forth.

  5                THE COURT:     Since January?

  6                PROSPECTIVE JUROR:      That's the only thing I've

  7    done.   But one doctor he required --

  8                THE COURT: Okay.       One problem.

  9                PROSPECTIVE JUROR:      Yeah.

 10                THE COURT:     Problem Number 1, I asked that

 11    question.    I asked the question if anyone had any kind of

 12    physical problem that would prevent them from jury

 13    service --

 14                PROSPECTIVE JUROR:      Yes.

 15                THE COURT:     -- and you didn't answer that

 16    question.

 17                PROSPECTIVE JUROR:      Oh, well, I'm sorry.

 18                THE COURT:     Okay.   That's one.

 19                Two, if this has been pending since January, don't

 20    you think you could -- I'm sure if you need to schedule

 21    something with your doctor you could schedule it for right

 22    after the trial?

 23                PROSPECTIVE JUROR:      But what -- one time I fell

 24    down because of this -- I fell down and I went to the

 25    emergency and they said it was too high.          So I don't know.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 159 of 178 PageID #: 1671


                                 Sidebar Conference                          159


  1    It may be tomorrow, it might be the day after tomorrow.

  2    They can call me for the schedule to do my bypass surgery or

  3    I don't know.

  4               THE COURT:     There's an artery there?

  5               PROSPECTIVE JUROR:      Yeah.    I've got soft tissue

  6    coming here.    And I got one coming here (indicating).

  7               THE COURT:     Okay.

  8               PROSPECTIVE JUROR:      And they make me pain.

  9               THE COURT:     It's giving you pain?

 10               PROSPECTIVE JUROR:       Yeah.    Sometimes like three

 11    or four hours I have to sit down.          And if I continue work,

 12    it starting pain.      And that's why I fell down last week.          I

 13    went to the hospital.

 14               I have document here.

 15               THE COURT:     Why didn't you tell me?

 16               PROSPECTIVE JUROR:      Well, I didn't understand what

 17    you --

 18               THE COURT:     You didn't understand what I was

 19    saying?

 20               PROSPECTIVE JUROR:      Yeah, that's the problem.

 21               THE COURT:     All right.    Just stand back.

 22               (Prospective juror exits.)

 23               THE COURT:     I'm going to excuse him.      Okay?

 24               MR. GOLD:     Yeah, absolutely.

 25               THE COURT:     Okay.   I'm going to excuse you.      You



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 160 of 178 PageID #: 1672


                                 Sidebar Conference                        160


  1    go back to the Central Jury Room.

  2               (Prospective juror exits.)

  3               (Continued on next page.)

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                              David R. Roy, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 161 of 178 PageID #: 1673


                                    Jury Selection                           161


  1               (Sidebar ends; in open court.)

  2               THE COURTROOM DEPUTY:       Mr. Patel, you can leave.

  3    Second floor?

  4               PROSPECTIVE JUROR:      Okay.     Thank you.

  5               THE COURTROOM DEPUTY:       Thank you.

  6               THE COURT:     23.

  7               THE COURTROOM DEPUTY:       23, Judge, or 25?    23?   I

  8    have it as 25.    Are you sure it's 25 or 23?

  9               THE COURT:     It can't be 25.

 10               MS. KELLMAN:     It's 23.

 11               THE COURTROOM DEPUTY:       23.   I'm sorry.

 12               Juror Number 23, Christine Barbieri.

 13               THE COURT:     Ms. Barbieri.      Did you have any "yes"

 14    answers to any of my questions?

 15               PROSPECTIVE JUROR:      Yes.

 16               THE COURT:     Which ones?

 17               PROSPECTIVE JUROR:      The personal one from before.

 18               THE COURT:     I'm sorry?

 19               PROSPECTIVE JUROR:      The personal one.

 20               THE COURT:     The personal one?

 21               PROSPECTIVE JUROR:      Yes.

 22               THE COURT:     Are you saying that you cannot be a

 23    fair and impartial juror in this case?

 24               PROSPECTIVE JUROR:      Yeah, I think so.

 25               THE COURT:     We'll excuse you.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 162 of 178 PageID #: 1674


                                     Jury Selection                        162


  1                (Prospective juror exits.)

  2                THE COURTROOM DEPUTY:       Juror Number 23 Elizabeth

  3    Mandelbaum.

  4                THE COURT:     Ms. Mandelbaum, did you have any yes

  5    answers?

  6                PROSPECTIVE JUROR:      No.

  7                THE COURT:     Okay.   Are you working?

  8                PROSPECTIVE JUROR:      Yes.

  9                THE COURT:     What do you do?

 10                PROSPECTIVE JUROR:      I'm vice-president of business

 11    development for a jewelry manufacturer.

 12                THE COURT:     Okay.   Are you married?

 13                PROSPECTIVE JUROR:      No.

 14                THE COURT:     Is there anyone else in your household

 15    now who is employed?

 16                PROSPECTIVE JUROR:      Yes.

 17                THE COURT:     Who?

 18                PROSPECTIVE JUROR:      My stepmother.     We work

 19    together.

 20                THE COURT:     I'm sorry?

 21                PROSPECTIVE JUROR:      She does sales.

 22                THE COURT:     Okay.

 23                PROSPECTIVE JUROR:      Uh-huh.

 24                THE COURT:     How do you get your news?

 25                PROSPECTIVE JUROR: CNN, NPR, television.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 163 of 178 PageID #: 1675


                                    Jury Selection                         163


  1               THE COURT:     Television generally?

  2               PROSPECTIVE JUROR:      Uh-huh.

  3               THE COURT: Okay.      Thank you very much.

  4               Counsel?

  5               (Continued on the next page.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 164 of 178 PageID #: 1676


                                 Sidebar Conference                        164


  1               (The following occurred at sidebar.)

  2               THE COURT:     Okay.    Government goes first.

  3               MR. GOLD:     I'm sorry.    I didn't hear what you

  4    said?

  5               THE COURT:     Government goes first.

  6               MS. ARGO:     Number 4, Your Honor.

  7               THE COURT:     Mr. Castillion.

  8               MS. ARGO:     Should we do the static, perhaps?

  9               THE COURTROOM DEPUTY:       I put it on.

 10               MS. KELLMAN:     I didn't hear what you said, the

 11    number.

 12               MS. ARGO:     Four.

 13               MS. KELLMAN:     Okay.

 14               They did two or --

 15               THE COURT:     They did just one.

 16               Okay?

 17               MS. KELLMAN:     Now we've got four.

 18               MR. GOLUB:     All righty.    Who wants to be the

 19    spokesperson?

 20               MR. HUESTON:     You.

 21               MR. GOLUB:     Okay.    Start here?

 22               MR. DUNN:     Yeah.

 23               MR. GOLUB:     Okay, Number 3.

 24               Number 5.

 25               MR. DUNN:     You're just doing two, right?



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 165 of 178 PageID #: 1677


                                 Sidebar Conference                        165


  1               MR. GOLUB:     No, she said four.

  2               MS. KELLMAN:     Nine.

  3               THE COURT:     Nine.

  4               MR. GOLUB:     Nine, we said.

  5               MR. HUESTON:     Yeah.

  6               MR. GOLUB:     Number 9 and Number 10.

  7               THE COURT:     Oh, you're asking me about the

  8    Government?

  9               THE COURTROOM DEPUTY:       Yes.

 10               THE COURT:     The Government was four.

 11               THE COURTROOM DEPUTY:       I'm sorry about that.

 12               MS. ARGO:     18, Your Honor.

 13               MR. HUESTON:     18?

 14               MS. KELLMAN:     18?

 15               MR. GOLUB:     15 or 18?

 16               THE COURT:     18.

 17               THE COURTROOM DEPUTY:       18.

 18               MR. GOLUB:     Okay.   Thank you.

 19               THE COURT:     You have one more now.

 20               MS. ARGO:     33, Your Honor -- oh, 28.

 21               THE COURTROOM DEPUTY:       Twenty-eight.

 22               THE COURT:     Do the first 28.

 23               MS. ARGO:     Oh I'm sorry 13.

 24               MR. GOLUB:     13.

 25               THE COURT:     Four in a row.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 166 of 178 PageID #: 1678


                                 Sidebar Conference                         166


  1               MR. GOLUB:     Okay.    Let's get our ducks in a row,

  2    all right?

  3               All right.     Is everyone in agreement with this?

  4               MS. KELLMAN:     Yep.

  5               Mr. Golub:     Okay.

  6               MR. HUESTON:     Uh-huh.

  7               MR. GOLUB:     All right.    11.

  8               12.

  9               MS. HAJJAR:     Your Honor --

 10               MR. DUNN:     Hold on.

 11               MS. HAJJAR:     Your Honor, I just want to note, that

 12    all but one of the strikes have been women so far.           We're

 13    not making a Batson Challenge right now, but their strikes

 14    to almost all woman on the jury.

 15               THE COURT:     The strikes --

 16               MR. HUESTON:     Oh, all the strikes but one have

 17    been women.      I just want to note that for the record.

 18               MR. GOLUB:     Number 12.

 19               MR. DUNN:     Could you hold on for a second?

 20               MR. GOLUB:     Uh-huh.

 21               MR. DUNN:     Hold on for a second.

 22               (Pause in proceedings.)

 23               MS. KELLMAN:     Okay.

 24               MR. GOLUB:     Number 2.

 25               THE COURT:     Wait just a second.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 167 of 178 PageID #: 1679


                                  Sidebar Conference                        167


  1                THE COURTROOM DEPUTY:       Wait, please.   12 was the

  2    last one.

  3                MR. GOLUB:     I have Number --

  4                THE COURT:     27.

  5                MR. GOLUB:     And Number 25.

  6                MS. ARGO:     Number 22, Your Honor.

  7                THE COURTROOM DEPUTY:       22?

  8                MS. ARGO:     Yes.

  9                THE COURT:     For the Government, that's Government

 10    five.

 11                THE COURTROOM DEPUTY:       Yes.

 12                THE COURT:     Or that's government four.

 13                MR. HUESTON:     22.

 14                MS. HAJJAR:     We're not exercising strikes as to

 15    anyone but the first 28.

 16                THE COURTROOM DEPUTY:       Right.   Just to the first

 17    28.

 18                MS. HAJJAR:     We're holding.     We're holding.

 19                THE COURT:     Waiving?

 20                MS. HAJJAR:     We're not striking.

 21                THE COURTROOM DEPUTY:       Waiving.

 22                MR. GOLUB:     Okay.   They don't want to strike

 23    anybody else.

 24                You've used all the challenges you want to use?

 25                THE COURTROOM DEPUTY:       You've got one more.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 168 of 178 PageID #: 1680


                                 Sidebar Conference                        168


  1               THE COURT:     They can use another one if they

  2    wanted to.

  3               MR. GOLUB:     Well, they just said they weren't

  4    going to do it.

  5               THE COURT:     As to this round.

  6               MS. HAJJAR:     As to this round.

  7               MR. GOLUB:     We're doing two in this round here?

  8               THE COURTROOM DEPUTY:       Yes, you have two left to

  9    strike.

 10               (Pause in proceedings.)

 11               MR. GOLUB:     21 and 27.

 12               MS. ARGO:     One moment, Your Honor.

 13               (Pause in proceedings.)

 14               THE COURTROOM DEPUTY:       I think they have another

 15    round.

 16               MR. GOLUB:     I think they have one more.

 17               MS. ARGO:     We have one more.

 18               THE COURT:     Two more.

 19               MS. ARGO:     We have one more.

 20               MS. KELLMAN:     One, two, three, four, five...

 21               THE COURT:     You're done.

 22               MS. KELLMAN:     Are you done?

 23               THE COURT:     Yes.

 24               MS. KELLMAN:     Okay.

 25               MR. GOLUB:     Yeah, we've had ours.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 169 of 178 PageID #: 1681


                                 Sidebar Conference                         169


  1               MS. KELLMAN:     In the general sense.

  2               MR. GOLUB:     Unless you want to give us extra

  3    challenges, Judge.

  4               THE COURT:     Are you kidding?

  5               MR. GOLUB:     Multiple defendants, usually they get

  6    more challenges.

  7               THE COURT:     Would you like to spend another three

  8    days picking a jury?

  9               (Pause in proceedings.)

 10               MS. ARGO:     Waiving.

 11               THE COURT:     You're waiving?

 12               MS. ARGO:     Yes, Your Honor.

 13               THE COURT:     So my question is this:      Let's fix the

 14    jury.

 15               Mr. Miller is Juror Number 1.

 16               MR. HUESTON:     Right.

 17               THE COURT:     Mr. Morris is Juror Number 2.

 18               MR. GOLUB:     Right.

 19               THE COURT:     Mr. Scarpony is Juror 3.

 20               Mr. Islam is Juror 4.

 21               MR. GOLUB:     I'm sorry.    Number 8?

 22               MS. ARGO:     I apologize, Your Honor.      Number 1 is

 23    Mr. Miller.    Number 2 is Mr. Morris?

 24               THE COURT:     Number 1 is Mr. Miller and Number 2 is

 25    Mr. Morris, right.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 170 of 178 PageID #: 1682


                                 Sidebar Conference                        170


  1               And Number 3 is Mr. Scarpony.

  2               MS. ARGO:     Okay.

  3               THE COURT:     And 4 is Mr. Islam.

  4               MS. ARGO:     Yes.

  5               THE COURT:     Number 5 is Mr. Altagarcia.

  6               THE COURTROOM DEPUTY:       Yes.

  7               THE COURT:     Number 6 is Ms. Bowes.

  8               Number 7 is Ms. Matos.

  9               Number 8 is Ms. Samuel.

 10               Number 9 is Ms. Lumetta.

 11               Number 10 is Ms. Tomelden.

 12               Number 11 is Ms. Mandelbaum.

 13               And Number 12 is Ms. Wilson.

 14               MS. KELLMAN:     Who?

 15               THE COURT:     Ms. Wilson.

 16               MS. KELLMAN:     Wilson?

 17               THE COURT:     Yes.

 18               MR. GOLUB:     Who was Number 11?     I missed that.

 19               THE COURTROOM DEPUTY:       Mandelbaum.

 20               THE COURT:     Ms. Mandelbaum.

 21               MR. GOLUB:     Okay.

 22               THE COURTROOM DEPUTY:       Number 10.

 23               THE COURT:     No, no, she was struck.

 24               THE COURTROOM DEPUTY:       I'm sorry?

 25               THE COURT:     Juror 10 is Ms. Tomelden.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 171 of 178 PageID #: 1683


                                 Sidebar Conference                        171


  1               THE COURTROOM DEPUTY:       Okay.

  2               THE COURT:     So are you we dropping Mr. Edouard and

  3    Ms. Sultana and going directly -- I mean, I don't know.           If

  4    both sides want these people as alternates, you're welcome

  5    to keep them and then I'll drop the bottom two.          I'm --

  6               MS. ARGO:     I'm fine with starting at 26,

  7    Your Honor.

  8               THE COURT:     Mr. Golub, are you fine with starting

  9    at 26?

 10               MR. GOLUB:     One second, Your Honor.

 11               THE COURT:     It's Edouard and Sultana.

 12               (Pause in proceedings.)

 13               MS. KELLMAN:     We didn't really look at the ones

 14    over 28, Judge.

 15               THE COURT:     You didn't look at them?

 16               MS. KELLMAN:     Just because we were going to --

 17               THE COURT:     Oh, I see.

 18               MS. KELLMAN:     Because we were going to challenge

 19    off of 28.

 20               THE COURT:     But now we have the alternates.

 21               MS. KELLMAN:     Sure, sure.    Sure that's fine.

 22               THE COURT:     Okay.

 23               (Pause in proceedings.)

 24               MS. ARGO:     The poll is 26 on down.

 25               THE COURT:     I'm waiting to find out if they agree.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 172 of 178 PageID #: 1684


                                 Sidebar Conference                        172


  1    If they agree yes, or then we'll start with 25.

  2               MS. ARGO:     Okay.

  3               (Pause in proceedings.)

  4               MS. KELLMAN:     Four alternates or six?

  5               THE COURT:     We're going to have --

  6               THE COURTROOM DEPUTY:       Six.

  7               THE COURT:     -- six.

  8               Do we keep the last two from the jury pool,

  9    because alternates if you --

 10               MS. KELLMAN:     Right.

 11               THE COURT:     Fine.

 12               If you don't --

 13               MS. KELLMAN:     Okay.

 14               (Pause in proceedings.)

 15               MS. KELLMAN:     I think we're not consenting.

 16               THE COURT:     Okay.

 17               THE COURTROOM DEPUTY:       So 29 and up.

 18               MS. ARGO:     29 and up.    Okay.

 19               THE COURTROOM DEPUTY:       So the Government goes

 20    first.

 21               THE COURT:     So the Government goes first.

 22               MS. ARGO:     33, Your Honor.

 23               MR. GOLD:     33 or 35?

 24               MS. ARGO:     33.

 25               THE COURT:     33.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 173 of 178 PageID #: 1685


                                 Sidebar Conference                        173


  1               THE COURTROOM DEPUTY:       You have two.

  2               MR. GOLUB:     29 and 31, Judge.

  3               THE COURTROOM DEPUTY:       You have two.

  4               MS. ARGO:     30.

  5               THE COURTROOM DEPUTY:       30?

  6               MS. ARGO:     30.

  7               MS. KELLMAN:     30?

  8               MS. ARGO:     Three, zero.

  9               THE COURT:     Each gets three.

 10               THE COURTROOM DEPUTY:       Right.   And then we've

 11    got --

 12               THE COURT:     Okay.

 13               MR. GOLUB:     I think they have one more.

 14               THE COURTROOM DEPUTY:       Yes, they have one more.

 15               MS. KELLMAN:     Yeah.

 16               MS. ARGO:     Yes.    32.

 17               THE COURTROOM DEPUTY:       32.

 18               THE COURT:     How about 31; was he struck?

 19               THE COURTROOM DEPUTY:       31 was struck, yes.

 20               THE COURT:     Okay.

 21               MR. DUNN:     Actually, this is the last one.

 22               MR. GOLD:     We have one.

 23               THE COURT:     Oh, there's a last one?

 24               MR. GOLUB:     Yes.

 25               34.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 174 of 178 PageID #: 1686


                                 Sidebar Conference                        174


  1               THE COURTROOM DEPUTY:       That's it.

  2               THE COURT:     Okay.   So Alternate Number 1 is

  3    Ms. Steinman-Kelleher.

  4               Alternate 2 is Ms. Cambria.

  5               Alternate 3 is Ms. Swearing.

  6               Alternate 4 is Mr. Jeffers.

  7               Alternate 5 is Ms. Grant-Lewis.

  8               And Alternate 6 is Mr. Goldberg.

  9               MR. GOLUB:     Okay.   Thank you.

 10               Judge, you said Number 2 is?

 11               THE COURT:     Number 2 is Cambria.

 12               MR. GOLUB:     Okay.   Thank you.

 13               THE COURT:     Thank you.

 14               When we get back, I will excuse everyone else.

 15               (Continued on the next page.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 175 of 178 PageID #: 1687


                                    Jury Selection                          175


  1               (Sidebar ends; in open court.)

  2               THE COURT:     The following are excused:      Mr. Fox,

  3    you're excused.     Thank you.

  4               PROSPECTIVE JUROR:      Thank you.

  5               THE COURT:     Ms. Leon is excused.

  6               Mr. Castillion is excused.

  7               Mr. Daley -- Ms. Daily is excused.         I'm sorry.

  8               Ms. Arbour is excused.

  9               Mr. Pondish is excused.

 10               Ms. Alvear is excused.

 11               Mr. Spencer -- or excuse me, Ms. Spencer is

 12    excused.

 13               Carsin-Larossa is excused.

 14               Mr. Nonkin is excused.

 15               Ms. Sturkey-Watson is excused.

 16               Mr. Albino is excused.

 17               Mr. Banrey is excused.

 18               Mr. Edouard is excused.

 19               Ms. Lee is excused.

 20               Ms. Sultana is excused.

 21               Ms. Page is excused.

 22               Mr. Koirala is excused.

 23               Ms. Pfluger is excused.

 24               Mr. Sangster is excused.

 25               Ms. Sheridan is excused.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 176 of 178 PageID #: 1688


                                    Jury Selection                         176


  1               Ms. Salvador is excused.

  2               And those of you remaining are our jurors and our

  3    alternates.

  4               Those of you in the last row that we asked to

  5    stay, thank you so much for your patience.            You can go back

  6    down to the Central Jury Room, but we appreciate your

  7    returning.    We might have asked you to be on the jury.

  8               (The remaining prospective jurors exits the

  9    courtroom.)

 10               THE COURT:     All right.    For the jury, let me tell

 11    you who you are and where you sit.        And we're actually going

 12    to start the jury in the jury box.

 13               So Mr. Miller, can you take the first seat?

 14               Mr. Morris, if you would take the second seat in

 15    the first row?

 16               And Mr. Scarpony, if you would take the third

 17    seat?

 18               Mr. Islam, the fourth seat.

 19               Mr. Altagarcia, the fifth seat.

 20               Ms. Bowes, the sixth seat.

 21               Ms. Matos, the first seat of the second row.

 22               Ms. Samuel, the second seat in the second row.

 23               Ms. Lumetta, the third seat in the second row.

 24               Ms. Tomelden, the fourth seat in the second row.

 25               Ms. Mandelbaum, the fifth seat in the second row.



                               David R. Roy, RPR, CSR, CCR
                                  Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 177 of 178 PageID #: 1689


                                     Jury Selection                        177


  1                And Ms. Wilson, the sixth seat in the second row.

  2                That is our jury.

  3                Our alternates are Ms. Steinman-Kelleher, you're

  4    Alternate Number 1.       If you take the first seat in the third

  5    row, please.

  6                Ms. Cambria, you're Alternate Number 2.

  7                Ms. Swearing, you're Alternate Number 3.

  8                Mr. Jeffers, you're Alternate Number 4.

  9                Ms. Grant-Lewis is Alternate Number 5.

 10                And Mr. Goldberg is Alternate Number 6.

 11                Just so you can get a sense of where you'll be

 12    sitting when you come back.

 13                And what we are going to do now is take a brief

 14    break so Dennis can take you into the jury room, let you get

 15    settled, take a little bit of information from you.           He will

 16    then bring you back into the jury room and we will commence

 17    the trial.    I will give you some preliminary instructions

 18    and the lawyers will make opening statements.

 19                You can just go with Dennis.        Do not talk about

 20    the case.    I'll instruct you about that.

 21                THE COURTROOM DEPUTY:       All rise.

 22                (Jury exits the courtroom.)

 23                (The following matters occurred outside the

 24    presence of the jury.)

 25                THE COURT:     Okay.   We're going to take enough of a



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case 1:17-cr-00434-ARR Document 239 Filed 05/08/20 Page 178 of 178 PageID #: 1690


                                                            Jury Selection                                                            178


  1    break that Dennis can get some information and then we will

  2    start.

  3                         (Recess taken.)

  4                         THE COURT:                  Could you just give me the order of

  5    the openings?

  6                         MR. GOLUB:                  The order of the indictment.

  7                         MS. KELLMAN:                    Oh, sure.

  8                         THE COURT:                  The order of the indictment?                                   Okay.

  9    Kellman, Golub, Dunn, and Hueston.                                            Unless, of course,

 10    Ms. Cistaro is doing it.

 11                         MR. HUESTON:                    I'll be doing it last.

 12                         THE COURT:                  Okay.

 13                         (Matter concluded at 2:07 p.m.)

 14

 15                                                           --oo0oo--

 16

 17     I   ( we)        c e r t i f y   t h a t    t h e    f o r e g o i n g     i s    a     c o r r e c t   t r a n s c r i p t
       f r o m   t h e     r e c o r d   o f    p r o c e e d i n g s   i n      t h e    a b o v e- e n t i t l e d      m a t t e r .
 18
                            / s /   D a v i d      R.   Roy                              2 nd    Day     o f    M a r c h,    2 0 2 0
 19                          DAVID       R.     ROY                                                       D a t e


 20

 21

 22

 23

 24

 25



                                                   David R. Roy, RPR, CSR, CCR
                                                      Official Court Reporter
